Exhibit 10.2








Dated June 30, 2014
First Lien Credit Agreement
$350,000,000
among
JASON INCORPORATED,
as Borrower,
THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE BANK OF NEW YORK MELLON
(as successor to DEUTSCHE BANK AG NEW YORK BRANCH),
as Administrative Agent,
DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Swing Line Lender,
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME


DEUTSCHE BANK SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,


and





--------------------------------------------------------------------------------

Exhibit 10.2




HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Bookrunning Managers,
CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent,
HSBC SECURITIES (USA) INC.,
as Documentation Agent,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agent









--------------------------------------------------------------------------------





Article I Definitions and Accounting Terms
Section 1.01
Defined Terms

Section 1.02
Other Interpretive Provisions

Section 1.03
Accounting Terms

Section 1.04
Rounding

Section 1.05
References to Agreements, Laws, Etc.

Section 1.06
Times of Day

Section 1.07
Timing of Payment or Performance

Section 1.08
Cumulative Credit Transactions

Section 1.09
Pro Forma Calculations

Section 1.10
Exchange Rates; Currency

Section 1.11
Certifications

Article II The Commitments and Credit Extensions
Section 2.01
The Loans

Section 2.02
Borrowings, Conversions and Continuations of Loans

Section 2.03
Letters of Credit

Section 2.04
Swing Line Loans

Section 2.05
Prepayments

Section 2.06
Termination or Reduction of Commitments

Section 2.07
Repayment of Loans

Section 2.08
Interest

Section 2.09
Fees

Section 2.10
Computation of Interest and Fees

Section 2.11
Evidence of Indebtedness

Section 2.12
Payments Generally

Section 2.13
Sharing of Payments

Section 2.14
Incremental Credit Extensions

Section 2.15
Refinancing Amendments

Section 2.16
Extension of Term Loans; Extension of Revolving Credit Loans

Section 2.17
Defaulting Lenders

Section 2.18
Permitted Debt Exchanges

Article III Taxes, Increased Costs Protection and Illegality
Section 3.01
Taxes

Section 3.02
Illegality

Section 3.03
Inability to Determine Rates

Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves

Section 3.05
Funding Losses

Section 3.06
Matters Applicable to All Requests for Compensation

Section 3.07
Replacement of Lenders under Certain Circumstances

Section 3.08
Survival

Article IV Conditions Precedent to Credit Extensions
Section 4.01
Conditions to Initial Credit Extension

Section 4.02
Conditions to All Credit Extensions








--------------------------------------------------------------------------------




Article V Representations and Warranties
Section 5.01
Existence, Qualification and Power; Compliance with Laws

Section 5.02
Authorization; No Contravention

Section 5.03
Governmental Authorization; Other Consents

Section 5.04
Binding Effect

Section 5.05
Financial Statements; No Material Adverse Effect

Section 5.06
Litigation

Section 5.07
Ownership of Property; Liens

Section 5.08
Environmental Matters

Section 5.09
Taxes

Section 5.10
ERISA Compliance

Section 5.11
Subsidiaries; Equity Interests

Section 5.12
Margin Regulations; Investment Company Act

Section 5.13
Disclosure

Section 5.14
Labor Matters

Section 5.15
Intellectual Property; Licenses, Etc

Section 5.16
Solvency

Section 5.17
[Reserved]

Section 5.18
USA Patriot Act; OFAC; FCPA

Section 5.19
Security Documents

Article VI Affirmative Covenants
Section 6.01
Financial Statements

Section 6.02
Certificates; Other Information

Section 6.03
Notices

Section 6.04
Payment of Taxes

Section 6.05
Preservation of Existence, Etc.

Section 6.06
Maintenance of Properties

Section 6.07
Maintenance of Insurance

Section 6.08
Compliance with Laws

Section 6.09
Books and Records

Section 6.10
Inspection Rights

Section 6.11
Additional Collateral; Additional Guarantors

Section 6.12
Compliance with Environmental Laws

Section 6.13
Further Assurances

Section 6.14
Designation of Subsidiaries

Section 6.15
Maintenance of Ratings

Section 6.16
Use of Proceeds

Section 6.17
Lender Meetings

Section 6.18
End of Fiscal Years

Section 6.19
Lines of Business

Section 6.20
Post‑Closing Covenant

Section 6.21
Anti‑Terrorism Law; Anti‑Money Laundering; Embargoed Persons

Article VII Negative Covenants
Section 7.01
Liens

Section 7.02
Investments

Section 7.03
Indebtedness

Section 7.04
Fundamental Changes






--------------------------------------------------------------------------------




Section 7.05
Dispositions

Section 7.06
Restricted Payments

Section 7.07
[Reserved].

Section 7.08
Transactions with Affiliates

Section 7.09
Burdensome Agreements

Section 7.10
[Reserved]

Section 7.11
Consolidated First Lien Net Leverage Ratio

Section 7.12
[Reserved]

Section 7.13
Prepayments, Etc. of Subordinated Indebtedness

Section 7.14
Permitted Activities

Article VIII Events of Default and Remedies
Section 8.01
Events of Default

Section 8.02
Remedies Upon Event of Default

Section 8.03
Application of Funds

Section 8.04
Borrower’s Right to Cure

Article IX Administrative Agent and Other Agents
Section 9.01
Appointment and Authority

Section 9.02
Rights as a Lender

Section 9.03
Exculpatory Provisions

Section 9.04
Reliance by Administrative Agent

Section 9.05
Delegation of Duties

Section 9.06
Resignation of Administrative Agent

Section 9.07
Non‑Reliance on Administrative Agent and Other Lenders

Section 9.08
No Other Duties, Etc.

Section 9.09
Administrative Agent May File Proofs of Claim

Section 9.10
Collateral and Guaranty Matters

Section 9.11
Secured Treasury Services Agreements and Secured Hedge Agreements

Section 9.12
Withholding Tax Indemnity

Section 9.13
Non-U.S. Administrative Agent Tax Matters

Article X Miscellaneous
Section 10.01
Amendments, Etc.

Section 10.02
Notices and Other Communications; Facsimile Copies

Section 10.03
No Waiver; Cumulative Remedies

Section 10.04
Attorney Costs and Expenses

Section 10.05
Indemnification by the Borrower

Section 10.06
Payments Set Aside

Section 10.07
Successors and Assigns

Section 10.08
Confidentiality

Section 10.09
Setoff

Section 10.10
Interest Rate Limitation

Section 10.11
Counterparts

Section 10.12
Integration

Section 10.13
Survival of Representations and Warranties

Section 10.14
Severability

Section 10.15
GOVERNING LAW

Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY






--------------------------------------------------------------------------------




Section 10.17
Binding Effect

Section 10.18
USA Patriot Act

Section 10.19
No Advisory or Fiduciary Responsibility

Section 10.20
Judgment Currency

Section 10.21
Intercreditor Agreements

Article XI Guarantee
Section 11.01
The Guarantee

Section 11.02
Obligations Unconditional

Section 11.03
Reinstatement

Section 11.04
Subrogation; Subordination

Section 11.05
Remedies

Section 11.06
[Reserved]

Section 11.07
Continuing Guarantee

Section 11.08
General Limitation on Guarantee Obligations

Section 11.09
Release of Guarantors

Section 11.10
Right of Contribution

Section 11.11
Keepwell

Section 11.12
Independent Obligation



SCHEDULES
1.01(B)
Guarantors

2.01(a)
Initial Commitments

2.03
Existing Letters of Credit

4.01(a)
Collateral Documents

5.07
Ownership of Property

5.11
Subsidiaries

6.20
Post‑Closing Covenants

7.01(b)
Liens

7.02(f)
Investments

7.03(b)
Indebtedness

7.05(v)
Dispositions

7.08(k)
Transactions with Affiliates

7.09(b)
Burdensome Agreements

10.02(a)
Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C‑1
Term Note

C‑2
Revolving Credit Note

C‑3
Swing Line Note

D‑1
Compliance Certificate

D‑2
Solvency Certificate

E‑1
Assignment and Assumption






--------------------------------------------------------------------------------




E‑2
Affiliated Lender Notice

E‑3
Acceptance and Prepayment Notice

E‑4
Discount Range Prepayment Notice

E‑5
Discount Range Prepayment Offer

E‑6
Solicited Discounted Prepayment Notice

E‑7
Solicited Discounted Prepayment Offer

E‑8
Specified Discount Prepayment Notice

E‑9
Specified Discount Prepayment Response

F
Security Agreement

G
Intercompany Note

H
United States Tax Compliance Certificate

I
Closing Date Intercreditor Agreement

J
[Reserved]

K
Affiliated Lender Assignment and Assumption

L
Letter of Credit Application

M
Joinder Agreement












--------------------------------------------------------------------------------





FIRST LIEN CREDIT AGREEMENT
This FIRST LIEN CREDIT AGREEMENT is entered into as of June 30, 2014, among
JASON INCORPORATED, a Wisconsin corporation (the “Company” and the “Borrower”),
the Guarantors party hereto from time to time, THE BANK OF NEW YORK MELLON (as
successor to DEUTSCHE BANK AG NEW YORK BRANCH), as Administrative Agent, each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer, and
DEUTSCHE BANK AG NEW YORK BRANCH, as Swing Line Lender.
PRELIMINARY STATEMENTS
Pursuant to the Stock Purchase Agreement, dated as of March 16, 2014 (together
with the exhibits and disclosure schedules thereto, as amended, supplemented or
modified from time to time, the “Acquisition Agreement”), by and among JPHI
Holdings, Inc., a newly formed Delaware corporation (“Buyer Sub”), Jason
Partners Holdings Inc., a Delaware corporation (“Holdings”), the Company, Jason
Holdings, Inc. I, a Delaware corporation (“Intermediate Holdings”), and Jason
Partners Holdings LLC, a Delaware limited liability company (the “Seller”),
Buyer Sub will acquire 100% of the capital stock of Jason Partners (the
“Acquisition”), following which, Buyer Sub will own, directly or indirectly,
100% of the Equity Interests of Holdings, Intermediate Holdings and the
Borrower.
The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of Initial Term Loans (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below) and Revolving
Credit Loans on the Closing Date.
The proceeds of the Initial Term Loans and a portion of the Revolving Credit
Loans, together with the proceeds of the Equity Contribution and of the Second
Lien Term Loans under the Second Lien Credit Agreement will be used on the
Closing Date (i) to refinance all existing credit facilities and material debt
for borrowed money of the Company and its Subsidiaries (other than credit
facilities permitted to remain outstanding pursuant to the terms of the
Acquisition Agreement), (ii) to fund the Acquisition Consideration and (iii) to
pay fees and expenses incurred in connection with the Transactions.
The applicable Lenders have indicated their willingness to lend and each L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------





Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).
“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E‑3.
“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).
“Acquisition” has the meaning set forth in the preliminary statements to this
Agreement.
“Acquisition Agreement” has the meaning set forth in the preliminary statements
to this Agreement.
“Additional Lender” has the meaning set forth in Section 2.14(c).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
2.15, provided that (x) each Additional Refinancing Lender shall be subject to
the approval of (i) (A) in the case of Refinancing Term Loans, the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, to the extent that each such Additional Refinancing Lender is not
then an existing Lender, an Affiliate of a then existing Lender or an Approved
Fund or (B) in the case of Refinancing Revolving Credit Commitments, the
Administrative Agent, the Swing Line Lender and each L/C Issuer, such approval
not to be unreasonably withheld, conditioned or delayed and (ii) the Borrower
and (y) any such Additional Refinancing Lender that is an Affiliated Lender
shall be subject to the provisions of Section 10.07(k), mutatis mutandis, to the
same extent as if such Credit Agreement Refinancing Indebtedness and related
Obligations had been obtained by such Lender by way of assignment.
“Administrative Agent” means (i) prior to the Agency Transfer Effective Date,
DBNY in its capacity as administrative agent under the Loan Documents and (ii)
from and after the Agency Transfer Effective Date, BNYM, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent; provided that, for the avoidance for doubt, with respect
to periods prior to the Agency Transfer Effective Date (and the activities of
the Former Agent prior to such time), such term shall include the Former Agent;
provided, further, that, for purposes of all rights and immunities of the
“Administrative Agent”, under and/or as set forth in Articles IX and X, such
term shall also include the Former Agent in connection with any actions taken or
required to be taken by such Former Agent from and after the Agency Transfer
Effective Date in connection with the Agency Transfer Agreement.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth in Section 10.02(a), or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------




“Advisors” has the meaning set forth in Section 10.08.
“Affected Class” has the meaning set forth in Section 3.07(a).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”) or a Non‑Debt Fund Affiliate (other than, in any
case, Holdings, the Borrower or any of their respective Subsidiaries and other
than any Debt Fund Affiliate).
“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(ii).
“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).
“Agency Transfer” means (a) the replacement of DBNY, in its capacity as the
Administrative Agent, and the appointment of BNYM as successor Administrative
Agent for all purposes under the Loan Documents, in each case pursuant to the
Agency Transfer Agreement, (b) the execution and performance of the Agency
Transfer Agreement, as more fully described therein and (c) the payment of fees
and costs in connection therewith.
“Agency Transfer Agreement” means that certain Resignation and Assignment
Agreement, dated as of April 9, 2018, by and among DBNY, as Existing
Administrative Agent, BNYM, as Successor Administrative Agent, the Borrower and
the Guarantors party thereto.
“Agency Transfer Effective Date” means the Effective Date, as defined in the
Agency Transfer Agreement.
“Agent Parties” has the meaning set forth in Section 10.02(b).
“Agent‑Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent, the Senior Managing Agent, the Arrangers and the
Bookrunners; provided that, for purposes of all rights and immunities of the
“Agents”, under and/or as set forth in Articles IX and X, such term shall also
include the Former Agent in connection with any actions taken or required to be
taken by such Former Agent from and after the Agency Transfer Effective Date in
connection with the Agency Transfer Agreement.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this First Lien Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Agreement Currency” has the meaning assigned to such term in Section 10.20.
“Annual Financial Statements” means the audited consolidated balance sheets of
the Company as of December 31, 2011, December 31, 2012 and December 31, 2013,
and the related consolidated statements of income and statements of cash flows
for the Company for the fiscal years then ended.





--------------------------------------------------------------------------------




“Anti‑Terrorism Law” has the meaning set forth in Section 6.21(a).
“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).
“Applicable ECF Percentage” means, for any fiscal year, (a) 75% if the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) as of the last day of such fiscal year is greater
than 3.50 to 1.00, (b) 50% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.50 to 1.00 and greater than
3.00 to 1.00, (c) 25% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.00 to 1.00 and greater than
2.50 to 1.00 and (d) 0% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 2.50 to 1.00.
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Initial Term Loans, (i) for Eurocurrency Rate Loans,
4.50% and (ii) for Base Rate Loans, 3.50%; and
(b)    with respect to Revolving Credit Loans, unused Revolving Credit
Commitments, Swing Line Loans (which are to be maintained solely as Base Rate
Loans), and Letter of Credit fees, (i) until delivery of financial statements
for the first full fiscal quarter ending after the Closing Date pursuant to
Section 6.01, (A) for Eurocurrency Rate Loans and Letter of Credit fees, 3.25%,
(B) for Base Rate Loans, 2.25% and (C) for unused commitment fees, 0.50% and
(ii) thereafter, the following percentages per annum, based upon the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Applicable Rate
Pricing Level
Consolidated First Lien Net Leverage Ratio
Eurocurrency Rate and Letter of Credit Fees
Base Rate
Commitment Fee Rate
1
> 3.50: 1.00
3.25%
2.25%
.500%
2
≤ 3.50: 1.00
3.00%
2.00%
.500%
 
> 3.00: 1.00
 
 
 
3
≤ 3.00: 1.00
2.75%
1.75%
.250%



(c)    Any increase or decrease in the Applicable Rate resulting from a change
in the Consolidated First Lien Net Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent (at the direction of the Required Revolving Credit Lenders)
or the Required Revolving Credit Lenders (following written notice to the
Borrower), the highest pricing level shall apply (x) as of the first Business
Day after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the pricing level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default under
Section 8.01(a) or 8.01(f) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such





--------------------------------------------------------------------------------




Event of Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).
Notwithstanding the foregoing, (v) the Applicable Rate in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or revolving
credit loans or swing line loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (w) the Applicable Rate in respect of any Class of
Incremental Revolving Credit Commitments, any Class of Incremental Term Loans or
any Class of Incremental Revolving Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (x) the Applicable Rate
in respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement, (y) the Applicable
Rate in respect of any Class of Refinancing Revolving Credit Commitments, any
Class of Refinancing Revolving Credit Loans or any Class of Refinancing Term
Loans shall be the applicable percentages per annum set forth in the relevant
agreement and (z) in the case of the Initial Term Loans, the Applicable Rate
shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.14(e).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Alternate Currency” means Euros, Swedish Kronor or any other currency
(other than Dollars) approved by the applicable L/C Issuer issuing a Letter of
Credit to be denominated in any such other currency; provided that, at such time
(i) such other currency is dealt with in the London interbank deposit market,
(ii) such other currency is freely transferable and convertible into Dollars in
the London foreign exchange market, and (iii) no central bank or other
governmental authorization in the country of issue of such other currency is
required to permit use of such other currency by any Lender for issuing any
Letter of Credit and/or to permit the Borrower to reimburse L/C Disbursements
thereon and/or to pay any other amounts owing in respect of such Letter of
Credit (unless such authorization has been obtained and is in full force and
effect).
“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.
“Arrangers” means DBSI, Citi and HSBC, each in its capacity as a joint lead
arranger under this Agreement.
“Assignee” has the meaning set forth in Section 10.07(b)(i).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E‑1 hereto.
“Assignment Taxes” has the meaning set forth in Section 3.01(b).
“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and disbursements of any law firm or other external legal
counsel.





--------------------------------------------------------------------------------




“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
“Auto‑Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as announced from time to time by the
Administrative Agent as its “prime rate” at its principal office in New York
City and (iii) the rate per annum determined in the manner set forth in clause
(ii) of the definition of Eurocurrency Rate plus 1%; provided that,
notwithstanding the foregoing, in no event shall the Base Rate applicable to the
Initial Term Loans at any time be less than 2.00% per annum. Any change in the
Base Rate due to a change in such rate announced by the Administrative Agent or
in the Federal Funds Effective Rate shall take effect at the opening of business
on the day specified in the announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“BNYM” means The Bank of New York Mellon and any successor thereto by merger,
consolidation or otherwise.
“Board” has the meaning set forth in the definition of “Statutory Reserves.”
“Bookrunners” means each of DBSI, Citi and HSBC, each in its capacity as a joint
bookrunning manager under this Agreement.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).





--------------------------------------------------------------------------------




“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and (ii) if such day relates to any
Eurocurrency Rate Loan, any such day that is also a London Banking Day.
“Buyer Sub” has the meaning set forth in the preliminary statements to this
Agreement.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Borrower and under the sole
dominion and control (within the meaning of the UCC) of the Administrative
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(a)    Dollars;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 or $100,000,000 in the





--------------------------------------------------------------------------------




case of any non‑U.S. bank (any such bank in the foregoing clauses (i) or (ii)
being an “Approved Bank”), in each case with maturities not exceeding 24 months
from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
and rated A‑2 (or the equivalent thereof) or better by S&P or P‑2 (or the
equivalent thereof) or better by Moody’s, in each case with average maturities
of not more than 24 months from the date of acquisition thereof;
(e)    marketable short‑term money market and similar funds having a rating of
at least P‑2 or A‑2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);
(f)    repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (e) above entered into with any Approved Bank;
(g)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
(h)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA‑ (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;
(j)    (i) instruments equivalent to those referred to in clauses (a) through
(i) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction and (ii)
in the case of any Foreign Subsidiary, such local currencies in those countries
in which such Foreign Subsidiary transacts business from time to time in the
ordinary course of business;
(k)    Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (j) above; and
(l)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (k) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (j)
above; provided that such amounts are converted into any





--------------------------------------------------------------------------------




currency listed in clause (a) or (j) as promptly as practicable and in any event
within ten Business Days following the receipt of such amounts.
“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Hedge Bank in respect of any Cash Management
Services, in each case, pursuant to a Treasury Services Agreement, in each case
to the extent designated by the Borrower and such Hedge Bank as “Cash Management
Obligations” in writing to the Administrative Agent. The designation of any Cash
Management Obligations shall not create in favor of such Hedge Bank any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents.
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft and related
liabilities, credit card processing, credit or debit card, purchase card,
electronic funds transfer and other cash management services or arrangements, or
any automated clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” means a Domestic Subsidiary of the Borrower that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.
“Change of Control” shall be deemed to occur if:
(a)    (i) any person or “group” (within the meaning of Rules 13d‑3 and 13d‑5
under the Exchange Act as in effect on the Closing Date), but excluding (x) any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, (y) any combination of Permitted Holders and (z)
any one or more direct or indirect parent companies of Holdings in which the
Sponsor, directly or indirectly, owns the largest percentage of such parent
company’s voting Equity Interests, shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” of the aggregate voting power
represented by the issued and outstanding Equity Interests of Holdings or (ii)
during each period of 12 consecutive months, the board of directors of Holdings
shall not consist of a majority of the Continuing Directors;
(b)    a “change of control” (or similar event) shall occur in any document
pertaining to the Second Lien Credit Agreement, Second Lien Credit Agreement
Refinancing Indebtedness, Second Lien Incremental Equivalent Debt, Second Lien
Incremental Term Loans, Second Lien Permitted Debt Exchange Notes, Incremental
Equivalent Debt, Credit Agreement Refinancing Indebtedness, Permitted Debt
Exchange Notes or Permitted Ratio Debt (or any Permitted Refinancing of any of
the foregoing), in each case with an aggregate outstanding principal amount in
excess of the Threshold Amount;





--------------------------------------------------------------------------------




(c)    Intermediate Holdings shall cease to own, directly or indirectly, 100% of
the Equity Interests of the Borrower; or
(d)    Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of Intermediate Holdings.
“Citi” means Citigroup Global Markets Inc. and any successor thereto by merger,
consolidation or otherwise.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Incremental Revolving Credit
Commitments, Refinancing Revolving Credit Commitments of a given Refinancing
Series, Initial Term Commitments, Incremental Term Commitments, Refinancing Term
Commitments of a given Refinancing Series or Commitments in respect of
Replacement Term Loans and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Extended Revolving Credit Loans of a given Extension
Series, Incremental Revolving Loans, Refinancing Revolving Credit Loans of a
given Refinancing Series, Initial Term Loans, Extended Term Loans of a given
Extension Series, Incremental Term Loans, Refinancing Term Loans of a given
Refinancing Series or Replacement Term Loans. Commitments (and in each case, the
Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class.
“Closing Date” means June 30, 2014.
“Closing Date Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I hereto (which agreement in such form or
with such changes made in accordance with Section 10.01 and such other
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five Business Days before execution thereof and, if the Required Lenders shall
not have objected to such changes within five Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Administrative
Agent entry into such intercreditor agreement (with such changes) is reasonable
and to have consented to such intercreditor agreement (with such changes) and to
the Administrative Agent’s execution thereof.
“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time (unless as specifically provided otherwise).
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” (or equivalent terms) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document (but in any event excluding the Excluded Assets).
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    subject to Sections 4.01(a) and 6.20, the Administrative Agent shall have
received each Collateral Document required to be delivered (i) on the Closing
Date, pursuant to Section 4.01(a)(v) and Section 6.11(c) and (ii) at such time
as may be designated therein or herein, pursuant to the Collateral Documents or
Section 6.11 or 6.13, duly executed by each Loan Party thereto;





--------------------------------------------------------------------------------




(b)    subject to Sections 4.01(a) and 6.20, all Obligations shall have been
unconditionally guaranteed by Holdings, Intermediate Holdings, the Borrower
(other than with respect to its direct Obligations as a primary obligor (as
opposed to a guarantor) under the Loan Documents) and each Material Domestic
Subsidiary (other than any Excluded Subsidiary) including those that are listed
on Schedule 1.01(B) hereto (each, a “Guarantor”);
(c)    the Secured Obligations and the Guaranty shall have been secured pursuant
to the Security Agreement by a first‑priority security interest (subject to
Liens permitted by Section 7.01) in (i) immediately after the consummation of
the Acquisition, all of the Equity Interests of Intermediate Holdings and the
Borrower, (ii) all of the Equity Interests of each Restricted Subsidiary that is
a wholly owned Domestic Subsidiary (other than a Domestic Subsidiary described
in the following clause (iii)) directly owned by the Loan Parties, (iii) 65% of
the issued and outstanding Equity Interests of each Restricted Subsidiary that
is a CFC Holding Company, and (iv) 65% of the issued and outstanding Equity
Interests of each Restricted Subsidiary that is a wholly owned Foreign
Subsidiary that is directly owned by the Borrower or by any Subsidiary
Guarantor, in each case other than any Excluded Assets;
(d)    except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the Secured
Obligations and the Guaranty shall have been secured by a perfected
first‑priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with respect
to the security interest with the United States Patent and Trademark Office or
United States Copyright Office or to the extent required in the Security
Agreement (or any other Collateral Document)) or by Mortgages referred to in
clause (e) below in Collateral of the Borrower and each Guarantor (including
accounts, inventory, equipment, investment property, contract rights,
applications and registrations of intellectual property filed in the United
States, other general intangibles, Material Real Property, intercompany notes
and proceeds of the foregoing), in each case, (i) with the priority required by
the Collateral Documents and (ii) subject to exceptions and limitations
otherwise set forth in this Agreement (for the avoidance of doubt, including the
limitations and exceptions set forth in Section 4.01) and the Collateral
Documents; and
(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Sections 6.11 and 6.13 (the “Mortgaged Properties”) duly executed
and delivered by the applicable Loan Party, (ii) a title insurance policy for
such property available in each applicable jurisdiction (the “Mortgage
Policies”) insuring the Lien of each such Mortgage as a valid first‑priority
Lien on the property described therein, free of any other Liens except as
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed Life‑of‑Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and, if any
improvements on any Mortgaged Property are located within an area designated a
“flood hazard area,” evidence of such flood insurance as may be required under
Section 6.07, (iv) ALTA surveys in form and substance reasonably acceptable to
the Administrative Agent or such existing surveys together with no‑change
affidavits sufficient for the title company to remove all standard survey
exceptions from the Mortgage Policies and issue the endorsements required in
clause (ii) above, (v) copies of any existing abstracts and appraisals and (vi)
such legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property;





--------------------------------------------------------------------------------




provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets and (B) any other assets that, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost of
creating, perfecting or maintaining such pledges or security interests in such
assets or obtaining title insurance, surveys, abstracts or appraisals in respect
of such assets shall be excessive in view of the value of such assets or the
practical benefit to the Lenders afforded thereby and (ii) the Liens required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in this
Agreement and the Collateral Documents.
The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that perfection or compliance
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.
No actions in any non‑U.S. jurisdiction or required by the Laws of any non‑U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non‑U.S.
jurisdiction).
The foregoing definition shall not require (i) control agreements and perfection
by “control” with respect to any Collateral other than, to the extent required
by the Administrative Agent, certificated Equity Interests and intercompany
Indebtedness of the Borrower evidenced by a note constituting a negotiable
instrument and, to the extent constituting Collateral, its Restricted
Subsidiaries or (ii) landlord waivers, estoppels and collateral access letters.
“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements, the Intellectual Property Security Agreements, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(v), 6.11, 6.13 or 6.20 and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Incremental Revolving Credit Commitment,
Refinancing Revolving Credit Commitment of a given Refinancing Series, Initial
Term Commitment, Incremental Term Commitment, Refinancing Term Commitment of a
given Refinancing Series or commitment in respect of Replacement Term Loans, as
the context may require.
“Commitment Letter” means the Commitment Letter, dated as of March 16, 2014, as
modified by that certain Commitment Letter Joinder, dated as of April 7, 2014,
among Buyer Sub and the Commitment Parties.
“Commitment Parties” means, collectively, DBNY, Citi and HSBC.
“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A hereto.





--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
“Company Parties” means, collectively, the Holdcos, the Borrower and its
Restricted Subsidiaries, and “Company Party” means any one of them.
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D‑1 hereto.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated April, 2014.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and, except with respect to clauses (vii)(B), (x) and
(xi) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Borrower and its Restricted Subsidiaries:
(i)    total interest expense determined in accordance with GAAP (including, to
the extent deducted and not added back in computing Consolidated Net Income, (A)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances, (C)
non‑cash interest payments, (D) the interest component of Capitalized Leases,
(E) net payments, if any, pursuant to interest Swap Contracts with respect to
Indebtedness, (F) amortization of deferred financing fees, debt issuance costs,
commissions and fees, (G) the interest component of any pension or other
post‑employment benefit expense and (H) commissions, discounts, yield and other
fees and, to the extent not reflected in such total interest expense, any losses
on hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, net of interest income and gains on such
hedging obligations, and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed),
(ii)    without duplication, provision for taxes based on income, profits or
capital gains of the Borrower and the Restricted Subsidiaries, including,
without limitation, federal, state, foreign, local, franchise and similar taxes
and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations and any tax distributions made pursuant to Section 7.06(h)(iii),
(iii)    depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post‑employment benefits, of the Borrower and its Restricted Subsidiaries),





--------------------------------------------------------------------------------




(iv)    unusual or non‑recurring charges, expenses or losses,
(v)    other non‑cash charges, expenses or losses, including, without
limitation, any non‑cash expense relating to the vesting of warrants (provided
that if any such non‑cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
(vi)    retention, recruiting, relocation and signing bonuses and expenses,
stock option and other equity‑based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, and any
one time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a standalone entity or a public
company (including, without duplication, any such payments made in connection
with the consummation of the Transactions),
(vii)    (A) the amount of any restructuring charges and related charges,
restructuring costs, integration costs, transition costs, consolidation and
closing costs for facilities, costs incurred in connection with any
non‑recurring strategic initiatives, costs incurred in connection with
acquisitions and non‑recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start‑up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Closing Date and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and (B) the
amount of cost savings, operating expense reductions, other operating
improvements and “run rate” synergies projected by the Borrower in good faith to
result from actions taken or expected to be taken in connection with the
Transactions or any Specified Transaction or the implementation of an
operational initiative or operational change after the Closing Date (in each
case calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (x) a duly completed certificate
signed by a Responsible Officer of the Borrower shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.02, certifying that such cost savings, operating
expense reductions, other operating improvements and synergies are (i)
reasonably supportable and quantifiable in the good faith judgment of the
Borrower, and (ii) reasonably anticipated to be realized within (I) in the case
of any such cost savings, operating expense reductions, other operating
improvements and synergies in connection with the Transactions, 24 months after
the Closing Date and (II) in all other cases, 24 months after the consummation
of the Specified Transaction or the implementation of an initiative or change,
which is expected to result in such cost savings, expense reductions, other
operating improvements or synergies, (y) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(z) to the extent that any cost savings,





--------------------------------------------------------------------------------




operating expense reductions, other operating improvements and synergies are not
associated with the Transactions or a Specified Transaction following the
Closing Date, all steps shall have been taken for realizing such savings,
(viii)    the pro forma adjustments identified in the Confidential Information
Memorandum or the Sponsor Model,
(ix)    other accruals, payments and expenses (including rationalization, legal,
tax, structuring and other costs and expenses), or any amortization thereof,
related to the Transactions (including all Transaction Expenses), acquisitions,
Investments, dividends, Dispositions, or any amortization thereof, issuances of
Indebtedness or Equity Interests permitted under the Loan Documents or repayment
of debt, issuance of equity securities, initial public offering, refinancing
transactions or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated on the Closing Date and any
such transaction undertaken but not completed),
(x)    to the extent not already included in Consolidated Net Income, proceeds
of business interruption insurance (to the extent actually received),
(xi)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non‑cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,
(xii)    any non‑cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting associated with the Transactions,
or any acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date,
(xiii)    the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non‑controlling interests of third parties in any non‑wholly owned Restricted
Subsidiary, minus the amount of dividends or distributions that are paid in cash
by such non‑wholly owned Restricted Subsidiary to such third party; provided
that the amount of such cash dividends or distributions deducted pursuant to
this clause (xiii) in any Test Period shall not exceed such third party’s pro
rata share of the Consolidated EBITDA (to the extent positive) of such
non‑wholly owned Restricted Subsidiary for such Test Period,
(xiv)    letter of credit fees,
(xv)    the amount of (A) management, consulting, monitoring and advisory fees
and related expenses paid to the Permitted Holders in accordance with the
Management Agreement, (B) payments by a Holdco, the Borrower or any of the
Restricted Subsidiaries to any of the Permitted Holders made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures which payments are approved by a majority of the
Board of Directors of the Borrower in good faith, (C) indemnifications and
reimbursement of expenses of the Sponsor in





--------------------------------------------------------------------------------




connection with management, consulting, monitoring and advisory services
provided by the Sponsor to the Company Parties, including pursuant to the
Management Agreement, if any and (D) fees, indemnifications and reimbursement of
expenses of directors of any Company Party,
(xvi)    any Equity Funded Employee Plan Costs,
(xvii)    any net loss from disposed, abandoned or discontinued operations or
product lines,
(xviii)    any costs or expenses incurred relating to environmental remediation,
litigation or other disputes in respect of events and exposures that occurred
prior to the Closing Date, and
(xix)    expenses during such period in connection with earn‑outs and other
deferred payments in connection with any acquisitions constituting an Investment
permitted under this Agreement, to the extent included in the calculation of
Consolidated Net Income in accordance with GAAP as an accounting adjustment to
the extent that the actual amount payable or paid in respect of such earn‑outs
or other deferred payments exceeds the liability booked by the applicable Person
therefor,
minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non‑cash gains (excluding any non‑cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and (iii)
the amount of any minority interest income consisting of Restricted Subsidiary
losses attributable to minority interests or non‑controlling interests of third
parties in any non‑wholly owned Restricted Subsidiary; provided that:
(A)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non‑cash items;
(B)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB Accounting Standards Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations; and
(C)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2013, September 30, 2013,
December 31, 2013 and March 31, 2014, Consolidated EBITDA for such fiscal
quarters shall be deemed to be $21,500,000, $17,000,000, $21,000,000 and
$20,600,000, respectively, in each case as may be subject to addbacks and
adjustments (without duplication) pursuant to clause (vii)(B) above and





--------------------------------------------------------------------------------




Section 1.09(c) for the applicable Test Period. For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09.
“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the Obligations (other than in accordance with the Parity
Intercreditor Agreement) minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) included on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date, free and clear of all
Liens (other than Liens permitted by Section 7.01); provided that Consolidated
First Lien Net Debt shall not include Indebtedness in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated First Lien Net Debt until three Business Days after such amount
is drawn. For the avoidance of doubt, it is understood that obligations (i)
under Swap Contracts and Treasury Services Agreements and (ii) owed by
Unrestricted Subsidiaries, do not constitute Consolidated First Lien Net Debt.
“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,
(a)    any after‑tax effect of extraordinary items (including gains or losses
and all fees and expenses relating thereto) for such period shall be excluded,
(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,
(c)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 12 months after the closing of any
acquisition that are so required to be established or adjusted as a result of
such acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP shall be excluded,
(d)    any net after‑tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Borrower, shall be excluded,
(e)    the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,
(f)    any impairment charge or asset write‑off or write‑down, including
impairment charges or asset write‑offs or write‑downs related to intangible
assets, long‑lived assets, investments





--------------------------------------------------------------------------------




in debt and equity securities or as a result of a change in law or regulation,
in each case, pursuant to GAAP, and the amortization of intangibles arising
pursuant to GAAP shall be excluded,
(g)    any non‑cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity‑based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parents in
connection with the Transactions or an initial public offering, shall be
excluded,
(h)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365‑day period), shall be excluded,
(i)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount (A) is not denied by the applicable carrier in writing
within 180 days of the occurrence of such event and (B) is in fact reimbursed
within 365 days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded,
(j)    the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or such Person’s assets are acquired by the
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09), and
(k)    solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the income of any Restricted Subsidiary of
the Borrower that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Restricted Subsidiaries that are Guarantors
by such Person during such period in accordance with such documents and
regulations.
There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in‑process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition constituting an
Investment permitted under this Agreement consummated prior





--------------------------------------------------------------------------------




to or after the Closing Date, or the amortization or write‑off of any amounts
thereof. For the avoidance of doubt, Consolidated Net Income shall be
calculated, including pro forma adjustments, in accordance with Section 1.09.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, purchase money debt
and Attributable Indebtedness and debt obligations evidenced by promissory notes
or similar instruments minus (b) the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash) included on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date, free and
clear of all Liens (other than Liens permitted by Section 7.01); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn. For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and Treasury Services Agreements and (ii) owed by
Unrestricted Subsidiaries, do not constitute Consolidated Total Net Debt.
“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.
“Consolidated Total Secured Net Debt” means, as of any date of determination,
any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date that is secured by a Lien on any asset
or property of the Borrower or any Restricted Subsidiary minus the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash) included on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date, free and clear of all Liens (other than Liens permitted by Section
7.01); provided that Consolidated Total Secured Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Secured
Net Debt until three Business Days after such amount is drawn.  For the
avoidance of doubt, it is understood that obligations (i) under Swap Contracts
and Treasury Services Agreements and (ii) owed by Unrestricted Subsidiaries, do
not constitute Consolidated Total Secured Net Debt.
“Consolidated Total Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Secured Net Debt as of the last day
of such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of purchase accounting, (c) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under Swap Contracts or (d) appreciation of the Dollar relative to
other currencies.
“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Transactions, and each other
director, if, in each case, such other director’s nomination





--------------------------------------------------------------------------------




for election to the board of directors of Holdings is recommended by a majority
of the then Continuing Directors or such other director receives the vote of, or
is appointed or otherwise approved by, prior to a Qualified IPO by the Borrower
or a Relevant Public Company, the Sponsor, or those Permitted Holders which then
hold a majority of the voting Equity Interests in Holdings then held by all
Permitted Holders, in each case in his or her election by the holders of Equity
Interests in Holdings necessary to elect such director.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Indebtedness” has the meaning set forth in Section 7.03(x).
“Control” has the meaning set forth in the definition of “Affiliate.”
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans or any Class of existing
Revolving Credit Loans (or unused Revolving Credit Commitments), or any
then‑existing Credit Agreement Refinancing Indebtedness (the “Refinanced Debt”);
provided that (i) such Indebtedness has a maturity no earlier, and a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt, (ii)
such Indebtedness shall not have a greater principal amount than the principal
amount (or accreted value, if applicable) of the Refinanced Debt plus accrued
interest, fees, premiums (if any) and penalties thereon and fees and expenses
associated with the refinancing, plus an amount equal to any existing
commitments unutilized thereunder, (iii) the covenants and events of default of
such Indebtedness are, taken as a whole, not materially more favorable to the
investors providing such Indebtedness than those contained in the documentation
governing the Refinanced Debt (except for (x) covenants or other provisions
applicable only to periods after the Maturity Date of the applicable Facility
existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the lenders under the Refinanced Debt)
or otherwise reflect market terms and conditions (as reasonably determined by
the Borrower) at the time of incurrence or issuance of such Credit Agreement
Refinancing Indebtedness, (iv) the Effective Yield with respect such Credit
Agreement Refinancing Indebtedness shall be determined by the Borrower and the
lenders providing such Credit Agreement Refinancing Indebtedness, (v) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (vi) such Indebtedness
is not at any time guaranteed by any Subsidiary other than Guarantors, (vii) to
the extent secured, such Indebtedness is not secured by property other than the
Collateral, (viii) if the Refinanced Debt is subordinated in right of payment
to, or to the Liens securing, the Obligations, then any Credit Agreement
Refinancing Indebtedness shall be subordinated in right of payment to, or to the
Liens securing, the Obligations, as applicable, on terms (a) at least as
favorable (taken as a whole) (as reasonably determined by the Borrower) to the
Lenders as those contained in the documentation governing the Refinanced Debt or
(b) otherwise reasonably acceptable to the Administrative Agent, (ix) any Credit
Agreement Refinancing Indebtedness shall be pari passu or junior in right of
payment and, if secured, secured on a pari passu or junior basis, with respect
to security, with respect to the Revolving Credit Facility and the Term Facility
(and if secured on a junior basis with respect to security with respect to the
Revolving Credit Facility and the Term Facility, secured on a pari passu or
junior basis with respect to the Liens securing





--------------------------------------------------------------------------------




the Second Lien Term Facility), to the extent outstanding, (x) if such Credit
Agreement Refinancing Indebtedness is secured, the requirements in the proviso
at the end of Section 7.03 have been satisfied, and (xi) no Credit Agreement
Refinancing Indebtedness that is a Term Loan shall be mandatorily prepaid prior
to repayment in full of (or, if junior in right of payment or as to security, on
a junior basis with respect to) the Initial Term Loans unless, solely in the
case such Credit Agreement Refinancing Indebtedness is pari passu in right of
payment and security with the Initial Term Loans, accompanied by at least a
ratable payment of the Initial Term Loans, and any such Credit Agreement
Refinancing Indebtedness that is pari passu in right of payment and security
with the Initial Term Loans may participate on a pro rata basis or on less than
a pro rata basis (but not greater than pro rata basis) in any mandatory
prepayments hereunder.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    $25,000,000, plus
(b)    the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c)    (i) the cumulative amount of cash and Cash Equivalent proceeds from the
sale of Qualified Equity Interests of the Borrower or Equity Interests of any
direct or indirect parent of the Borrower after the Closing Date to a Person
other than a Loan Party or a Restricted Subsidiary and on or prior to such time
(including upon exercise of warrants or options) (other than Excluded
Contributions or any amount designated as a Cure Amount or used for Equity
Funded Employee Plan Costs) which proceeds have been contributed as common
equity to the capital of the Borrower and (ii) the Qualified Equity Interests of
the Borrower (or Equity Interests of any direct or indirect parent of the
Borrower) (other than Excluded Contributions or any amount designated as a Cure
Amount or used for Equity Funded Employee Plan Costs) issued upon conversion of
Indebtedness or Disqualified Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower owed to a Person other than a Loan Party or a
Restricted Subsidiary of a Loan Party not previously applied for a purpose
(including a Cure Amount) other than use in the Cumulative Credit, plus
(d)    100% of the fair market value (as reasonably determined by the Borrower)
of marketable securities or other property received by the Borrower from any
Person other than a Loan Party or a Restricted Subsidiary contributed to the
common capital of the Borrower or the net cash proceeds of the issuance of
Qualified Equity Interests of Holdings (or any direct or indirect parent)
contributed to the common capital of the Borrower, received after the Closing
Date (other than Excluded Contributions or any amount designated as a Cure
Amount or used for Equity Funded Employee Plan Costs), plus
(e)    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary of the Borrower in cash and Cash Equivalents from:
(i)    the sale, transfer or other disposition (other than to a Holdco, the
Borrower or any such Restricted Subsidiary) of the Equity Interests of an
Unrestricted Subsidiary or any minority Investments, or
(ii)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or
(iii)    any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investment,





--------------------------------------------------------------------------------




provided that in the case of clauses (i), (ii) and (iii), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(y) or 7.02(n)(y), provided,
further, that no increase in the Cumulative Credit pursuant to this clause (e)
shall result in a duplicative increase in any applicable Investment basket in
Section 7.02 by virtue of a Return thereon, plus
(f)    in the event any Unrestricted Subsidiary has been re‑designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, the fair market value
of the Investments of the Borrower and the Restricted Subsidiaries made in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent the original Investment in such Unrestricted Subsidiary was made
after the Closing Date in reliance on the Cumulative Credit pursuant to Section
7.02(c)(iii)(y) or Section 7.02(n)(y), plus
(g)    an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar amounts) actually received by the
Borrower or any Restricted Subsidiary in respect of any Investments made
pursuant to Section 7.02(c)(iii)(y) or 7.02(n)(y), plus
(h)    [reserved]
(i)    [reserved]
(j)    to the extent not otherwise required to pay down the Second Lien Term
Loans, an amount equal to Declined Proceeds, minus
(k)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(c)(iii)(y) or 7.02(n)(y) after the Closing Date and prior to such
time, minus
(l)    any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(f)(A) or
7.06(g) after the Closing Date and prior to such time, minus
(m)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.
“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to
(A) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
minus (B) the aggregate principal amount of any voluntary prepayments and
purchases of Loans applied pursuant to Section 2.05(b)(i)(B) to reduce the
calculation of the Excess Cash Flow payment under Section 2.05(b)(i), in each
case, for all Excess Cash Flow Periods ending after the Closing Date and prior
to such date.
“Cure Amount” has the meaning set forth in Section 8.04(a).
“Cure Expiration Date” has the meaning set forth in Section 8.04(a).
“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted





--------------------------------------------------------------------------------




Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).
“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue, (f) any
Revolving Credit Exposure or Revolving Credit Loans and (g) the current portion
of pension liabilities.
“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.
“DBSI” means Deutsche Bank Securities, Inc. and any successor thereto by merger,
consolidation or otherwise.
“Debt Fund Affiliate” means any Affiliate of Holdings or the Sponsor (other than
a natural person) that is a bona fide debt fund or entity primarily engaged in,
or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(viii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.
“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).
“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).
“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(v)(C) substantially in the form of Exhibit E‑4.





--------------------------------------------------------------------------------




“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E‑5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).
“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).
“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back‑stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), (b) is redeemable at the option of the holder thereof (other than (i)
solely for Qualified Equity Interests and cash in lieu of fractional shares or
(ii) as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back‑stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), in whole or in
part, (c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), the Borrower or the Restricted Subsidiaries
or by any such plan to





--------------------------------------------------------------------------------




such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.
“Disqualified Institution” means such Persons (i) that have been specified in
writing to the Former Agent and the Arrangers prior to the date of the
Commitment Letter, (ii) who are competitors of the Borrower and its Subsidiaries
that are separately identified in writing by the Borrower to the Administrative
Agent from time to time, and (iii) in the case of each of clauses (i) and (ii),
any of their Affiliates (other than any such Affiliate that is affiliated with a
financial investor in such Person and that is not itself an operating company or
otherwise an Affiliate of an operating company so long as such Affiliate is a
bona fide Fund) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable on the basis
of such Affiliate’s name.
“Distressed Person” has the meaning set forth in the definition of
“Lender‑Related Distress Event.”
“Documentation Agent” means HSBC Securities (USA) Inc., in its capacity as
documentation agent.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Approved Alternate Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Approved Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness consistent with generally accepted financial practices, taking
into account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below), or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (i) the remaining
weighted average life to maturity of such Indebtedness and (ii) the four years
following the date of incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking, or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,”
(a) to the extent that the Eurocurrency Rate or Base Rate (without giving effect
to any floors in such definitions), as applicable, on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (b) to the
extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.
“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).
“Embargoed Person” has the meaning set forth in Section 6.21(c).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.





--------------------------------------------------------------------------------




“Enforcement Qualifications” has the meaning set forth in Section 5.04.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” means the Sponsor Contribution and the Other Equity.
“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than the Equity Contribution, amounts designated
as Excluded Contributions, any amount designated as a Cure Amount or any amount
used in the Cumulative Credit or to incur Contribution Indebtedness).
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered”





--------------------------------------------------------------------------------




or “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA); (d) a determination that any Pension Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for, and that could reasonably be expected
to result in, the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (h) a failure by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate to make a required contribution to
a Multiemployer Plan; (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to a Loan Party or any
Restricted Subsidiary; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA Affiliate.
“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the commencement of
such Interest Period by reference to the interest settlement rates for deposits
in Dollars (as published by Reuters on page LIBOR01 of the Reuters Screen) (as
set forth by (i) the Intercontinental Exchange Group, or (ii) any publicly
available successor service or entity that has been authorized by the U.K.
Financial Conduct Authority to administer the London Interbank Offered Rate for
a period equal to such Interest Period), and
(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on such date by reference to the interest settlement rates
for deposits in Dollars (as published by Reuters on page LIBOR01 of the Reuters
Screen) from time to time with a term of one month (as set forth by (i) the
Intercontinental Exchange Group, or (ii) any publicly available successor
service or entity that has been authorized by the U.K. Financial Conduct
Authority to administer the London Interbank Offered Rate),
in the case of clauses (a) and (b) above, multiplied by Statutory Reserves,
provided that, in the case of clauses (a) and (b) above, the Eurocurrency Rate
with respect to Initial Term Loans, shall not be less than 1.00% per annum;
provided further that, subject to clauses (i) and (ii) of immediately succeeding
sentence, if the Administrative Agent is unable to determine the Eurocurrency
Rate for the relevant interest period under clause (a) or (b), the
Administrative Agent shall use the Eurocurrency Rate for the immediately
preceding interest period. Notwithstanding the foregoing:
(i)
subject to clause (ii) below, if on the relevant Eurocurrency determination date
the relevant London interbank offered rate for U.S. dollar deposits has been
discontinued, then the Administrative Agent shall use (a) an industry-accepted
successor rate to the relevant London interbank offered rate for U.S. dollar
deposits or (b) if no such industry-accepted successor rate exists, the most
comparable substitute or successor rate to the relevant London interbank offered
rate for U.S. dollar deposits, in each case as determined by a financial agent
(which may be an affiliate of the Administrative Agent) appointed by the
Administrative Agent; and






--------------------------------------------------------------------------------




(ii)
if the financial agent has determined a substitute or successor rate, the
Administrative Agent shall notify the Borrower and the Lenders of such rate and
the Borrower and the Lenders agree to enter into any amendments to this
Agreement that are necessary to implement such rate.

The Administrative Agent and financial agent shall be held harmless for any acts
or omissions in connection with the calculation of the Eurocurrency Rate in
accordance with clauses (i) and (ii) of the preceding sentence.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”
“Event of Default” has the meaning set forth in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non‑cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or dispositions (outside of the
ordinary course of business) by the Borrower and its Restricted Subsidiaries
completed during such period),
(iv)    an amount equal to the aggregate net non‑cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,
(v)    expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii),
(xiii), (xv) or (xvi) below, and
(vi)    cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, minus
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non‑cash credits included in
arriving at such Consolidated Net Income, and cash charges included in clauses
(a) through (k) of the definition of “Consolidated Net Income”,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property or Capitalized Software Expenditures to the extent not
expensed or accrued during such period and made in cash during such period,
except to the extent that such Capital Expenditures or acquisitions were
financed with the proceeds of the incurrence





--------------------------------------------------------------------------------




of Indebtedness (other than Revolving Credit Loans or extensions of credit under
any other revolving credit facility or similar facility or other short term
Indebtedness) by such Person or any of its Restricted Subsidiaries,
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries, except to the extent financed with the
proceeds of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness) by such Person or any of its
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Leases and (B) the amount of any scheduled repayment of
Initial Term Loans pursuant to Section 2.07(a), Extended Term Loans, Refinancing
Term Loans, Incremental Term Loans, Replacement Term Loans or Incremental
Equivalent Debt and any mandatory prepayment of Term Loans pursuant to Section
2.05(b)(ii) to the extent required due to a Disposition that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (X) all other prepayments, buybacks and purchases of Term
Loans by the Borrower or a Holdco (but excluding prepayments referred to in
clause (B) above) and (Y) all prepayments of Revolving Credit Loans, Extended
Revolving Credit Loans, Refinancing Revolving Credit Loans and Incremental
Revolving Loans) and all prepayments in respect of any other revolving credit
facility, except to the extent there is an equivalent permanent reduction in
commitments thereunder),
(iv)    an amount equal to the aggregate net non‑cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period),
(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long‑term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income, except to the extent financed with the proceeds of the incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any other revolving credit facility or similar facility or other short term
Indebtedness) by such Person or any of its Restricted Subsidiaries,
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a), (c),
(h), (l), (r)(ii) and (w)), except to the extent that such Investments and
acquisitions were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any other
revolving credit facility or similar facility or other short term Indebtedness)
by such Person or any of its Restricted Subsidiaries,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(c), (f), (h) (and in the case of clause (iv) thereof, only to the
extent the cash payments in respect of such Investment would otherwise have been
deducted from Excess





--------------------------------------------------------------------------------




Cash Flow pursuant to preceding clause (vii)) and (j)(i) and (k), except to the
extent such Restricted Payments were financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any other revolving credit facility or similar facility or other
short term Indebtedness) by such Person or any of its Restricted Subsidiaries,
(ix)    the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent such expenditures were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries,
(x)    the aggregate amount of any premium, make‑whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, except to the extent such payments were financed with the proceeds
of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness) by such Person or any of its
Restricted Subsidiaries,
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts or executed
letters of intent (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, Investments (other than
Investments made pursuant to Section 7.02(a), (c) or (r)(ii) or (v)), Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property (to the extent not expensed) to be consummated or made, plus any
restructuring cash expenses, pension payments or tax contingency payments that
have been added to Excess Cash Flow pursuant to clause (a)(ii) above required to
be made, in each case during the period of four consecutive fiscal quarters of
the Borrower following the end of such period; provided that to the extent the
aggregate amount actually utilized to finance such acquisitions, Investments,
Capital Expenditures, Capitalized Software Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters
(excluding any portion thereof financed with the proceeds of the incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any other revolving credit facility or similar facility or other short term
Indebtedness) is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,
(xii)    the amount of cash taxes (including penalties and interest or tax
reserves) paid in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,
(xiii)    cash expenditures in respect of Swap Contracts during such period to
the extent not deducted in arriving at such Consolidated Net Income,
(xiv)    any payment of cash to be amortized or expensed over a future period
and recorded as a long‑term asset (so long as any such amortization or expense
in such





--------------------------------------------------------------------------------




future period is added back to Excess Cash Flow in such future period as
provided in clause (a)(ii) above),
(xv)    reimbursable or insured expenses incurred during such fiscal year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income,
(xvi)    the amount of Tax Distributions actually distributed for such period
pursuant to Section 7.06(h)(iii), and
(xvii)    cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness, except to the extent deducted in arriving at such Consolidated
Net Income and, except to the extent such payments were financed with the
proceeds of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness) by the Borrower or any of its
Restricted Subsidiaries.
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.
“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the fiscal year of the Borrower ended December 31, 2015), but in all cases
for purposes of calculating the Cumulative Retained Excess Cash Flow Amount
shall only include such fiscal years for which financial statements and a
Compliance Certificate have been delivered in accordance with Sections 6.01(a)
and 6.02(a) and for which any prepayments required by Section 2.05(b)(i) (if
any) have been made (it being understood that the Retained Percentage of Excess
Cash Flow for any Excess Cash Flow Period shall be included in the Cumulative
Retained Excess Cash Flow Amount regardless of whether a prepayment is required
by Section 2.05(b)(i)).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles, airplanes and other assets subject to certificates of title, to
the extent a Lien therein cannot be perfected by the filing of a UCC financing
statement, (iii) commercial tort claims, (iv) governmental licenses, state or
local franchises, charters and authorizations and any other property and assets
to the extent that the Administrative Agent may not validly possess a security
interest therein under, or such security interest is restricted by, applicable
Laws (including, without limitation, rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization, other
than to the extent such prohibition or limitation is rendered ineffective under
the UCC or other applicable Law notwithstanding such prohibition (but excluding
proceeds of any such governmental license), (v) any lease, license, permit or
agreement to the extent that, and so long as, a grant of a security interest
therein (A) is prohibited by applicable Law other than to the extent such
prohibition is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition or (B) to the extent and for so long as it
would violate the terms thereof (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right thereunder in favor of a party thereto other than the Borrower
or a Guarantor (except to the extent such provision is overridden by the UCC or
other applicable Laws), in each case, other than the proceeds thereof and (a)
excluding any such agreement that relates to Credit Agreement Refinancing
Indebtedness, Permitted Ratio Debt, Incremental Equivalent Debt or Permitted
Debt Exchange Notes (or a





--------------------------------------------------------------------------------




Permitted Refinancing of any of the foregoing) and (b) only to the extent that
and for so long as such limitation on such pledge or security interest is
otherwise permitted under Section 7.09, (vi) Margin Stock, (vii) Equity
Interests and assets of (A) Unrestricted Subsidiaries and (B) captive insurance
Subsidiaries, (viii) assets of Immaterial Subsidiaries, (ix) Equity Interests in
joint ventures and non‑wholly owned Subsidiaries, in each case, which cannot be
pledged without the consent of a third party (that is not a Loan Party), to the
extent such consent has not been obtained (other than to the extent such
limitation is rendered ineffective under the UCC or other applicable law), (x)
any property subject to a Lien permitted by Section 7.01(u) or (aa) (to the
extent relating to a Lien originally incurred pursuant to Section 7.01(u)) to
the extent that a grant of a security interest therein would violate or
invalidate such underlying obligations or create a right of termination in favor
of any other party thereto (other than a Loan Party) or otherwise require
consent thereunder (after giving effect to the applicable anti‑assignment
provisions of the UCC or other applicable law), (xi) letter of credit rights,
except to the extent constituting support obligations for other Collateral as to
which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(xii) any assets to the extent a security interest in such assets could
reasonably be expected to result in material adverse tax consequences as
reasonably determined by the Borrower, (xiii) cash and Cash Equivalents (other
than cash and Cash Equivalents representing proceeds of Collateral as to which
perfection of the security interest in such proceeds is accomplished solely by
the filing of a UCC financing statement), deposit and other bank and securities
accounts (including securities entitlements and related assets) (in each case,
other than proceeds of Collateral held in such accounts as to which perfection
of the security interest in such proceeds is accomplished solely by the filing
of a UCC financing statement) and any other assets requiring perfection through
control agreements or by “control” (other than in respect of certificated Equity
Interests in the Borrower and in wholly owned Restricted Subsidiaries, which
Equity Interests are otherwise required to be pledged), (xiv) any intent‑to‑use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of such intent‑to‑use trademark
application (or any registration that issues therefrom) under applicable federal
law and (xv) assets where the cost of obtaining a security interest therein
exceeds the practical benefit to the Lenders afforded thereby as agreed by the
Borrower and the Administrative Agent in writing; provided, however, that
Excluded Assets shall not include any Proceeds, substitutions or replacements of
any Excluded Assets referred to in clauses (i) through (xv) (unless such
Proceeds, substitutions or replacements would independently constitute Excluded
Assets referred to in clauses (i) through (xv)). The Borrower shall not be
required to take any action under the law of any non‑U.S. jurisdiction to create
or perfect a security interest in any assets located outside the United States
or any other assets that require such action, including any intellectual
property registered in any non‑U.S. jurisdiction (and no security agreements or
pledge agreements governed under the laws of any non‑U.S. jurisdiction shall be
required).
“Excluded Contribution” means, at any time, the amount of cash capital
contributions to the Borrower or net after‑tax proceeds from the sale or
issuance of Qualified Equity Interests of Holdings (or any direct or indirect
parent of Holdings) actually received by the Borrower as a cash common equity
contribution (or issuances of debt securities (other than debt securities that
are contractually subordinated to the Obligations) that have been converted into
or exchanged for any such Qualified Equity Interests) (other than the Equity
Contribution or any amount designated as a Cure Amount or Contribution
Indebtedness, used for Equity Funded Employee Plan Costs or included for
purposes of determining the Cumulative Credit) and designated by the Borrower to
the Administrative Agent as an Excluded Contribution on the date such capital
contributions are made or such Equity Interests are sold or issued.
“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).





--------------------------------------------------------------------------------




“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Domestic Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization or could result in material adverse tax consequences as reasonably
determined by the Borrower, (c) any other Subsidiary with respect to which, in
the reasonable judgment of the Borrower and the Administrative Agent, the burden
or cost of providing a Guarantee shall be excessive in view of the benefits to
be obtained by the Lenders therefrom, (d) any not‑for‑profit Subsidiaries, (e)
any Unrestricted Subsidiaries, (f) any special purpose securitization vehicle
(or similar entity), (g) any CFC Holding Company, (h) any Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary that is a CFC, (i) captive
insurance Subsidiaries and (j) each other Restricted Subsidiary acquired
pursuant to a Permitted Acquisition permitted hereunder and financed with
assumed secured Indebtedness, and each Restricted Subsidiary acquired in such
Permitted Acquisition permitted hereunder that guarantees such Indebtedness, in
each case to the extent that, and for so long as, the documentation relating to
such Indebtedness to which such Subsidiary is a party prohibits such Subsidiary
from guaranteeing the Obligations and such prohibition was not created in
contemplation of such Permitted Acquisition permitted hereunder.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Executive Order” has the meaning set forth in Section 6.21(a).
“Existing L/C Issuer” means each bank which issued Existing Letters of Credit.
“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date described in Schedule 2.03. Schedule 2.03 contains a description of
all Existing Letters of Credit and sets forth, with respect to each such
Existing Letter of Credit, (i) the name of the issuing lender, (ii) the letter
of credit number, (iii) the name(s) of the account party or account parties,
(iv) the stated amount (including the currency in which such letter of credit is
denominated), (v) the name of the beneficiary and (vi) the expiry date.
“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).
“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).
“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).
“Extended Revolving Credit Commitments” has the meaning set forth in Section
2.16(b).
“Extended Revolving Credit Loans” means one or more Classes of revolving credit
loans that result from an Extension Amendment.





--------------------------------------------------------------------------------




“Extended Term Loans” has the meaning set forth in Section 2.16(a).
“Extending Revolving Credit Lender” has the meaning set forth in Section
2.16(c).
“Extending Term Lender” has the meaning set forth in Section 2.16(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.
“Extension Amendment” has the meaning set forth in Section 2.16(d).
“Extension Election” has the meaning set forth in Section 2.16(c).
“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.
“Facility” means the Revolving Credit Facility, a given Extension Series of
Extended Revolving Credit Commitments, a given Class of Incremental Revolving
Credit Commitments, a given Refinancing Series of Refinancing Revolving Credit
Loans, the Term Facility, a given Extension Series of Extended Term Loans, a
given Class of Incremental Term Loans or a given Refinancing Series of
Refinancing Term Loans, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), or any current or future Treasury
regulations or other administrative guidance promulgated thereunder, and any
intergovernmental agreements implementing the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the quotations for the day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letters” means collectively (a) the Fee Letter, dated as of March 16, 2014,
as modified by that certain Commitment Letter Joinder, dated as of April 7,
2014, among Buyer Sub and the Commitment Parties; and (b) that certain Fee
Schedule, dated as of October 13, 2017, between the Borrower and BNYM, in each
case, as the same may be amended, restated, modified or supplemented.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Amendment” means that certain First Amendment to First Lien Credit
Agreement, dated as of February 1, 2018, by and among the Borrower, the
Guarantors, DBNY, as Administrative Agent, L/C Issuer and Swing Line Lender and
the Lenders party thereto.





--------------------------------------------------------------------------------




“First Lien Secured Obligations” means the “First Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vi).
“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vi).
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.
“Former Agent” means the Existing Administrative Agent, as defined in the Agency
Transfer Agreement.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another





--------------------------------------------------------------------------------




Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness of the payment
or performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Holdco, the Borrower (solely with
respect to its Secured Obligations other than its direct Secured Obligations as
a primary obligor (as opposed to a guarantor) under the Loan Documents, a
Treasury Services Agreement or a Secured Hedge Agreement) and each Restricted
Subsidiary of the Borrower that shall have become a Guarantor pursuant to
Section 6.11 or 6.20, in any case until released in accordance with the terms
hereof, it being understood and agreed that the Borrower in its sole discretion
may (with the consent of the Administrative Agent, such consent not to be
unreasonably withheld) cause any Restricted Subsidiary that is not a Guarantor
to Guarantee the Obligations by causing such Restricted Subsidiary to execute a
Joinder Agreement, and any such Restricted Subsidiary shall be a Guarantor, Loan
Party and Subsidiary Guarantor hereunder for all purposes; provided, however,
that that Administrative Agent may condition its consent by limiting the
purposes for which such Restricted Subsidiary shall constitute a Loan Party and
Subsidiary Guarantor for purposes of Section 7 and related definitions used
therein.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.
“Hedge Bank” means with respect to any Secured Hedge Agreement or a Treasury
Services Agreement, any Person that is the Administrative Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender, in each case,
at the time it enters into such agreement, in its capacity as a party thereto
and, in each case, that is designated a “Hedge Bank” with respect to such
Secured Hedge Agreement or Treasury Services Agreement, as applicable, in a
writing from the Borrower to the Administrative Agent, and (other than a Person
already party hereto as the Administrative Agent or a Lender) that delivers to
the Administrative Agent a letter agreement reasonably satisfactory to it (x)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (y) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender.
“Holdcos” means Holdings and Intermediate Holdings.
“Holdings” has the meaning set forth in the preliminary statements to this
Agreement.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).





--------------------------------------------------------------------------------




“HSBC” means HSBC Securities (USA) Inc. and any successor thereto by merger,
consolidation or otherwise.
“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).
“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Incremental Amendment” has the meaning set forth in Section 2.14(f).
“Incremental Commitments” has the meaning set forth in Section 2.14(a).
“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(y).
“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).
“Incremental Lenders” has the meaning set forth in Section 2.14(c).
“Incremental Loan” has the meaning set forth in Section 2.14(b).
“Incremental Request” has the meaning set forth in Section 2.14(a).
“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).
“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).
“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).
“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).
“Incremental Term Lender” has the meaning set forth in Section 2.14(c).
“Incremental Term Loan” has the meaning set forth in Section 2.14(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development





--------------------------------------------------------------------------------




bond and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of Indebtedness described in clauses (a) through (g) in respect of
any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll‑over or
extensions of terms) and made in the ordinary course of business and (C) exclude
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn‑out obligation until such obligation is not paid after
becoming due and payable, (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business and (iv) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) that is expressly made non‑recourse or limited
recourse (limited solely to the assets securing such Indebtedness) to such
Person shall be deemed to be equal to the lesser of (x) the aggregate unpaid
amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, all Taxes imposed on or
with respect to any payment under any Loan Documents, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it in lieu of net income Taxes, imposed by a
jurisdiction as a result of such recipient being organized in or having its
principal office or, in the case of any Lender, applicable Lending Office in
such jurisdiction, or as a result of any other present or former connection
between such recipient and such jurisdiction, other than any connections arising
solely from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, receiving payments
under, or enforcing, any Loan Document, (ii) any Taxes attributable to the
failure of such Agent or Lender to comply with Section 3.01(e), (iii) any branch
profits Taxes imposed by the United States under Section 884(a) of the Code, or
any similar Tax, imposed by any jurisdiction described in clause (a), (iv) in
the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 3.07(a)), any U.S. federal withholding Tax that is in
effect and would apply to amounts payable hereunder pursuant to a Law in effect
at the time such Lender becomes a party to this Agreement, or designates a new
Lending Office, except to the extent such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new Lending Office
(or assignment), to receive additional amounts from the Borrower or any
Guarantor with respect to such withholding Tax pursuant to Section 3.01, and (v)
any U.S. federal withholding Taxes imposed under FATCA.





--------------------------------------------------------------------------------




“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.
“Information” has the meaning set forth in Section 10.08.
“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(a) under the caption “Initial Term Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The aggregate amount of
the Initial Term Commitments is $310,000,000.
“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).
“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
G.
“Intercreditor Agreements” means, collectively, (i) the Closing Date
Intercreditor Agreement and (ii) any Parity Intercreditor Agreement, in each
case to the extent then in effect.
“Intermediate Holdings” has the meaning set forth in the preliminary statements
to this Agreement.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or less than one month (but other than a one
week period unless consented to by, the Administrative Agent), thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the applicable Maturity Date.





--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll‑over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the
Cumulative Credit pursuant to Section 7.02(c)(iii)(y) or 7.02(n)(y) and (y)
Returns which increase the Cumulative Credit pursuant to clause (g) of the
definition thereof) any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment.
“IP Rights” has the meaning set forth in Section 5.15.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of an L/C
Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Joinder Agreement attached as Exhibit M hereto or in such other form agreed by
the Administrative Agent.
“Judgment Currency” has the meaning assigned to such term in Section 10.20.
“Junior Financing” has the meaning set forth in Section 7.13(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitments, Incremental
Revolving Credit Commitments, Refinancing Revolving Credit Commitments, Extended
Term Loans, Incremental Term Loans, Refinancing Term Loans, Replacement Term
Loans and Refinancing Term Commitments, in each case as extended in accordance
with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.





--------------------------------------------------------------------------------




“L/C Borrowing” means an extension of credit by an L/C Issuer to the Borrower
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.
“L/C Issuer” means (i) DBNY (in respect of standby Letters of Credit only), (ii)
any other Lender that becomes an L/C Issuer in accordance with Section 2.03(k)
or 10.07(j) and (iii) with respect to Existing Letters of Credit, the Lender
designated as the issuer thereof on Schedule 2.03, in each case, in its capacity
as an issuer of Letters of Credit hereunder, or any successor issuer of Letters
of Credit hereunder. In the event that there is more than one L/C Issuer at any
time, references herein and in the other Loan Documents to the L/C Issuer shall
be deemed to refer to the L/C Issuer in respect of the applicable Letter of
Credit or to all L/C Issuers, as the context requires.
“L/C Obligations” means, as at any date of determination, the aggregate Stated
Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the then Stated Amount of such Letter of Credit.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”
“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or L/C Obligations, which refusal or
failure is not cured within three business days after the date of such refusal
or failure, unless such Lender notifies the Administrative Agent in writing that
such refusal or failure is the result of such Lender’s good faith determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (ii) the failure of any Lender to
pay over to the Administrative Agent, the Swing Line Lender, any L/C Issuer, or
any other Lender any other amount required to be paid by it hereunder within
three business days of the date when due, unless the subject of a good faith
dispute, (iii) a Lender has notified the Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations under this
Agreement or has stated publicly that it will generally not comply with its
funding obligations under any loan agreements, credit agreements, and other
similar agreements, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (v) a Distressed
Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender‑Related Distress Event.
“Lender‑Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of





--------------------------------------------------------------------------------




creditors or is otherwise adjudicated as, or determined by any governmental
authority having regulatory authority over such Distressed Person to be,
insolvent or bankrupt; provided that a Lender‑Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interests in any Lender or any Person that directly or indirectly
controls such Lender by a governmental authority or an instrumentality thereof.
“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit substantially in the form of Exhibit L hereto or
another form which is acceptable to the relevant L/C Issuer in its reasonable
discretion.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$12,500,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan, Revolving Credit Loan or Swing Line Loan (including
any Initial Term Loans, any Incremental Term Loans and any extensions of credit
under any Revolving Commitment Increase or any Incremental Revolving Credit
Commitment, any Extended Term Loans and any extensions of credit under any
Extended Revolving Credit Commitment, any Refinancing Term Loans and any
extensions of credit under any Refinancing Revolving Credit Commitment and any
Replacement Term Loans).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Refinancing Amendment, Incremental Amendment
or Extension Amendment, (v) each Letter of Credit Application, (vi) each
Intercreditor Agreement, (vii) any other document or instrument designated by
the Borrower and the Administrative Agent as a “Loan Document” (including,
without limitation, the Agency Transfer Agreement) and (viii) any amendment or
joinder (including, without limitation, any Joinder Agreement, the First
Amendment and the Second Amendment) to this Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.





--------------------------------------------------------------------------------




“LTM EBITDA” means Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to Section
4.01(f), 6.01(a) or (b), determined on Pro Forma Basis.
“Management Agreement” means any management agreement entered into by and among
any Company Parties and the Sponsor that is reasonably satisfactory to the
Administrative Agent, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time, so long as the amount of fees or other
compensation required thereunder is not increased in connection therewith.
“Management Stockholders” means the members of management of Holdings,
Intermediate Holdings, the Borrower or any of its Restricted Subsidiaries who
are investors in Holdings or any direct or indirect parent thereof.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have (a) on the Closing Date, a Company Material Adverse Effect (as defined in
the Acquisition Agreement) or (b) after the Closing Date, a material adverse
effect on (i) the business, assets, financial condition or results of operations
of the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the
ability of the Borrower and the Guarantors (taken as a whole) to perform their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party or (iii) the material rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents, taken as a whole,
including the legality, validity, binding effect or enforceability of the Loan
Documents.
“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose
total assets at the last day of the most recent Test Period were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than 45
days after the date by which financial statements for such quarter or Test
Period, as applicable, are required to be delivered pursuant to this Agreement
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Section 6.11 applicable to such Subsidiary.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses (a)
or (b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the





--------------------------------------------------------------------------------




Borrower for which financial statements have been delivered pursuant to Section
6.01 or more than 5.0% of the consolidated gross revenues of the Borrower and
the Restricted Subsidiaries for such Test Period, then the Borrower shall, not
later than 45 days after the date by which financial statements for such quarter
or Test Period, as applicable, are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of the definition of “Collateral and Guarantee
Requirement.”
“Material Non‑Public Information” means information which is (a) not publicly
available, (b) material with respect to Holdings and its Subsidiaries or their
respective securities for purposes of United States federal and state securities
laws and (c) not of a type that would be publicly disclosed in connection with
any issuance by Holdings or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.
“Material Real Property” means any fee‑owned Real Property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $2,500,000 (at the Closing Date or, with respect to Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means (i) with respect to the Initial Term Loans, the seventh
anniversary of the Closing Date, (ii) with respect to the Revolving Credit
Facility, the fifth anniversary of the Closing Date, (iii) with respect to any
tranche of Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date as specified in the applicable Extension Amendment, (iv)
with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date as specified in the applicable Incremental
Amendment, (v) with respect to any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, and (vi) with respect to any Replacement Term
Loans, the final maturity date as specified in the applicable agreement;
provided that, in each case, if such day is not a Business Day, the Maturity
Date shall be the Business Day immediately succeeding such day.
“Maximum Rate” has the meaning set forth in Section 10.10.
“Minimum Tender Condition” has the meaning set forth in Section 2.18(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”
“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”
“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgage executed and delivered pursuant
to Sections 6.11 and 6.13, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified.





--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees and expenses actually incurred in connection therewith, (ii) the principal
amount of any Indebtedness that is secured by a Lien (other than a Lien that
ranks pari passu with or is subordinated to the Liens securing the Obligations)
on the asset subject to such Disposition or Casualty Event and that is required
to be repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), together with any applicable premium,
penalty, interest and breakage costs, (iii) in the case of any Disposition or
Casualty Event by a non‑wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) Taxes or Tax Distributions paid or reasonably estimated to be
payable or, without duplication, permitted to be paid as a result thereof
(including any income or withholding Taxes imposed on any repatriation of such
proceeds to the Borrower), (v) the amount of any reasonable reserve established
in accordance with GAAP against any adjustment to the sale price or any
liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by the Borrower or any
of the Restricted Subsidiaries including, without limitation, pension and other
post‑employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction) and (vi)
any funded escrow established pursuant to the documents evidencing any such sale
or disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition (provided that to
the extent that any amounts are released from such escrow to the Borrower or a
Restricted Subsidiary, such amounts net of any related expenses shall constitute
Net Proceeds); provided that, subject to the restrictions set forth in Sections
7.05(j) , if the Borrower or any of its Restricted Subsidiaries use any portion
of such proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower or its Restricted
Subsidiaries (other than current assets) or to make Permitted Acquisitions or
any acquisition of all or substantially all the assets of, or all the Equity
Interests (other than directors’ qualifying shares) in, a Person (other than a
Company Party) or division or line of business of a Person (other than a Company
Party) (or any subsequent investment made in a Person (other than a Company
Party), division or line of business previously acquired), in each case within
12 months of such receipt, such portion of such proceeds shall not constitute
Net Proceeds except to the extent not, within 12 months of such receipt, so used
or contractually committed to be so used (it being understood that if any
portion of such proceeds are not so used within such 12‑month period but within
such 12‑month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within the
later of such 12‑month period and 180 days from the entry





--------------------------------------------------------------------------------




into such contractual commitment, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless (x) such proceeds shall exceed $5,000,000 or (y) the aggregate net
proceeds excluded under clause (x) shall exceed $10,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.
“Non‑Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non‑Debt Fund Affiliate” means any Affiliate of Holdings, including Holdings or
any Subsidiary of Holdings, but excluding (a) any Debt Fund Affiliate and (b)
any natural person.
“Non‑Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non‑Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).
“Non‑Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“Notice of Intent to Cure” has the meaning set forth in Section 8.04.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender may elect to pay or advance on behalf of
such Loan Party in accordance with the terms of the Loan Documents; provided
that in no event shall “Obligations” include any Cash Management Obligations or
any Obligations under Secured Hedge Agreements.
“OFAC” has the meaning set forth in Section 5.18(b).
“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).
“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).





--------------------------------------------------------------------------------




“OID” means original issue discount.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).
“Other Equity” shall have the meaning assigned to such term in the definition of
“Sponsor Contribution”.
“Other Holders” means any of the following: Saw Mill Capital Partners, LP, Saw
Mill Capital Investors, LP, Hamilton Lane Co-Investment Fund II Holdings LP and
Falcon Strategic Partners III, LP.
“Other Taxes” has the meaning set forth in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the Stated Amount of Letters of Credit taking effect on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Parity Intercreditor Agreement” means the “First Lien Parity Intercreditor
Agreement” (as defined in the Closing Date Intercreditor Agreement), in form and
substance reasonably acceptable to the Administrative Agent.
“Participant” has the meaning set forth in Section 10.07(e).
“Participant Register” has the meaning set forth in Section 10.07(e).
“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described





--------------------------------------------------------------------------------




in Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Debt Exchange” shall have the meaning provided in Section 2.18(a).
“Permitted Debt Exchange Notes” means Indebtedness in the form of unsecured,
first lien, second lien or other junior lien notes; provided that such
Indebtedness (i) meets the Permitted Other Debt Conditions, (ii) the covenants
of such Indebtedness are, taken as a whole, not more restrictive to the Borrower
and the Restricted Subsidiaries than those contained in the Loan Documents
(except for (x) covenants or other provisions applicable only to periods after
the Maturity Date of the applicable Facility existing at the time of incurrence
or issuance of such of such Permitted Debt Exchange Notes and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the Lenders under the applicable Facility) or otherwise reflect market terms
and conditions (as reasonably determined by the Borrower) at the time of
incurrence or issuance of such Permitted Debt Exchange Notes, (iii) does not
mature prior to the day that is 91 days after the Latest Maturity Date of the
Term Loans, (iv) such Indebtedness is not at any time Guaranteed by any Person
other than Guarantors, (v) to the extent secured, such Indebtedness is not
secured by property other than the Collateral, and (vi) if such Indebtedness is
secured, the requirements in the proviso at the end of Section 7.03 have been
satisfied.
“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.18(a).
“Permitted Equity” shall have the meaning assigned to such term in the
definition of “Sponsor Contribution”.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any Subsidiary Guarantor in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is
designated as “Additional First Lien Debt” under (and as defined in) the Closing
Date Intercreditor Agreement, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, and (iii) the requirements in the proviso at
the end of Section 7.03 have been satisfied. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Holders” means each of (i) the Sponsor; (ii) the Management
Stockholders; (iii) the Other Holders; (iv) any Permitted Transferee of any of
the foregoing Persons; and (v) any “group” (within the meaning of Rules 13d‑3
and 13d‑5 under the Exchange Act as in effect on the Closing Date) including any
of the foregoing Persons; provided, that (x) any combination of such foregoing
Persons referred to in clauses (i), (ii), (iii) and (iv) shall hold, directly or
indirectly, a majority of the aggregate voting interests in the Equity Interests
of Holdings held by all members of such combination and (y) in no event shall
the Sponsor own (a) prior to a Qualified IPO by the Borrower or a Relevant
Public Company, less than a majority of the voting Equity Interests held by the
Permitted Holders or (b) after a Qualified IPO by the Borrower or a Relevant
Public Company, a lesser percentage of such voting Equity Interests than any
other person or group referred to in clauses (ii), (iii), (iv) and (v).
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower or any Subsidiary Guarantor in the form of one or more series of
second lien (or other junior lien) secured notes or secured loans ranking junior
to the liens securing the Second Lien Term Facility; provided that (i) such
Indebtedness is secured by the Collateral on a second priority or other junior
priority, as applicable,





--------------------------------------------------------------------------------




basis to the Liens securing the Obligations and the obligations in respect of
any Permitted First Priority Refinancing Debt, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) the requirements in
the proviso at the end of Section 7.03 have been satisfied and (iv) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior
Priority Refinancing Debt will include any junior secured or unsecured
Registered Equivalent Notes issued in exchange therefor.
“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except (x) customary asset sale, initial public
offering or change of control or similar event provisions that provide for the
prior repayment in full of the Loans and all other Obligations, (y) maturity
payments and customary mandatory prepayments for a customary bridge financing
which, subject to customary conditions, provides for automatic conversion or
exchange into Indebtedness that otherwise complies with the requirements of this
definition or (z) “AHYDO” payments), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred.
“Permitted Ratio Debt” means Indebtedness incurred by the Borrower or any
Restricted Subsidiary in the form of unsecured Indebtedness in an aggregate
principal amount not to exceed, together with any Permitted Refinancing thereof,
$50,000,000; plus an additional unlimited amount, so long as immediately after
giving Pro Forma Effect thereto and to the use of the proceeds thereof, the
Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09 and without netting the cash proceeds of any such
Indebtedness for the purposes of such calculation) is no greater than 5.50 to
1.00, provided that such Indebtedness (i) does not mature prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred or the maturity date of such Indebtedness can be extended subject to
any customary “bridge” conditions to a date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (ii) shall have a
Weighted Average Life to Maturity greater than the remaining Weighted Average
Life to Maturity of any then‑existing Term Loans, (iii) meets the Permitted
Other Debt Conditions, (iv) has covenants, taken as a whole, that are not more
restrictive to the Borrower and the Restricted Subsidiaries than those
applicable to the Term Facility (except (x) for covenants applicable only to
periods after the Latest Maturity Date of the applicable Facility at the time of
incurrence and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the Lenders under the applicable
existing Facility) or otherwise reflect market terms and conditions at the time
of such incurrence or issuance (as determined by the Borrower in good faith),
(v) is not Guaranteed by any Person that is not a Loan Party, except as
permitted by clause (vi) below, (vi) if incurred or guaranteed by a Restricted
Subsidiary that is not a Loan Party does not, together with any Indebtedness
incurred or guaranteed by a Restricted Subsidiary that is not a Loan Party
pursuant to Section 7.03(g) in reliance on clause (y) thereof and/or Section
7.03(u) (and any Permitted Refinancing of the foregoing, to the extent incurred
or guaranteed by a Restricted Subsidiary that is not a Loan Party), exceed in
the aggregate at any time outstanding the greater of $50,000,000 and 50% of LTM
EBITDA, in each case determined at the time of incurrence and (vii) at the time
of the incurrence thereof, no Event of Default shall have occurred and be
continuing.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity





--------------------------------------------------------------------------------




date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms (i)
at least as favorable (taken as a whole) (as reasonably determined by the
Borrower) to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
or (ii) as otherwise reasonably acceptable to the Administrative Agent, (e) if
such Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended is Indebtedness permitted pursuant to Sections 7.03(s), 7.03(w),
7.03(x), 7.03(y) and 7.03(bb) (i) to the extent such Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended is unsecured or
secured by Liens that are subordinated to the Liens securing the Obligations,
such modification, refinancing, replacement, refunding, renewal or extension is
unsecured or (with respect to refinanced debt secured by Liens that are
subordinated to the Liens securing the Obligations) secured by Liens that are
subordinated to the Liens securing the Obligations on terms (x) at least as
favorable (taken as a whole) (as reasonably determined by the Borrower) to the
Lenders as those contained in the documentation (including any intercreditor or
similar agreements) governing the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended or (y) otherwise reasonably acceptable
to the Administrative Agent and (ii) notwithstanding anything contained in
Section 7.03(c), such modification, refinancing, refunding, renewal, replacement
or extension is incurred only by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
and (f) if such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is outstanding pursuant to the Second Lien Credit Agreement
or any other Second Lien Loan Document or otherwise constitutes “Additional
Second Lien Debt” (as defined in the Closing Date Intercreditor Agreement), such
modification, refinancing, refunding, renewal, replacement or extension does not
violate the terms of the Closing Date Intercreditor Agreement.
“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.
“Permitted Transferee” means, in the case of any Management Stockholder, (i) his
or her executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the equity holders or partners of which, include only a Management
Stockholder and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Guarantor in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning set forth in Section 6.01(d).





--------------------------------------------------------------------------------




“Pledged Debt” has the meaning set forth in the Security Agreement.
“Pledged Equity” has the meaning set forth in the Security Agreement.
“Proceeding” has the meaning set forth in Section 10.05.
“Proceeds” has the meaning set forth in the Security Agreement.
“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.
“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
“Projections” has the meaning set forth in Section 6.01(c).
“Public Lender” has the meaning set forth in Section 6.01(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified IPO” means the issuance by the Borrower or any direct or indirect
parent of the Borrower of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S‑8) pursuant to an effective registration statement filed
with the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).
“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).
“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of the Company and
its Subsidiaries for the fiscal quarter ended March 31, 2014 and each subsequent
fiscal quarter of the Company (other than the fourth fiscal quarter) ended at
least 45 days prior to the Closing Date.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person,





--------------------------------------------------------------------------------




whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Refinancing” means the prepayment in full of all existing credit facilities and
other material third party debt for borrowed money of the Company and its
Subsidiaries, and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released (other than letters
of credit that have been backstopped or cash collateralized) and certain other
Indebtedness listed on Schedule 7.03(b)).
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans incurred pursuant thereto, in
accordance with Section 2.15.
“Refinancing Revolving Credit Commitments” means one or more Classes of
revolving credit commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Credit Loans” means one or more Classes of revolving
credit loans that result from a Refinancing Amendment.
“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of term loans hereunder that
result from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar‑for‑dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Rejection Notice” has the meaning set forth in Section 2.05(b)(viii).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.





--------------------------------------------------------------------------------




“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.
“Relevant Public Company” means Holdings or any direct or indirect parent
thereof that (i) owns, directly or indirectly, 100% of the Equity Interests of
Holdings and the Borrower and (ii) is the registrant with respect to a Qualified
IPO.
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.
“Representative” means, with respect to any series of Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Incremental
Equivalent Debt, Permitted Debt Exchange Notes, Second Lien Credit Agreement
Refinancing Indebtedness, Second Lien Incremental Equivalent Debt or Second Lien
Permitted Debt Exchange Notes, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.
“Repricing Event” means (i) the incurrence by the Borrower of any Indebtedness
in the form of a term loan that is broadly marketed or syndicated (a) having an
Effective Yield that is less than the Effective Yield for the Initial Term
Loans, but excluding Indebtedness incurred in connection with a Qualified IPO,
Change of Control or Transformative Acquisition, and (b) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Initial Term Loans or
(ii) any effective reduction in the Effective Yield for the Initial Term Loans
(e.g., by way of amendment, amendment and restatement, modification, waiver or
otherwise), except for a reduction in connection with a Qualified IPO, Change of
Control or Transformative Acquisition. Any determination by the Administrative
Agent with respect to whether a Repricing Event shall have occurred shall be
conclusive and binding on all Lenders.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, to the same extent set forth in Section 10.07(m) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders; provided, further, that (i) the unused Term Commitment,
Incremental Term Commitment, Refinancing Term Commitment, Revolving Credit
Commitment, Incremental Revolving Credit Commitment and Refinancing Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Class Lenders and (ii) that, with respect to any determination of
Required Class Lenders, Debt Fund Affiliates cannot, in the aggregate, account
for more than 49.9% of the amounts included in such determination as provided in
Section 10.07(o).
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded





--------------------------------------------------------------------------------




participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition), (b) aggregate unused Initial Term
Commitments, Incremental Term Commitments and Refinancing Term Commitments and
(c) aggregate unused Revolving Credit Commitments, unused Incremental Revolving
Credit Commitments and unused Refinancing Revolving Credit Commitments; provided
that the unused Term Commitment, Incremental Term Commitment, Refinancing Term
Commitment, Revolving Credit Commitment, Incremental Revolving Credit Commitment
and Refinancing Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that,
to the same extent set forth in Section 10.07(m) with respect to determination
of Required Lenders, the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Lenders; provided,
further, that, with respect to any determination of Required Lenders, Debt Fund
Affiliates cannot, in the aggregate, account for more than 49.9% of the amounts
included in such determination as provided in Section 10.07(o).
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders; provided, further, that, with respect to any determination of
Required Revolving Credit Lenders, Debt Fund Affiliates cannot, in the
aggregate, account for more than 49.9% of the amounts included in such
determination as provided in Section 10.07(o).
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Cash” means cash and Cash Equivalents held by Borrower and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Administrative Agent, but excluding cash or Cash
Equivalents restricted in favor of the Administrative Agent for the benefit of
the Secured Parties).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s equity holders,
partners or members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.





--------------------------------------------------------------------------------




“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing, (ii) each date of a continuation or conversion of
a Loan pursuant to Section 2.02 and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit (or deemed issuance as contemplated by Section
2.03(m)), (ii) each date of an amendment, extension, renewal or increase of any
such Letter of Credit, (iii) each date of any L/C Disbursement by an L/C Issuer
under any Letter of Credit denominated in an Approved Alternate Currency and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; provided, subject to the rights of the
Administrative Agent and the Required Lenders pursuant to preceding clauses
(a)(iii) and (b)(iv), for purposes of determining compliance with Section
2.05(b)(iv) and calculating fees pursuant to Sections 2.03(h) and (i) and
2.09(a), the “Revaluation Date” shall be the first Business Day of each calendar
month.
“Revolver Extension Request” has the meaning set forth in Section 2.16(b).
“Revolver Extension Series” has the meaning set forth in Section 2.16(b).
“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(a) under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Sections 2.14 and
10.07(b)). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $40,000,000 on the Closing Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the L/C Obligations and the Swing Line Obligations
at such time.
“Revolving Credit Facility” means the Revolving Credit Commitments, each Class
of Incremental Revolving Credit Commitments, each Extension Series of Extended
Revolving Credit Commitments, each Refinancing Series of Refinancing Revolving
Credit Commitments and the Credit Extensions made thereunder.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).





--------------------------------------------------------------------------------




“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C‑2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means immediately available funds.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Second Amendment to First Lien Credit
Agreement; First Amendment to First Lien Security Agreement, dated as of April
9, 2018, by and among the Borrower, the Guarantors, DBNY, as Existing
Administrative Agent and BNYM, as Successor Administrative Agent.
“Second Lien Administrative Agent” has the meaning assigned to the term
“Administrative Agent” under and as defined in the Second Lien Credit Agreement
and shall include any successor administrative agent under the Second Lien
Credit Agreement.
“Second Lien Credit Agreement” means the “Second Lien Credit Agreement” as
defined in the Closing Date Intercreditor Agreement.
“Second Lien Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” (or any comparable term) as defined in the Second Lien
Credit Agreement.
“Second Lien Incremental Equivalent Debt” means the “Incremental Equivalent
Debt” (or any comparable term) as defined in the Second Lien Credit Agreement.
“Second Lien Incremental Term Loans” means the “Incremental Term Loans” (or any
comparable term) as defined in the Second Lien Credit Agreement.
“Second Lien Loan Documents” means the “Second Lien Loan Documents” as defined
in the Closing Date Intercreditor Agreement.
“Second Lien Obligations” means the “Obligations” (or any comparable term) as
defined in the Second Lien Credit Agreement.
“Second Lien Parity Intercreditor Agreement” means the “Second Lien Parity
Intercreditor Agreement” (as defined in the Closing Date Intercreditor
Agreement), in form and substance reasonably acceptable to the Administrative
Agent.
“Second Lien Permitted Debt Exchange Notes” means the “Permitted Debt Exchange
Notes” (or any comparable term) as defined in the Second Lien Credit Agreement.
“Second Lien Secured Obligations” means the “Second Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.
“Second Lien Term Facility” means the Second Lien Term Loans and commitments in
respect thereof.
“Second Lien Term Loans” means the “Term Loans” (or any comparable term) as
defined in the Second Lien Credit Agreement.





--------------------------------------------------------------------------------




“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Subsidiary Guarantor and
any Hedge Bank, to the extent designated by the Borrower and such Hedge Bank as
a “Secured Hedge Agreement” in writing to the Administrative Agent. The
designation of any Secured Hedge Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.
“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations and all obligations owing to the Secured Parties by the Borrower or
any Subsidiary Guarantor under any Secured Hedge Agreement (as such obligations
may be amended, amended and restated, supplemented or otherwise modified from
time to time (including any increases of the principal amount outstanding
thereunder)), whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise,
excluding all Excluded Swap Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co‑agent or sub‑agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means a security agreement substantially in the form of
Exhibit F.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Seller” has the meaning set forth in the preliminary statements to this
Agreement.
“Senior Managing Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as senior managing agent.
“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E‑6.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E‑7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value of the assets of the Person and its
Subsidiaries, taken as a whole; (ii) the capital of such Person and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of such Person and its Subsidiaries, taken as a whole, contemplated as
of the Closing Date; and (iii) such Person and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations) beyond their ability to pay such debt as





--------------------------------------------------------------------------------




they mature in the ordinary course of business. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).
“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E‑8.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E‑9, to a Specified
Discount Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).
“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).
“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.
“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) and (b), 5.02(a) and (b)(i), 5.04, 5.12,
5.16, 5.18 and 5.19 (in the case of Section 5.19, subject to the proviso at the
end of Section 4.01(a)).
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit for working capital purposes), Restricted Payment, Incremental Revolving
Credit Commitment, Incremental Revolving Loan or Incremental Term Loan that by
the terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”
“Sponsor” means, collectively, Quinpario Acquisition Corporation, Quinpario
Partners, LLC and Quinpario Partners I, LLC.
“Sponsor Contribution” means the contribution by the Sponsor in cash directly or
indirectly to Buyer Sub in the form of common equity or preferred equity (having
terms reasonably satisfactory to the Arrangers) (the “Permitted Equity”) in an
aggregate amount, when taken together with the fair market value of all
Permitted Equity rolled over, issued directly or indirectly to, or otherwise
acquired directly or indirectly by, Management Stockholders (the “Other
Equity”), not less than 25% of the sum of (i) the aggregate amount of the
Initial Term Loans, Revolving Credit Loans and Second Lien Term Loans funded on
the Closing Date and (ii) the equity capitalization of Buyer Sub and its
Subsidiaries on the Closing Date after giving effect to the Transactions.





--------------------------------------------------------------------------------




“Sponsor Model” shall mean the Sponsor’s financial model delivered in January
2014 and incorporating updates provided in the Company model dated February 3,
2014, used in connection with the syndication of the Facilities.
“Spot Rate” means, for a currency, the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. New York City time on the date two Business Days prior to the date as of
which the foreign exchange computation is made (or, if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency, such spot rate from another financial institution as may be designated
by the Administrative Agent), provided that for purposes of any calculation of
L/C Obligations used in the determination of “Required Lenders”, “Required Class
Lenders” or “Required Revolving Credit Lenders” (or the component definitions as
used in any of the foregoing) or the Dollar Equivalent of any L/C Disbursement
under, or Unreimbursed Amount with respect to, a Letter of Credit denominated in
an Approved Alternate Currency, the Administrative Agent may use such spot rate
quoted on the date as of which the foreign exchange computation is made.
“Stated Amount” means, as to any Letter of Credit at any time, the maximum
amount available to be drawn thereunder (in each case determined (i) without
regard to whether any conditions to drawing thereunder could then be met, (ii)
after giving effect to any step-up or increase in the maximum amount to be made
available under such Letter of Credit after the issuance thereof, regardless of
whether or not such step-up or increase has in fact occurred at such time but
(iii) after giving effect to all previous drawings made thereunder); provided
that the “Stated Amount” of each Letter of Credit denominated in an Approved
Alternate Currency shall be, on any date of calculation, the Dollar Equivalent
of the maximum amount available to be drawn in the applicable Approved Alternate
Currency thereunder (determined (i) without regard to whether any conditions to
drawing thereunder could then be met, (ii) after giving effect to any step-up or
increase in the maximum amount to be made available under such Letter of Credit
after the issuance thereof, regardless of whether or not such step-up or
increase has in fact occurred at such time but (iii) after giving effect to all
previous drawings made thereunder).
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States (the
“Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).
“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).
“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents on terms customary for subordinated high
yield notes at the time of incurrence or otherwise reasonably acceptable to the
Administrative Agent.





--------------------------------------------------------------------------------




“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means any Guarantor other than the Borrower and the
Holdcos.
“Successor Company” has the meaning set forth in Section 7.04(d).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swedish Krona”, “SKr” and “SEK” each means the lawful currency of the Kingdom
of Sweden.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means DBNY, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.04(a).





--------------------------------------------------------------------------------




“Swing Line Loan Notice” means a written notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit B hereto.
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C‑3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Syndication Agent” means Citigroup Global Markets Inc., in its capacity as
syndication agent.
“Target Person” has the meaning set forth in Section 7.02.
“Tax Distribution” means any distribution made or permitted to be made pursuant
to Section 7.06(h)(iii).
“Tax Group” has the meaning set forth in Section 7.06(h)(iii).
“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.
“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a) or under
any Incremental Amendment, Extension Amendment or Refinancing Amendment.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment, (iv) an Extension
Amendment or (v) the incurrence of Replacement Term Loans. The initial amount of
each Term Lender’s Commitment is set forth on Schedule 2.01(a) under the caption
“Initial Term Commitment” or, otherwise, in the Assignment and Assumption,
Incremental Amendment, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Commitment, as the case may be.
“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.
“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.
“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.
“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).





--------------------------------------------------------------------------------




“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).
“Term Loan Increase” has the meaning set forth in Section 2.14(a).
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C‑1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.
“Threshold Amount” means $20,000,000.
“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Financial Statements.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsor, Holdings, Intermediate Holdings, the Borrower or any of their
respective Subsidiaries in connection with the Transactions (including expenses
in connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.
“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the Equity
Contribution, (c) the funding of the Initial Term Loans and the issuance of
Letters of Credit to backstop or replace existing letters of credit on the
Closing Date and the execution and delivery of the Loan Documents to be entered
into on the Closing Date, (d) the funding of the Second Lien Term Loans under
the Second Lien Credit Agreement on the Closing Date and the execution and
delivery of the Second Lien Loan Documents to be entered into on the Closing
Date, (e) the Refinancing and (f) the payment of Transaction Expenses earned,
due and payable on the Closing Date.
“Transferred Guarantor” has the meaning set forth in Section 11.09.
“Transformative Acquisition” shall mean any acquisition by Holdings, the
Borrower or any other Restricted Subsidiary that (i) is not permitted by the
terms of the Loan Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, would not provide the Borrower
and its Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
“Treasury Services Agreement” means any agreement between the Borrower or any
Subsidiary Guarantor and any Hedge Bank relating to Cash Management Services, to
the extent designated by the Borrower and such Hedge Bank as a “Treasury
Services Agreement” in writing to the Administrative Agent. The designation of
any Treasury Services Agreement shall not create in favor of such Hedge Bank any
rights in connection with the management or release of Collateral or of the
obligations of any Guarantor under the Loan Documents.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.





--------------------------------------------------------------------------------




“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral. References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the Closing Date. In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such Section reference shall be deemed to be references to the
comparable Section in such amended or other Uniform Commercial Code.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(e)(ii)(C) and is in substantially the form of Exhibit H hereto.
“Unreimbursed Amount” means, at any time, with respect to any Letter of Credit,
any L/C Disbursement with respect to such Letter of Credit (taking the Dollar
Equivalent of any such L/C Disbursement made in a currency other than Dollars)
that has not yet been reimbursed by or on behalf of the Borrower at such time.
“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent
to the Closing Date and (ii) each Subsidiary formed or acquired by an existing
Unrestricted Subsidiary previously designated by the Borrower as provided in
preceding clause (i).
“Upfront Fee” has the meaning set forth in Section 2.09(c).
“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. Law 107-56
(signed into law October 26, 2001) (as amended from time to time).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.





--------------------------------------------------------------------------------




(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(h)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(i)    For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien (other than Liens securing Indebtedness of
the types described in clauses (v) through (z) of the proviso appearing in the
last paragraph of Section 7.03, which shall at all times be deemed to be
incurred in reliance on the applicable express exception therefor in Section
7.01), Investment, Disposition, Restricted Payment, Affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of one
or more than one of the categories of transactions permitted pursuant to any
clause of such Sections, such transaction (or portion thereof) at any time shall
be permitted under one or more of such clauses as determined by the Borrower in
its sole discretion at such time.
(j)    All references to “knowledge” of any Loan Party or a Restricted
Subsidiary of Holdings means the actual knowledge of a Responsible Officer.
(k)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(l)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
(m)    The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

Section 1.03    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the Closing Date shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall





--------------------------------------------------------------------------------




continue to be treated as an operating lease (and any future lease, if it were
in effect on the Closing Date, that would be treated as an operating lease for
purposes of GAAP as of the Closing Date shall be treated as an operating lease),
in each case for purposes of this Agreement, notwithstanding any actual or
proposed change in GAAP after the Closing Date and (b) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) Statement of Financial Accounting Standards 141R or ASC 805
(or any other financial accounting standard having a similar result or effect)
or (ii) any election under Financial Accounting Standards Codification No.
825—Financial Instruments, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of a Holdco, the
Borrower or any Subsidiary at “fair value” as defined therein.

Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

Section 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications are not prohibited by the Loan
Documents; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08    Cumulative Credit Transactions. If more than one action occurs
on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Credit immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.

Section 1.09    Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, financial ratios and tests, including the Consolidated Total
Net Leverage Ratio, Consolidated Total Secured Net Leverage Ratio and the
Consolidated First Lien Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in Section 1.09(b), (c) or (d), when (x) calculating the Consolidated
First Lien Net Leverage Ratio for purposes of (i) the definition of “Applicable
Rate,” and (ii) determining actual quarterly compliance with the financial
covenant pursuant to Section 7.11 (and not compliance on a Pro Forma Basis for
purposes of testing the permissibility of a transaction hereunder) and (y)
calculating the Consolidated First Lien Net Leverage Ratio for purposes of the
definition of “Applicable ECF Percentage”, the events described in this Section
1.09 that occurred





--------------------------------------------------------------------------------




subsequent to the end of the applicable Test Period shall not be given pro forma
effect. In addition, whenever a financial ratio or test is to be calculated on a
pro forma basis, the reference to the “Test Period” for purposes of calculating
such financial ratio or test shall be deemed to be a reference to, and shall be
based on, the most recently ended Test Period for which internal financial
statements of Holdings are available (as determined in good faith by the
Borrower); provided that, the provisions of this sentence shall not apply for
purposes of calculating the Consolidated First Lien Net Leverage Ratio or the
Consolidated Total Net Leverage Ratio for purposes of the definition of
“Applicable Rate,” the definition of “Applicable ECF Percentage” and determining
actual quarterly compliance with Section 7.11 (and not compliance on a Pro Forma
Basis for purposes of testing the permissibility of a transaction hereunder), as
applicable, each of which shall be based on the financial statements delivered
pursuant to Section 6.01(a) or (b), as applicable, for the relevant Test Period.
(b)    For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to Section 1.09(d)) that have been made (i) during the
applicable Test Period and (ii) if applicable as described in Section 1.09(a),
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio or test is made shall be calculated on a
pro forma basis assuming that all such Specified Transactions (and any increase
or decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
(or, in case of the determination of Total Assets, the last day) of the
applicable Test Period. If since the beginning of any applicable Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section
1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run‑rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or expected to be taken (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
“run‑rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Test Period in which the effects thereof are expected
to be realized relating to such Specified Transaction; provided that such
amounts are (A) reasonably supportable and quantifiable in the good faith
judgment of the Borrower, (B) reasonably anticipated to be realized not later
than twenty‑four (24) months after the date of such Specified Transaction, and
(C) no amounts shall be added pursuant to this Section 1.09(c) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period.
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) 
during the applicable Test Period or





--------------------------------------------------------------------------------




(ii) subject to Section 1.09(a) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.
(e)    At any time prior to June 30, 2014, any provision requiring the
compliance with Section 7.11 on a Pro Forma Basis shall be made assuming that
compliance with the Consolidated First Lien Net Leverage Ratio set forth in
Section 7.11 for the Test Period ending on June 30, 2014 is required with
respect to the most recent Test Period prior to such time.

Section 1.10    Exchange Rates; Currency. (a) For purposes of determining
compliance with Article VII with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness or Investment is
incurred (so long as such Indebtedness or Investment, at the time incurred, made
or acquired, was permitted hereunder).
(b)        The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent of L/C
Obligations relating to Letters of Credit denominated in Approved Alternate
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the (i) adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or (ii) a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

Section 1.11    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

Article II    
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01    The Loans.
(a)    Term Borrowings. Subject to the terms and conditions expressly set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date one or more Term Borrowings of Initial Term Loans denominated in Dollars in
an aggregate amount not to exceed at any time outstanding the amount of such
Term Lender’s Initial Term Commitment. Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be re‑borrowed. Term Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(b)    Revolving Credit Borrowings. Subject to the terms and conditions
expressly set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars to the Borrower pursuant to
Section 2.02 (each such loan, together with any loans made pursuant to an
Extended Revolving Credit Commitment, Incremental Revolving Loans and
Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period from the Closing Date until the
Maturity Date, in an aggregate principal amount not to exceed at any time





--------------------------------------------------------------------------------




outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and re‑borrow
under this Section 2.01(b), in each case, without premium or penalty (subject to
Section 3.05). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

Section 2.02    Borrowings, Conversions and Continuations of Loans. %3. Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than (1) 12:00 noon New York
City time three Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (2) 10:00 a.m. New York City time one Business Day
prior to the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in clause (1) above may be delivered no later than one
Business Day prior to the Closing Date in the case of initial Credit Extensions.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery (including via email) to the Administrative Agent
of a written Committed Loan Notice (and will not be effective until so
confirmed), appropriately completed and signed by a Responsible Officer of the
Borrower. Except as otherwise provided in Section 2.14, each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
principal amount of $500,000, or a whole multiple of $100,000 in excess thereof.
Except as provided herein, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(a)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic





--------------------------------------------------------------------------------




conversion to Base Rate Loans or continuation described in Section 2.02(a). In
the case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 2:00 p.m. New York City time on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.
(b)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.
(c)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
BNYM’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(d)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than 10 (or such greater amount as may
be agreed by the Administrative Agent in its sole discretion) Interest Periods
in effect; provided that after the establishment of any new Class of Loans
pursuant to a Refinancing Amendment or Extension Amendment, the number of
Interest Periods otherwise permitted by this Section 2.02(e) shall increase by
three Interest Periods for each applicable Class so established.
(e)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(f)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
promptly after written demand such corresponding amount together with interest





--------------------------------------------------------------------------------




thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate plus any administrative, processing, or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.02(g) shall be conclusive in the absence
of manifest error. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. %5.  Subject to the terms and conditions
expressly set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or an Approved Alternate Currency for the account of the
Borrower (provided that, any Letter of Credit may be for the benefit of any
Subsidiary of the Borrower; provided, further, to the extent any such Subsidiary
is not a Loan Party, such Letter of Credit shall be deemed an Investment in such
Subsidiary and shall only be requested so long as it is permitted under Section
7.02) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit issued by it and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed such
Lender’s Revolving Credit Commitment, or (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit; provided, further, that
notwithstanding anything herein to the contrary, DBNY shall have no obligation
to issue trade or commercial Letters of Credit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired, terminated or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to be issued
hereunder and shall constitute Letters of Credit subject to the terms hereof.
(i)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
and, with respect to clauses (B) and (C) below, shall not issue any Letter of
Credit, if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was





--------------------------------------------------------------------------------




not applicable on the Closing Date (for which such L/C Issuer is not otherwise
compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than 12 months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped in a manner reasonably
satisfactory to the L/C Issuer;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved of such expiration date or (2) the L/C Issuer thereof has approved such
expiration date and such Letter of Credit has been Cash Collateralized or
backstopped in a manner reasonably satisfactory to the L/C Issuer;
(D)    the issuance of such Letter of Credit would violate any policies of the
L/C Issuer applicable to letters of credit generally;
(E)    unless otherwise agreed to by the L/C Issuer, such Letter of Credit is in
an initial amount less than $50,000 (for this purpose, taking the Dollar
Equivalent of any Letter of Credit issued in an Approved Alternate Currency); or
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(ii)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iii)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Application (and any other
document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit. %5.  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such





--------------------------------------------------------------------------------




Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. New York City time at least three
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; %3. the currency
in which such Letter of Credit is to be denominated (which shall be Dollars or
an Approved Alternate Currency); (d) the expiry date thereof; (e) the name and
address of the beneficiary thereof; (f) the documents to be presented by such
beneficiary in case of any drawing thereunder; (g) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (h) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.
(i)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the Stated Amount
of such Letter of Credit.
(ii)    If the Borrower so requests in any applicable Letter of Credit
Application with respect to any standby Letter of Credit, the relevant L/C
Issuer shall agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto‑Extension Letter of Credit”); provided that any such
Auto‑Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each 12-month period (commencing with the
date of issuance of such Letter of Credit and in no event extending beyond the
Letter of Credit Expiration Date unless (1) each Appropriate Lender has approved
such expiration date or (2) the L/C Issuer has approved such expiration date and
the Outstanding Amount of L/C Obligations in respect of such Letter of Credit
have been Cash Collateralized or backstopped in a manner reasonably acceptable
to the Administrative Agent and the applicable L/C Issuer; provided that in no
event shall a Letter of Credit extend beyond one year after the Letter of Credit
Expiration Date) by giving prior notice to the beneficiary thereof not later
than a day (the “Non‑Extension Notice Date”) in each such 12‑month period to be
mutually agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
extension. Once an Auto‑Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date, unless otherwise agreed
upon by the Administrative Agent and the relevant L/C Issuer; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice





--------------------------------------------------------------------------------




(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non‑Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied or waived.
(iii)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(a)    Drawings and Reimbursements; Funding of Participations. %5. Upon receipt
from the beneficiary of any Letter of Credit of any notice of an L/C
Disbursement under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. New York City time, on the first Business Day immediately following any L/C
Disbursement by an L/C Issuer under a Letter of Credit with written notice to
the Borrower (each such date, an “Honor Date”), the Borrower shall directly
reimburse to such L/C Issuer in an amount equal to the amount of such L/C
Disbursement (for this purpose, taking the Dollar Equivalent of any such L/C
Disbursement made in an Approved Alternate Currency) in Dollars; provided that
if such reimbursement is not made on the date of the making of such L/C
Disbursement, the Borrower shall pay interest to the relevant L/C Issuer on such
amount at the rate applicable to Base Rate Loans (without duplication of
interest payable on L/C Borrowings). The L/C Issuer shall notify the Borrower in
writing of the amount of the L/C Disbursement (taking the Dollar Equivalent of
any such L/C Disbursement made in an Approved Alternate Currency) promptly
following the determination thereof. If the Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the Unreimbursed Amount, and the amount of
such Appropriate Lender’s Pro Rata Share or other applicable share provided for
under this Agreement thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans but subject to the amount of the unutilized portion of the
Revolving Credit Commitments of the Appropriate Lenders and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(i)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. New York City time on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.
(ii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in
Dollars in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on written demand (together with
interest) and shall bear interest at the Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent





--------------------------------------------------------------------------------




for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.
(iii)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount in Dollars with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
(b)    Repayment of Participations. %5. If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) of the amount received by the
Administrative Agent.
(i)    If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent in Dollars, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.





--------------------------------------------------------------------------------




(c)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non‑perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party (other than
payment in cash or performance in full);
provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s (or its Related Parties’) gross negligence,
bad faith or willful misconduct as determined in a final and non‑appealable
judgment by a court of competent jurisdiction when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.
(d)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent‑Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non‑appealable judgment





--------------------------------------------------------------------------------




by a court of competent jurisdiction; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, any Agent‑Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s (or its
Related Parties’) willful misconduct, bad faith or gross negligence or such L/C
Issuer’s (or its Related Parties’) willful misconduct, bad faith or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit, in each case as determined in a
final and non‑appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(e)    Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02(a)(iii) or (iii) if an Event of Default set
forth under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all of its L/C Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such Event
of Default or the Letter of Credit Expiration Date, as the case may be, and
shall do so not later than 2:00 p.m. New York City time on (x) in the case of
the immediately preceding clauses (i) through (iii), the next Business Day
following the Business Day that the Borrower receives written notice thereof,
and (y) in the case of the immediately preceding clause (iii), the Business Day
on which an Event of Default set forth under Section 8.01(f) occurs or, if such
day is not a Business Day, the Business Day immediately succeeding such day. At
any time that there shall exist a Defaulting Lender, promptly upon the written
request of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (solely after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash, Cash
Equivalents (if reasonably acceptable to the Administrative Agent and the
applicable L/C Issuer) or deposit account balances in Dollars (or if requested
by the Administrative Agent in the case of any Letter of Credit denominated in
an Approved Alternate Currency, such Approved Alternate Currency) (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked accounts at the Administrative
Agent and may be invested in readily available Cash Equivalents (for the





--------------------------------------------------------------------------------




benefit of the Borrower). If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will, promptly
following written demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount in Dollars (or if requested by
the Administrative Agent in the case of any Letter of Credit denominated in an
Approved Alternate Currency, such Approved Alternate Currency) equal to the
excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be promptly refunded to the Borrower. If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided or Liens described above, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
following written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. The Administrative Agent shall be under no obligation
to invest the Cash Collateral in Cash Equivalents unless it receives a written
direction from the Borrower directing and authorizing the relevant investment.
The Administrative Agent shall not in any way be held liable for the selection
of Cash Equivalents, for determining whether an investment constitutes a Cash
Equivalent or by reason of any insufficiency in the Cash Collateral resulting
from any loss on any Cash Equivalent included therein. In addition, the
Administrative Agent shall not have any liability in respect of losses incurred
as a result of the liquidation of any investment prior to its stated maturity or
the failure of the Borrower to provide timely written investment direction.
(f)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit at a rate per annum equal to the Applicable Rate times the daily Stated
Amount of such Letter of Credit; provided that (x) if any portion of a
Defaulting Lender’s Pro Rata Share of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to the other Revolving Credit
Lenders pursuant to Section 2.17(a)(iv), then the Borrower shall not be required
to pay a Letter of Credit fee to such Defaulting Lender with respect to such
portion of such Defaulting Lender’s Pro Rata Share so long as it is Cash
Collateralized by the Borrower or reallocated to the other Revolving Credit
Lenders, but such Letter of Credit fee shall instead be payable to such other
Revolving Credit Lenders in accordance with their Pro Rata Share of such
reallocated amount, and (y) if any portion of a Defaulting Lender’s Pro Rata
Share is not Cash Collateralized or reallocated pursuant to Section 2.17(a)(iv),
then the Letter of Credit fee with respect to such Defaulting Lender’s Pro Rata
Share shall be payable to the applicable L/C Issuer until such Pro Rata Share is
Cash Collateralized or reallocated or such Lender ceases to be a Defaulting
Lender. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit and





--------------------------------------------------------------------------------




thereafter on written demand. If there is any change in the Applicable Rate
during any quarter, the daily Stated Amount of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.
(g)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it for the period
from the date of issuance of such Letter of Credit to the termination date of
such Letter of Credit at a rate equal to 0.125% per annum (or such other lower
amount as may be mutually agreed by the Borrower and the applicable L/C Issuer)
of the Stated Amount of such Letter of Credit or such lesser fee as may be
agreed with such L/C Issuer. Such fronting fees shall be computed on a quarterly
basis in arrears. Such fronting fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit and thereafter on written demand. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account with respect to each Letter of
Credit issued by it the customary and reasonable issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to Letters of Credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within 10
days of demand and are nonrefundable.
(h)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(i)    Addition of an L/C Issuer. A consenting Revolving Credit Lender
reasonably acceptable to the Borrower may become an additional L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Revolving Credit Lender. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.
(j)    Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower or the Existing L/C
Issuer.
(k)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other tranches in accordance with the terms of this
Agreement at such time, automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non‑terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to the immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed solely with the
L/C Issuer.





--------------------------------------------------------------------------------




(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the benefit of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
on behalf of Subsidiaries, inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(m)    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Stated Amount of
such Letter of Credit at such time.
(n)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the face amount of
each Letter of Credit issued by it and outstanding as of the last Business Day
of the preceding calendar month (and on such other dates as the Administrative
Agent may request) and the currency in which such Letter of Credit is
denominated, (ii) on or prior to each Business Day on which such L/C Issuer
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance or amendment, and the face amount of each Letter of Credit to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension and the currency in which each
such Letter of Credit is denominated (and such L/C Issuer shall advise the
Administrative Agent on such Business Day whether such issuance, amendment,
renewal or extension occurred and whether the amount thereof changed), (iii) on
each Business Day on which such L/C Issuer makes any L/C Disbursement, the date
and amount of such L/C Disbursement (and the applicable currency in which such
L/C Disbursement is made) and (iv) on any Business Day on which the Borrower
fails to reimburse an L/C Disbursement required to be reimbursed to such L/C
Issuer on such day, the date and amount of such failure (stated in the
applicable currency).

Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
DBNY, in its capacity as Swing Line Lender agrees to make loans in Dollars to
the Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Closing
Date and until the Maturity Date of the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
Swing Line Lender), plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and re‑borrow under
this Section 2.04 without premium or penalty (subject to Section 3.05). Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to





--------------------------------------------------------------------------------




the product of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:30 p.m. New York
City time on the requested borrowing date and shall specify (i) the amount to be
borrowed, which shall be a minimum of $250,000 (and any amount in excess of
$250,000 shall be an integral multiple of $100,000) and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice (by telephone or
in writing), Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. New York City time on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied or waived, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 p.m. New York City time on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower. Notwithstanding anything to the contrary contained in this
Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when a Revolving Credit Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (solely after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.
(c)    Refinancing of Swing Line Loans. %5. The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans of the Borrower then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. New York City time on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan, as





--------------------------------------------------------------------------------




applicable, to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.
(i)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(ii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
(iii)    Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to purchase and fund risk participations in Swing
Line Loans) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Committed Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the applicable Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations. %5. At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(i)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.





--------------------------------------------------------------------------------




(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each, a “Non‑Expiring Credit Commitment” and collectively, the
“Non‑Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non‑Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non‑Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Swing Line
Loans shall be agreed solely with the Swing Line Lender.

Section 2.05    Prepayments.
(a)    Optional. (i) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans and Revolving Credit Loans of any Class or Classes in whole or in part
without premium or penalty (except as expressly set forth in Section 2.09(d));
provided that (1) such notice must be received by the Administrative Agent not
later than 11:00 a.m. New York City time (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) one Business Day prior to
the date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a minimum principal amount of $500,000, or a whole
multiple of $100,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of such prepayment.
If such notice is given by the Borrower, unless rescinded pursuant to clause
(iii) below, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares or other applicable share provided for under this
Agreement.





--------------------------------------------------------------------------------




(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:30 p.m. New York City time on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $250,000
or a whole multiple of $100,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower,
unless rescinded, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
Section 2.05(a)(ii) by notice to the Administrative Agent if such prepayment
would have resulted from a refinancing of all or any portion of the applicable
Class or occurrence of another event, which refinancing or event shall not be
consummated or shall otherwise be delayed.
(iv)    Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.07(a) in a manner determined at the discretion of the
Borrower and specified in the notice of prepayment (and absent such direction,
in direct order of maturity); provided that any voluntary prepayment of any
Class of Term Loans pursuant to Section 2.05(a)(v) shall be applied on a ratable
basis to reduce the remaining scheduled installments of principal thereof
pursuant to Section 2.07(a) (for this purpose, using the par value of the
aggregate principal amount of such Term Loans so prepaid).
(v)    Notwithstanding anything in any Loan Document to the contrary, in
addition to the terms set forth in Sections 2.05(a)(i) and 10.07, so long as (x)
no Event of Default has occurred and is continuing and (y) no proceeds of
Revolving Credit Loans or Swing Line Loans are used for this purpose, any
Company Party may prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) without premium or penalty on the
following basis:
(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v) and without premium or penalty (except as provided in
Section 2.09(d)).
(B)    (1) Any Company Party may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Agent with five Business Days’
notice in the form of a Specified Discount Prepayment Notice (or such shorter
period as agreed by the Auction Agent); provided that (I) any such offer shall
be made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different





--------------------------------------------------------------------------------




Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this Section
2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) unless rescinded, each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. New York City time on
the third Business Day after the date of delivery of such notice to such Lenders
(or such later date specified therein) (the “Specified Discount Prepayment
Response Date”).
(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to clause (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination





--------------------------------------------------------------------------------




by the Auction Agent of the amounts stated in the foregoing notices to the
Company Party and such Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Company Party shall be due and payable by such Company Party on the
Discounted Prepayment Effective Date in accordance with Section 2.05(a)(v)(F)
below (subject to Section 2.05(a)(v)(J) below).
(C)    (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. New York City time on the third
Business Day after the date of delivery of such notice to such Lenders (or such
later date specified therein) (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that





--------------------------------------------------------------------------------




is the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (3)) at the Applicable Discount (each such Term Lender, a “Participating
Lender”).
(3)    If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).
(D)    (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such later notice
specified therein); provided that (I) any such solicitation shall be extended,
at the sole discretion of





--------------------------------------------------------------------------------




such Company Party, to (x) each Term Lender and/or (y) each Lender with respect
to any Class of Term Loans on an individual tranche basis, (II) any such notice
shall specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
Borrower is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and (IV)
unless rescinded, each such solicitation by a Company Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. New York City time on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (2) (the “Acceptance Date”), the Company
Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within five Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches





--------------------------------------------------------------------------------




of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Company Party at the Acceptable Discount in accordance with this Section
2.05(a)(v)(D). If the Company Party elects to accept any Acceptable Discount,
then the Company Party agrees to accept all Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount. Each Term Lender that has submitted
a Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro‑rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Company Party
will prepay outstanding Term Loans pursuant to this Section 2.05(a)(v)(D) to
each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with Section
2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).
(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.
(F)    If any Term Loan is prepaid in accordance with Sections 2.05(a)(v)(B)
through 2.05(a)(v)(D) above, a Company Party shall prepay such Term Loans on the





--------------------------------------------------------------------------------




Discounted Prepayment Effective Date. The relevant Company Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. New York City time on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the relevant tranche of Loans being prepaid on a pro
rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)(v)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be applied to the
relevant Loans of such Lenders in accordance with their respective Pro Rata
Share. The aggregate principal amount of the tranches and installments of the
relevant Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. In
connection with each prepayment pursuant to this Section 2.05(a)(v), each Lender
participating in any prepayment described in this Section 2.05(a)(v)
acknowledges and agrees that in connection therewith, (1) the Borrower or any
Company Party then may have, and later may come into possession of, information
regarding the Borrower, the Sponsor and their respective affiliates not known to
such Lender and that may be material to a decision by such Lender to participate
in such prepayment (including Material Non‑Public Information) (“Excluded
Information”), (2) such Lender has independently and, without reliance on the
Borrower, any of its Subsidiaries, the Administrative Agent or any of their
respective Affiliates, made its own analysis and determination to participate in
such prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (3) none of the Company Parties or Sponsor or any of their
respective Affiliates shall be required to make any representation that it is
not in possession of Excluded Information and all parties to the relevant
transaction shall render customary “big boy” disclaimer letters, and (4) none of
the Borrower, its Subsidiaries, the Administrative Agent or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative Agent
and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.
(H)    [Reserved].
(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in





--------------------------------------------------------------------------------




connection with any Discounted Term Loan Prepayment provided for in this Section
2.05(a)(v) as well as activities of the Auction Agent.
(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the Specified Discount
Prepayment Response Date, Discount Range Prepayment Response Date or Solicited
Discount Prepayment Response Date, as applicable (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Company Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.05(a)(v) shall
not constitute a Default or Event of Default under Section 8.01 or otherwise).
(vi)    In connection with any prepayment pursuant to this Section 2.05(a) which
constitutes a Repricing Event that is consummated in respect of all or any
portion of the Initial Term Loans on or prior to the twelve month anniversary of
the Closing Date, the Borrower shall pay to each Term Lender the fee required by
Section 2.09(d).
(b)    Mandatory.
(i)    Within five Business Days after financial statements are required to have
been delivered pursuant to Section 6.01(a) (commencing with the first full
fiscal year ended December 31, 2015) and the related Compliance Certificate is
required to have been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans in an amount
equal to the sum of (A) the Applicable ECF Percentage of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements minus, without
duplication of any amount deducted from Consolidated Net Income in calculating
Excess Cash Flow for such period, (B) the sum of (1) all voluntary prepayments
of Term Loans made during such fiscal year pursuant to Section 2.05(a)(v), in an
amount equal to the discounted amount actually paid in cash in respect of the
principal amount of such Term Loans during such fiscal year or, without
duplication across periods, after year‑end and prior to when such Excess Cash
Flow prepayment is due, (2) all other voluntary prepayments of Term Loans made
pursuant to Section 2.05(a) during such fiscal year or, without duplication
across periods, after year‑end and prior to when such Excess Cash Flow
prepayment is due, (3) all voluntary prepayments of Revolving Credit Loans,
Extended Revolving Credit Loans, Refinancing Revolving Credit Loans and
Incremental Revolving Loans during such fiscal year or, without duplication
across periods, after year‑end and prior to when such Excess Cash Flow
prepayment is due, to the extent the Revolving Credit Commitments, Extended
Revolving Credit Commitments, Refinancing Revolving Credit Commitments and/or
Incremental Revolving Credit Commitments, as the case may be, are permanently
reduced by the amount of such payments and (4) the amount equal to all payments
in cash paid by the Borrower in connection with the buyback of Term Loans
pursuant to Section 10.07(l)(x) during such fiscal year or after year‑end and
prior to when such Excess Cash Flow prepayment is due and (5) all voluntary
prepayments of Revolving Credit Loans (if any) incurred on the Closing Date to
finance any upfront fees implemented pursuant to the “market flex” provisions of
the Fee Letter, in the case of each of the immediately preceding clauses (1),
(2), (3), (4) and (5), except to the extent such prepayments are funded with
long‑term Indebtedness (other than Revolving Credit Loans); provided that, to
the extent any deduction is made pursuant to the foregoing clauses (1), (2), (3)
and (4) after year‑end and prior to when such Excess Cash Flow prepayment is
due, such prepayment shall not be deducted with respect to the Excess Cash Flow
prepayment for the succeeding fiscal year.





--------------------------------------------------------------------------------




(ii)    If (1) the Borrower or any Restricted Subsidiary of the Borrower
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Sections 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i),
(l), (m) (except as set forth in the proviso thereof and except to the extent
such property is subject to a Mortgage), (n), (o), (p), (q), (r) and (u)), or
(2) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or Restricted Subsidiary of Net Proceeds, subject to Section
2.05(b)(vi), the Borrower shall cause to be prepaid on or prior to the date
which is 5 Business Days after the date of the realization or receipt by the
Borrower or any Restricted Subsidiary of such Net Proceeds, an aggregate
principal amount of Term Loans in an amount equal to 100% of all such Net
Proceeds; provided that if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase Permitted First
Priority Refinancing Debt, Permitted Debt Exchange Notes or Incremental
Equivalent Debt (in each case, to the extent secured by Liens on the Collateral
on a pari passu basis with the Obligations) and the Permitted Refinancing of any
such Indebtedness (to the extent secured by Liens on the Collateral on a pari
passu basis with the Obligations), in each case pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of any such
Disposition or Casualty Event of, or with respect to, any property or assets
constituting Collateral (such Permitted First Priority Refinancing Debt,
Permitted Debt Exchange Notes and Incremental Equivalent Debt (and the Permitted
Refinancing of any such Indebtedness) required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
net proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(ii) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such Other Applicable Indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof.
(iii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans (or, in
the case of Indebtedness constituting Credit Agreement Refinancing Indebtedness,
the applicable Class of Term Loans) in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five Business Days
after the receipt by the Borrower or such Restricted Subsidiary of such Net
Proceeds. In connection with any prepayment under this Section 2.05(b)(iii)
which constitutes a Repricing Event that is consummated in respect of all or any
portion of the Initial Term Loans on or prior to the twelve month anniversary of
the Closing Date, the Borrower shall pay to each Term Lender the fee required by
Section 2.09(d).
(iv)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations at any time exceeds the aggregate
Revolving Credit Commitments then in effect, the Borrower shall promptly prepay
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount of
L/C Obligations exceeds the aggregate Revolving Credit Commitments then in
effect.





--------------------------------------------------------------------------------




(v)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that the repatriation to the United States of any Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”)
would be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents, including as a result of minority
ownership (so long as such restrictions were not implemented for the purpose of
avoiding such mandatory prepayment requirements), an amount equal to the portion
of such Foreign Subsidiary Excess Cash Flow that would be so affected were the
Borrower to attempt to repatriate such cash will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05 so long, but only
so long, as the applicable local law or applicable material constituent
documents would not otherwise permit repatriation to the United States
(Holdings, Intermediate Holdings, the Borrower and its Restricted Subsidiaries
hereby agree to use all commercially reasonable efforts to overcome or eliminate
any such restrictions on repatriation, even if the Borrower does not intend to
actually repatriate such cash, so that an amount equal to the full amount of
such Foreign Subsidiary Excess Cash Flow will otherwise be subject to repayment
under this Section 2.05), and if within one year following the date on which the
respective prepayment would otherwise have been required such repatriation of
any of such affected Foreign Subsidiary Excess Cash Flow is permissible under
the applicable local law or applicable material constituent documents (even if
such cash is actually not repatriated), an amount equal to the amount of the
Foreign Subsidiary Excess Cash Flow that could be repatriated will be promptly
(and in any event not later than five Business Days after such repatriation)
applied (net of an amount equal to the additional taxes of the Borrower, its
Subsidiaries and the direct and indirect holders of Equity Interests in the
Borrower that would be payable or reserved against as a result of a repatriation
and any additional costs that would be incurred as a result of a repatriation,
whether or not a repatriation actually occurs) by the Borrower to the repayment
of the Term Loans pursuant to this Section 2.05 and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any Foreign
Subsidiary Excess Cash Flow would have adverse tax cost consequences (including
the imposition of withholding Taxes), an amount equal to such Foreign Subsidiary
Excess Cash Flow that would be so affected will not be subject to repayment
under this Section 2.05; provided that in the case of each of clauses (i) and
(ii), such nonpayment shall not constitute an Event of Default (and such amounts
shall be available for working capital purposes of the Borrower and the
Restricted Subsidiaries, in each case, subject to the prepayment provisions in
this Section 2.05(b)(v)); provided, further, that (A) for purposes of this
Section 2.05, Excess Cash Flow shall be deemed allocable to each Foreign
Subsidiary, with respect to any period, in an amount equal to (i) the
Consolidated EBITDA of such Foreign Subsidiary for such period, divided by (ii)
the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal payments in
respect of the Obligations) and (B) the Borrower and its Restricted Subsidiaries
shall be entitled to reduce Excess Cash Flow owed to the Lenders pursuant to
Section 2.05(b)(i) in respect of any Excess Cash Flow Period by the aggregate
amount of Excess Cash Flow attributable to Foreign Subsidiaries subject to the
limitations and restrictions described above in this Section 2.05(b)(v) for such
Excess Cash Flow Period.
(vi)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that the repatriation to the United States of any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Proceeds of any Casualty Event incurred by a Foreign Subsidiary
(“Foreign Casualty Event”) would be (x) prohibited or delayed by applicable
local law or (y) restricted by applicable material constituent documents,
including as a result of minority ownership (so long as such restrictions were
not implemented for the purpose of avoiding such mandatory prepayment
requirements), an amount equal to the Net Proceeds that would be so affected
were the Borrower to attempt to repatriate such cash will not be required to be
applied to repay Term Loans at the times provided in this Section 2.05 so long,
but only so long, as the applicable local law or applicable material constituent
documents would not otherwise permit repatriation to the United States
(Holdings, Intermediate Holdings, the Borrower





--------------------------------------------------------------------------------




and its Restricted Subsidiaries hereby agree to use all commercially reasonable
efforts to overcome or eliminate any such restrictions on repatriation, even if
the Borrower does not intend to actually repatriate such cash, so that an amount
equal to the full amount of such Net Proceeds will otherwise be subject to
repayment under this Section 2.05), and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Proceeds is permissible under the
applicable local law or applicable material constituent documents, even if such
cash is not actually repatriated at such time, an amount equal to the amount of
the Net Proceeds will be promptly (and in any event not later than five Business
Days) applied (net of an amount equal to the additional taxes of the Borrower,
its Subsidiaries and the direct and indirect holders of Equity Interests in the
Borrower that would be payable or reserved against and any additional costs that
would be incurred as a result of a repatriation, whether or not a repatriation
actually occurs) by the Borrower to the repayment of the Term Loans pursuant to
this Section 2.05 and (ii) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition or Foreign Casualty Event would have adverse tax cost consequences
(including the imposition of withholding Taxes) with respect to such Net
Proceeds, an amount equal to such Net Proceeds that would be so affected will
not be subject to repayment under this Section 2.05; provided, that in the case
of each of clauses (i) and (ii), such nonpayment shall not constitute an Event
of Default (and such amounts shall be available for working capital purposes of
the Borrower and the Restricted Subsidiaries, subject to the prepayment
provisions in this Section 2.05(b)(vi)). For the avoidance of doubt, nothing in
this Section 2.05 shall require the Borrower to cause any amounts to be
repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).
(vii)    Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt); (B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) shall be applied to the
scheduled installments of principal thereof following the date of such
prepayment in direct order of maturity; and (C) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.
(viii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i), (ii) and (iii) of this Section 2.05(b) at least three Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. New York City time one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment;
provided, however, in no event may the proceeds of any Credit Agreement
Refinancing Indebtedness be rejected. Each Rejection Notice from a given Lender
shall specify the principal amount of the mandatory repayment of Term Loans to
be rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice
to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of such mandatory
prepayment of Term Loans. Any Declined Proceeds shall be





--------------------------------------------------------------------------------




offered to the lenders under the Second Lien Term Facility on a pro rata basis
in accordance with the amounts of the Second Lien Term Loans of such lender (and
each lender under the Second Lien Term Facility shall have the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent). To the extent such lenders under the Second Lien Term
Facility elect to decline their Pro Rata Share of such Declined Proceeds, any
Declined Proceeds remaining thereafter shall be retained by the Borrower.
(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurocurrency Rate Loan on a date prior to the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, subject to Section 2.05(b)(iv), terminate the unused Commitments of any
Class, or from time to time permanently reduce the unused Commitments of any
Class, in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent three Business Day prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000, or any whole multiple of $1,000,000 in
excess thereof or, if less, the entire amount thereof and (iii) if, after giving
effect to any reduction of the Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the amount of
such excess. Except as provided above, the amount of any such Commitment
reduction shall not be applied to the Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of any
Commitments if such termination would have resulted from a refinancing of all or
any portion of the applicable Class or occurrence of other event, which
refinancing or other event shall not be consummated or otherwise shall be
delayed.
(b)    Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date. The Revolving Credit
Commitments of each Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date.





--------------------------------------------------------------------------------




(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced. All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

Section 2.07    Repayment of Loans.
(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the second full fiscal
quarter after the Closing Date, an aggregate principal amount equal to 0.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
or Section 10.07 to the extent such Indebtedness is cancelled) and (B) on the
Maturity Date for the Initial Term Loans, the aggregate principal amount of all
Initial Term Loans outstanding on such date; provided that the amount of any
such payment set forth above shall be adjusted to account for the addition of
any Extended Term Loans or Incremental Term Loans to contemplate (A) the
reduction in the aggregate principal amount of any Initial Term Loans that were
converted in connection with the incurrence of such Extended Term Loans and (B)
any increase to payments to the extent and as required pursuant to the terms of
any applicable Incremental Amendment involving a Term Loan Increase.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the applicable Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans or other revolving loans under such Revolving Credit
Facility outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay the aggregate principal amount
of its Swing Line Loans on the earlier to occur of (i) the date that is five
Business Days after such Swing Line Loan is made and (ii) the Maturity Date for
the Revolving Credit Loans.

Section 2.08    Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate, for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.
(b)    During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon written
demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due





--------------------------------------------------------------------------------




and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement, a commitment fee equal to the Applicable Rate with respect to
commitment fees for such Facility times the actual daily amount by which the
aggregate Revolving Credit Commitments for such Facility exceed the sum of (A)
the Outstanding Amount of Revolving Credit Loans for such Facility plus (B) the
Outstanding Amount of L/C Obligations for such Facility; provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; provided, further, that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable in Dollars
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date during the first full fiscal
quarter to occur after the Closing Date, and on the Maturity Date for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. The Borrower shall pay to the Agents such fees (including,
but not limited to, administrative agent fees) as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).
(c)    Upfront Fees. The Borrower agrees to pay on the Closing Date to each
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Initial Term Loan and making of such Lender’s Revolving
Credit Commitment on the Closing Date, an upfront fee (the “Upfront Fee”) in an
amount equal to (x) 1.00% of the stated principal amount of such Term Lender’s
Initial Term Loan made on the Closing Date and (y) 0.50% of the principal amount
of such Lender’s Revolving Credit Commitment on the Closing Date . Such Upfront
Fee will be in all respects fully earned, due and payable on the Closing Date
and non‑refundable and non‑creditable thereafter and, in the case of the Initial
Term Loans, such Upfront Fee shall be netted against the Initial Term Loans made
by such Term Lender.
(d)    Prepayment Premium. In connection with any Repricing Event that is
consummated in respect of all or any portion of the Initial Term Loans on or
prior to the twelve month anniversary of the Closing Date, the Borrower shall
pay to each Term Lender a fee equal to 1.0% of the aggregate principal amount of
the Initial Term Loans of such Term Lender subject to such Repricing Event.





--------------------------------------------------------------------------------





Section 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined in accordance with clause
(b) of the definition thereof shall be made on the basis of a year of 365 days,
or 366 days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360‑day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11    Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for this purpose as a non‑fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12    Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. New York City time on the date specified herein. The
Administrative Agent will promptly distribute to each Appropriate





--------------------------------------------------------------------------------




Lender its Pro Rata Share (or other applicable share provided for under this
Agreement) of such payment in like funds as received by wire transfer to such
Lender’s applicable Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. New York City time shall in each case be deemed received
(in the Administrative Agent’s sole discretion) on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.
(b)    Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the





--------------------------------------------------------------------------------




Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
(h)    Amounts to be applied to the prepayment of Term Loans in connection with
any mandatory prepayments by the Borrower of the Term Loans of a given Class
pursuant to Section 2.05(b) shall be applied, as applicable, on a pro rata basis
to the then outstanding Term Loans of such Class being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurocurrency Rate
Loans; provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.05(b)(viii), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to reduce outstanding Base Rate Loans. Any amounts
remaining after each such application shall be applied to prepay Eurocurrency
Rate Loans.

Section 2.13    Sharing of Payments. If, other than as provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase (in Dollars) from the other Lenders such
participations in the Loans made by them and/or such sub‑participations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so





--------------------------------------------------------------------------------




recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or (ii)
shall reduce the amount of any scheduled amortization payment due under Section
2.07(a), except that the amount of any scheduled amortization payment due to a
Lender of Extended Term Loans may be reduced to the extent provided pursuant to
the express terms of the respective Extension Amendment) without giving rise to
any violation of this Section 2.13 or any other provision of this Agreement.
Furthermore, the Borrower may take all actions contemplated by Section 2.16 in
connection with any Extension (including modifying pricing, amortization and
repayments or prepayments), and in each case such actions shall be permitted,
and the differing payments contemplated therein shall be permitted without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement.

Section 2.14    Incremental Credit Extensions.
(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Request”), request (i) one or more new commitments which may be in
the same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans under this Agreement (collectively with any Term Loan
Increase, the “Incremental Term Commitments”), and/or (ii) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new revolving credit commitments
under this Agreement (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.
(b)    Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Credit Commitments effected through the establishment of one or more new
revolving credit commitments or new Term Loans (excluding, for the avoidance of
doubt, through any Term Loan Increase) made on an Incremental Facility Closing
Date shall be designated a separate Class of Incremental Term Loans or
Incremental





--------------------------------------------------------------------------------




Revolving Credit Commitments, as applicable, for all purposes of this Agreement.
On any Incremental Facility Closing Date on which any Incremental Term
Commitments of any Class are effected (including through any Term Loan
Increase), subject to the satisfaction (or waiver) of the terms and conditions
in this Section 2.14, (i) each Incremental Term Lender of such Class shall make
a Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments (including through
any Revolving Commitment Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Borrower (when borrowed,
an “Incremental Revolving Loan” and collectively with any Incremental Term Loan,
an “Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Loans of
such Class made pursuant thereto. Notwithstanding the foregoing, Incremental
Term Loans may have identical terms to any of the Term Loans and be treated as
the same Class as any of such Term Loans.
(c)    Incremental Request. Each Incremental Request from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans or Incremental Revolving Credit Commitments.
Incremental Term Loans may be made, and Incremental Revolving Credit Commitments
may be provided, by any existing Lender (but each existing Lender will not have
an obligation to make any Incremental Commitment, nor will the Borrower have any
obligation to approach any existing Lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that (i) the Administrative
Agent and, in the case of Incremental Revolving Credit Commitments, each Swing
Line Lender and each L/C Issuer shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Incremental Revolving Credit
Commitment to the extent such consent, if any, would be required under Section
10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender, (ii) with respect to
Incremental Term Commitments, any Affiliated Lender providing an Incremental
Term Commitment shall be subject to the same restrictions set forth in Section
10.07(k) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Initial Term Loans and (iii)
Affiliated Lenders may not provide Incremental Revolving Credit Commitments.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date of such Incremental Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:
(i)    (x) if the proceeds of such Indebtedness are being used to finance a
Permitted Acquisition or Investment permitted hereunder, no Event of Default
under Section 8.01(a) or (f) shall have occurred and be continuing or would
exist after giving effect to such Indebtedness, or (y) if otherwise, no Event of
Default shall have occurred and be continuing or would exist after giving effect
to such Indebtedness;





--------------------------------------------------------------------------------




(ii)    [Reserved];
(iii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 if such amount
represents all remaining availability under the limit set forth in clause (iv)
below) and each Incremental Revolving Credit Commitment shall be in an aggregate
principal amount that is not less than $2,500,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $2,500,000 if such
amount represents all remaining availability under the limit set forth in clause
(iv) below); and
(iv)    the aggregate amount of the Incremental Term Loans, the Incremental
Revolving Credit Commitments and the Incremental Equivalent Debt shall not
exceed (A) an amount equal to $80,000,000, minus, the aggregate principal amount
of any Second Lien Incremental Term Loans and any Second Lien Incremental
Equivalent Debt incurred or issued in reliance on Section 2.14(d)(iv)(A) of the
Second Lien Credit Agreement (or any equivalent provision of a Second Lien
Credit Agreement designated as such in connection with a Permitted Refinancing
thereof), plus (B) up to an additional amount of Incremental Term Loans,
Incremental Revolving Credit Commitments and/or Incremental Equivalent Debt, so
long as, in the case of this clause (B) only, (x) if such Indebtedness is to be
secured on a pari passu basis as to security with the Obligations, the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09 and without netting the cash proceeds of any such
Indebtedness being so incurred for the purposes of such calculation) is no more
than 3.75 to 1.00 as of the last day of the most recently ended Test Period for
which financial statements are internally available, determined on the
applicable Incremental Facility Closing Date, after giving effect to any such
incurrence or issuance on a Pro Forma Basis, and, in each case, with respect to
any Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder and treating all refinancing Indebtedness
in respect of such Indebtedness that is unsecured or secured on a junior lien
basis to the Term Loans as at all times being secured on a first priority basis
(unless the Borrower complies with the Consolidated Total Net Leverage Ratio
described in succeeding clause (z) or the Consolidated Total Secured Net
Leverage Ratio described in succeeding clause (y), as the case may be, at the
time of the incurrence of such refinancing Indebtedness), (y) in the case of
Incremental Equivalent Debt that is secured on a junior basis to the
Obligations, the Consolidated Total Secured Net Leverage Ratio (determined on a
Pro Forma Basis in accordance with Section 1.09 and without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than 4.50 to 1.00 as of the last day of the most
recently ended Test Period for which financial statements are internally
available, determined on the applicable Incremental Facility Closing Date, after
giving effect to any such incurrence or issuance on a Pro Forma Basis and, in
each case, treating all refinancing Indebtedness in respect of such Indebtedness
that is unsecured as at all times being secured on a junior Lien basis to the
Facilities (unless the Borrower complies with the Consolidated Total Net
Leverage Ratio described in succeeding clause (z) at the time of the incurrence
of such refinancing Indebtedness) and (z) in the case of Incremental Equivalent
Debt that is unsecured, the Consolidated Total Net Leverage Ratio (determined on
a Pro Forma Basis in accordance with Section 1.09 and without netting the cash
proceeds of any such Indebtedness being so incurred for the purposes of such
calculation) is no more than 5.50 to 1.00 as of the last day of the most
recently ended Test Period for which financial statements are internally
available, determined on the applicable Incremental Facility Closing Date, after
giving effect to any such incurrence or issuance on a Pro Forma Basis, plus (C)
an amount equal to the sum of (i) all voluntary prepayments or repurchases of
Term Loans made pursuant to Section 2.05(a) or Section 10.07(l)(x) (other than
Incremental Term Loans incurred in reliance on preceding clause (B)) and (ii)
all permanent voluntary reductions or terminations of Revolving Credit
Commitments and Incremental Revolving Credit Commitments (other than Incremental
Revolving Credit Commitments obtained in reliance





--------------------------------------------------------------------------------




on preceding clause (B)) pursuant to Section 2.06(a) except to the extent, in
each case, financed with long term Indebtedness (other than Revolving Credit
Loans).
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Credit Commitments, as the case may
be, of any Class, except as otherwise set forth herein, shall be as agreed
between the Borrower and the applicable Incremental Lenders or lenders providing
such Incremental Commitments, as applicable; provided that in no event will any
Incremental Term Loans be permitted to be voluntarily or mandatorily prepaid
prior to the repayment in full of the Initial Term Loans, unless accompanied by
at least a ratable payment of the Initial Term Loans (provided that (x) any
Refinancing Amendment, Extension Amendment or Incremental Amendment may provide
that the applicable Incremental Lenders or lenders providing such Incremental
Commitments, as applicable, shall receive a less than ratable payment and (y)
the foregoing shall not be construed to prohibit a prepayment of a given Class
of Incremental Term Loans (without an accompanying prepayment of Initial Term
Loans) in connection a Permitted Repricing Amendment for, or the incurrence of
Replacement Term Loans to refinance, such Incremental Term Loans). In any event:
(i)    the Incremental Term Loans (except as otherwise specified below in this
clause (i) or in clause (iii) below):
(A)    (1) shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans and (2)(x) shall not be secured by any
Lien on any property or asset that does not constitute Collateral securing the
Facilities and (y) shall not be guaranteed by any Person other than the
Guarantors under the Facilities;
(B)    shall not mature earlier than the Maturity Date of the Initial Term Loans
outstanding at the time of incurrence of such Incremental Term Loans;
(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of Initial Term Loans;
(D)    subject to clauses (e)(i)(B) and (e)(i)(C) above, shall have amortization
determined by the Borrower and the applicable Incremental Term Lenders or other
Additional Lenders;
(E)    the Incremental Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Initial Term Loans hereunder, as specified in the applicable
Incremental Amendment or definitive documentation;
(F)    [reserved]; and
(G)    the other terms of any Incremental Term Loans that are not consistent
with the then existing Initial Term Loans (other than pursuant to clauses (A)
through (F) above) shall be no less favorable (taken as a whole) to the Lenders
under the then existing Initial Term Loans than those applicable to the then
existing Initial Term Loans or otherwise reasonably acceptable to the
Administrative Agent (except for (x) covenants or other provisions applicable
only to periods after the Maturity Date of the Initial Term Loans or any
Indebtedness incurred under this Section 2.14 existing at the time of incurrence





--------------------------------------------------------------------------------




of such Incremental Term Loans and (y) any financial maintenance covenant to the
extent such covenant is also added for the benefit of the Lenders under the
applicable Facility).
(ii)    all material terms (other than pricing, maturity and fees) of any
Incremental Revolving Credit Commitments and Incremental Revolving Loans shall
be identical to the Revolving Credit Commitments and the Revolving Credit Loans,
other than the Maturity Date and as set forth in this Section 2.14(e)(ii) (with
immaterial terms being as agreed between the Borrower and the Incremental
lenders providing such Incremental Revolving Credit Commitments or Incremental
Revolving Loans), which shall be subject to clauses (A) through (G) below;
provided that notwithstanding anything to the contrary in this Section 2.14 or
otherwise:
(A)    (1) any such Incremental Revolving Credit Commitments or Incremental
Revolving Loans shall rank pari passu in right of payment and of security with
the Revolving Credit Loans and the Term Loans and (2) (x) shall not be secured
by any Lien on any property or asset that does not constitute Collateral
securing the Facilities and (y) shall not be guaranteed by any Person other than
the Guarantors under the Facilities;
(B)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Loans shall not mature earlier than (or require mandatory commitment
reductions prior to) the Latest Maturity Date of any Revolving Credit Loans
outstanding at the time of incurrence of such Incremental Revolving Credit
Commitments;
(C)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date;
(D)    subject to the provisions of Sections 2.03(m) and 2.04(g),to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Sections 2.03(m) and 2.04(g),
without giving effect to changes thereto on an earlier maturity date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued);
(E)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class;
(F)    assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Loans shall be governed by the same
assignment





--------------------------------------------------------------------------------




and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date; and
(G)    any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Incremental Revolving Credit Commitments
and any original Revolving Credit Commitments) which have more than three
different Maturity Dates.
(iii)    the Effective Yield applicable to the Incremental Term Loans of each
Class shall be determined by the Borrower and the applicable Incremental Term
Lenders and shall be set forth in each applicable Incremental Amendment;
provided, however, that, with respect to any Incremental Term Loans made under
Incremental Term Commitments after the Closing Date, the Effective Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable Effective Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Initial Term Loans,
plus 50 basis points per annum unless the interest rate (together with, as
provided in the proviso below, the Eurocurrency or Base Rate floor) with respect
to the Initial Term Loans is increased so as to cause the then applicable
Effective Yield under this Agreement on the Initial Term Loans to equal the
Effective Yield then applicable to the Incremental Term Loans minus 50 basis
points; provided if such Incremental Term Loan includes a Eurocurrency floor
greater than 1.00% per annum or a Base Rate floor greater than 2.00% per annum,
such differential between the Eurocurrency or Base Rate floors shall be equated
to the applicable Effective Yield for purposes of determining whether an
increase to the interest rate margin under the Initial Terms Loans shall be
required, but only to the extent an increase in the Eurocurrency or Base Rate
floor in the Initial Term Loans would cause an increase in the interest rate
then in effect thereunder, and in such case, the Eurocurrency or Base Rate floor
(but not the interest rate margin) applicable to the Initial Term Loans shall be
increased to the extent of such differential between the Eurocurrency or Base
Rate floors.
(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Credit Commitment shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans and Incremental Revolving Credit Commitments
Increases as determined by the Borrower and the Lenders providing such
Incremental Term Loans and Incremental Revolving Credit Commitments Increases.
No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Credit Commitments, unless it so agrees. To the extent
reasonably requested by the Administrative Agent, the Administrative Agent shall
have received customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent). The Incremental
Term Loans made pursuant to any Term Loan Increase shall be added to (and form
part of) each Borrowing of outstanding Term Loans under the respective Class so
incurred on a pro rata basis (based on the principal amount of each Borrowing)
so that each Lender under





--------------------------------------------------------------------------------




such Class will participate proportionately in each then outstanding Borrowing
of Term Loans under such Class.
(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through (I) an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto and (II) the establishment of a new
Class of revolving credit commitments pursuant to this Section 2.14, (a) if, on
such date, there are any revolving loans under any Revolving Credit Facility
then outstanding, such revolving loans shall be prepaid from the proceeds of a
new Borrowing of the Incremental Revolving Loans under such new Class of
Incremental Revolving Credit Commitments in such amounts as shall be necessary
in order that, after giving effect to such Borrowing and all such related
prepayments, all revolving credit loans under all Revolving Credit Facilities
will be held by all Lenders under the Revolving Credit Facilities (including
Incremental Revolving Credit Lenders) ratably in accordance with their revolving
credit commitments under all Revolving Credit Facilities (after giving effect to
the establishment of such Incremental Revolving Credit Commitments) and (b)
there shall be an automatic adjustment to the participations hereunder in
Letters of Credit and Swing Line Loans held by each Lender under the Revolving
Credit Facilities so that each such Lender shares ratably in such participations
in accordance with their revolving credit commitments under all Revolving Credit
Facilities (after giving effect to the establishment of such Incremental
Revolving Credit Commitments). The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

Section 2.15    Refinancing Amendments. (a) On one or more occasions after the
Closing Date, the Borrower may obtain, from any Lender or any Additional
Refinancing Lender (provided that the Affiliated Lenders may not provide
Refinancing Revolving Credit Commitments), Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Term Loans and the
Revolving Credit Loans (or unused Revolving Credit Commitments) then outstanding
under this Agreement (which for purposes of this Section 2.15(a) will be deemed
to include any then outstanding Refinancing Term Loans or Incremental Term
Loans), in the form of Refinancing Term Loans, Refinancing Term Commitments,
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans
pursuant to a Refinancing Amendment; provided that notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Refinancing
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the maturity date of the Refinancing Revolving Credit Commitments and (C)
repayment made in connection with a permanent repayment and termination





--------------------------------------------------------------------------------




of commitments (subject to clause (3) below)) of Loans with respect to
Refinancing Revolving Credit Commitments after the date of obtaining any
Refinancing Revolving Credit Commitments shall be made on a pro rata basis with
all other Revolving Credit Commitments, (2) subject to the provisions of
Sections 2.03(m) and 2.04(g) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Extended Revolving Credit Commitments with a longer maturity date, all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto on an earlier maturity date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Credit Loans. No Lender shall be
obligated to provide any Credit Agreement Refinancing Indebtedness, unless it so
agrees.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.
(e)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

Section 2.16    Extension of Term Loans; Extension of Revolving Credit Loans.





--------------------------------------------------------------------------------




(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) (except as to interest rates, fees, amortization, final maturity
date, “AHYDO” payments, optional prepayments and redemptions, mandatory
repayments, premium, required prepayment dates and participation in prepayments,
which shall be determined by the Borrower and the Extending Term Lenders and set
forth in the relevant Term Loan Extension Request), be substantially identical
to, or (taken as a whole) no more favorable to the Extending Term Lenders than
those applicable to the Existing Term Loan Tranche subject to such Term Loan
Extension Request (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date that is in effect on the effective date
of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans)) (as reasonably determined by the Borrower), including: (i)
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Tranche, to
the extent provided in the applicable Extension Amendment; provided, however,
that at no time shall there be Classes of Term Loans hereunder (including
Refinancing Term Loans and Extended Term Loans) which have more than five
different Maturity Dates; (ii) the Effective Yield, pricing, optional prepayment
and redemptions, mandatory repayments and “AHYDO” payments with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
OID or otherwise) may be different than the Effective Yield, pricing, optional
prepayments and redemptions, mandatory repayments and “AHYDO” payments for the
Term Loans of such Existing Term Loan Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally or mandatorily prepaid prior to the date on which all
Term Loans with an earlier final stated maturity (including Term Loans under the
Existing Term Loan Tranche from which they were amended) are repaid in full,
unless such optional or mandatory prepayment is accompanied by a pro rata
optional or mandatory prepayment of such other Term Loans; provided, further,
that (A) no Event of Default shall have occurred and be continuing at the time a
Term Loan Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the Latest Maturity
Date of the applicable Existing Term Loan Tranche, (C) the Weighted Average Life
to Maturity of any Extended Term Loans of a given Term Loan Extension Series at
the time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of the applicable Existing Term Loan Tranche, (D) any such Extended
Term Loans (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect), (E) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing and (F) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be





--------------------------------------------------------------------------------




designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionally increased). Each Term Loan Extension Series of Extended Term
Loans incurred under this Section 2.16 shall be in an aggregate principal amount
that is not less than $3,000,000 (or, if less, the entire principal amount of
the Indebtedness being extended pursuant to this Section 2.16(a)).
(b)    Extension of Revolving Credit Commitments. The Borrower may, on behalf of
the Borrower, at any time and from time to time request that all or a portion of
the Revolving Credit Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended Revolving
Credit Commitments”) and to provide for other terms consistent with this Section
2.16. In order to establish any Extended Revolving Credit Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing
Revolver Tranche) (each, a “Revolver Extension Request”) setting forth the
proposed terms of the Extended Revolving Credit Commitments to be established,
which shall (x) be identical as offered to each Lender under such Existing
Revolver Tranche (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Revolver Tranche and (y)
except as to interest rates, fees, optional redemption or prepayment terms,
final maturity, and after the final maturity date, any other covenants and
provisions (which shall be determined by the Borrower and the Extending
Revolving Credit Lenders and set forth in the relevant Revolver Extension
Request), the Extended Revolving Credit Commitment extended pursuant to a
Revolver Extension Request, and the related outstandings, shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with such other
terms substantially identical to, or taken as a whole, no more favorable to the
Extending Revolving Credit Lender, as the original Revolving Credit Commitments
(and related outstandings) including : (i) the Maturity Date of the Extended
Revolving Credit Commitments may be delayed to a later date than the Maturity
Date of the Revolving Credit Commitments of such Existing Revolver Tranche, to
the extent provided in the applicable Extension Amendment; provided, however,
that at no time shall there be Classes of Revolving Credit Commitments hereunder
(including Extended Revolving Credit Commitments) which have more than five
different Maturity Dates; (ii) the Effective Yield, pricing, optional prepayment
or redemption terms, with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, OID or otherwise) may be different than the Effective Yield,
pricing, optional redemption or prepayment terms, for extensions of credit under
the Revolving Credit Commitments of such Existing Revolver Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants (as determined by the
Borrower and Lenders extending) and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments and commitment reductions thereunder shall be made on a
pro rata basis (except for (I) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings), (II)
repayments required upon the Maturity Date of the non‑extending Revolving Credit
Commitments and (III) repayments made in connection with a permanent repayment
and termination of non‑extended Revolving Credit Commitments); provided,
further, that (A) no Event of Default shall have occurred and be continuing at
the time a Revolver Extension Request is delivered to Lenders, (B) in no event
shall the final maturity date of any Extended Revolving Credit Commitments of a
given Revolver Extension Series at the time of





--------------------------------------------------------------------------------




establishment thereof be earlier than the Maturity Date of the applicable
Existing Revolver Tranche, (C) any such Extended Revolving Credit Commitments
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect) and (D) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing. Any Extended Revolving Credit Commitments
amended pursuant to any Revolver Extension Request shall be designated a series
(each, a “Revolver Extension Series”) of Extended Revolving Credit Commitments
for all purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $1,000,000 (or, if less, the entire
principal amount of the Indebtedness being extended pursuant to this under
Section 2.16(b)).
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond (or such shorter period as agreed by the Administrative
Agent), and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.16. Subject to Section
3.07, no Lender shall have any obligation to agree to have any of its Term Loans
of any Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, requested to be extended pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, as applicable, subject to
Extension Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The





--------------------------------------------------------------------------------




effectiveness of any Extension Amendment shall be subject to the satisfaction
(or waiver in accordance with such Extension Amendment) on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the third paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.
(e)    No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.16 shall
constitute a voluntary or mandatory prepayment or repayment for purposes of this
Agreement. This Section 2.16 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

Section 2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each L/C Issuer or the Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by an L/C Issuer or
the Swing Line Lender,





--------------------------------------------------------------------------------




to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as reasonably determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non‑interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, each L/C Issuer or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non‑Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non‑Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 or 2.04, the Pro Rata Share of each Non‑ Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non‑Defaulting Lender
under a Revolving Credit Facility to acquire, refinance or fund participations
in Letters of Credit or Swing Line Loans shall not exceed the positive
difference, if any, of (1) the Commitment of that Non‑Defaulting Lender under
such Revolving Credit Facility minus (2) the sum of (A) the aggregate
Outstanding Amount of the Revolving Credit Loan, (B) the aggregate Outstanding
Amount of the Pro Rata Share of the L/C Obligations and (C) the aggregate
Outstanding Amount of the Pro Rata Share of the Swing Line Loans, in each case,
under such Revolving Credit Facility of that Revolving Credit Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may





--------------------------------------------------------------------------------




include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Share (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

Section 2.18    Permitted Debt Exchanges. (a) Notwithstanding anything to the
contrary contained in this Agreement, pursuant to one or more offers (each, a
“Permitted Debt Exchange Offer”) made from time to time by the Borrower, the
Borrower may from time to time following the Closing Date consummate one or more
exchanges of Term Loans for Permitted Debt Exchange Notes (each such exchange a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i) no Event of Default shall have occurred and be continuing at the time the
final offering document in respect of a Permitted Debt Exchange Offer is
delivered to the relevant Lenders, (ii) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans exchanged shall equal no
more than the aggregate principal amount (calculated on the face amount thereof)
of Permitted Debt Exchange Notes issued in exchange for such Term Loans;
provided that the aggregate principal amount of the Permitted Debt Exchange
Notes may include accrued interest and premium (if any) under the Term Loans
exchanged and underwriting discounts, fees, commissions and expenses in
connection with the issuance of such Permitted Debt Exchange Notes, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans exchanged under each applicable Class by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans of a given Class (calculated on the face amount thereof) tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Term Loans subject to such Permitted
Debt Exchange Offer tendered by such Lenders ratably up to such maximum amount
based on the respective principal amounts so tendered, (v) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing,
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with the Borrower Representative and the Auction Agent, and (vi)
any applicable Minimum Tender Condition shall be satisfied.
(b)    With respect to all Permitted Debt Exchanges effected by any of the
Borrower pursuant to this Section 2.18, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05, and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $10,000,000 in aggregate principal amount of Term Loans; provided that
subject to the foregoing clause (ii) the Borrower Representative may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified





--------------------------------------------------------------------------------




in the relevant Permitted Debt Exchange Offer in the Borrower Representative’s
discretion) of Term Loans of any or all applicable Classes be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.18 and without conflict
with Section 2.18(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower
Representative and the Auction Agent) of time following the date on which the
Permitted Debt Exchange Offer is made.
(d)    Each Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with such Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

Article III    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01    Taxes. (a) Except as provided in this Section 3.01, any and all
payments made by or on account of the Borrower (the term Borrower under Article
III being deemed to include any Subsidiary for whose account a Letter of Credit
is issued) or any Guarantor under any Loan Document shall be made free and clear
of and without deduction for any Taxes, except to the extent required by any
Laws. If the Borrower, any Guarantor or other applicable withholding agent shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) if the Tax in
question is an Indemnified Tax or Other Tax, the sum payable by the Borrower or
any Guarantor shall be increased as necessary so that after all required
deductions for Indemnified Taxes or Other Taxes have been made (including
deductions applicable to additional sums payable under this Section 3.01), each
Lender (or, in the case of a payment made to an Agent for its own account, such
Agent) receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes or Other Taxes been made, (ii)  the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment (or, if receipts or evidence are not available
within 30 days, as soon as possible thereafter), if the Borrower or any
Guarantor is the applicable withholding agent, it shall furnish to such Agent or
Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof or other evidence acceptable to such Agent or Lender.
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, any such Tax imposed as a result of an
Agent or Lender’s Assignment and Assumption, grant of a participation, transfer
or assignment to or designation of a new applicable Lending Office or other
office for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) if such Assignment Tax is imposed as a result of a present or former
connection of the assignor or assignee with the jurisdiction imposing such
Assignment Tax (other than any connection arising from executing,





--------------------------------------------------------------------------------




delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, receiving payments under, and/or enforcing or
receiving or perfecting a security interest under any Loan Document), except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Borrower (all such non‑excluded taxes described in
this Section 3.01(b) being hereinafter referred to as “Other Taxes”).
(c)    The Borrower and each Guarantor agree to indemnify each Agent and each
Lender, within 10 days after demand therefor, for (i) the full amount of
Indemnified Taxes and Other Taxes paid or payable by such Agent or such Lender
(including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) and (ii) any expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by such
Agent or Lender (or by an Agent on behalf of such Lender), accompanied by a
written statement thereof setting forth in reasonable detail (provided that the
Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the basis and
calculation of such amounts shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(e) relating to the maintenance of a Participant
Register and (iii) any Taxes excluded from the definition of Indemnified Taxes
that are attributable to such Lender, in each case, that are payable or paid by
the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any applicable
withholding Tax with respect to any payments to be made to such Lender or Agent
under the Loan Documents. Each such Lender and Agent shall, whenever a lapse in
time or change in circumstances renders such documentation (including any
specific documentation required below in this Section 3.01(e)) obsolete, expired
or inaccurate in any material respect, deliver promptly and on or before the
date such documentation expires, becomes obsolete or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. In addition, each Lender shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with such other
documentation prescribed by Law or reasonably requested by the Borrower or
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether such Lender or Agent is subject to backup withholding or
information reporting requirements. Notwithstanding any other provision of this
Section





--------------------------------------------------------------------------------




3.01(e), a Lender or an Agent shall not be required to deliver any form pursuant
to this Section 3.01(e) that such Lender or such Agent is not legally eligible
to deliver. Without limiting the foregoing:
(i)    Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) two properly completed and duly signed original copies of
Internal Revenue Service Form W‑9 certifying that such Lender is exempt from
federal backup withholding.
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W‑8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W‑8ECI (or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit H hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W‑8BEN (or any successor
forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or has sold a participation), Internal Revenue
Service Form W‑8IMY (or any successor forms) of the Lender, accompanied by a
Form W‑8ECI, Form W‑8BEN, United States Tax Compliance Certificate, Form W‑9,
Form W‑8IMY or any other required information from each beneficial owner, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and if one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.
(iii)    Each Agent that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W‑9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
(iv)    Each Agent that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly





--------------------------------------------------------------------------------




completed and duly signed original copies of Internal Revenue Service Form
W‑8ECI with respect to fees received on its own behalf.
(v)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Person’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e)(v), “FATCA” shall
include any amendments made to FATCA after the Closing Date.
(f)    Any Lender or Agent claiming any additional amounts payable pursuant to
this Section 3.01 shall use its commercially reasonable efforts (subject to such
Lender’s or Agent’s overall internal policies of general application and legal
and regulatory restrictions) to mitigate or reduce the additional amounts
payable, which commercially reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise materially disadvantageous to such Lender.
(g)    If any Lender or Agent determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by the Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out‑of‑pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund net of any Taxes payable by any
Agent or Lender on such interest); provided that the Loan Parties, upon the
request of the Lender or Agent, as the case may be, agree promptly to return
such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This Section 3.01 shall not
be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to Taxes that it deems confidential)
to any Loan Party or any other person.
(h)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and the Swing Line Lender.

Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, in each case after the
Closing Date then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer





--------------------------------------------------------------------------------




exist. Upon receipt of such notice, the Borrower shall promptly following
written demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all applicable Eurocurrency Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to use commercially reasonable
efforts (subject to such Lender’s overall internal policies of general
application and legal and regulatory restrictions) to designate a different
Lending Office if such designation will avoid the need for such notice, will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender and would not, in the sole determination of such
Lender, result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender.

Section 3.03    Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine after the Closing Date that for any reason adequate
and reasonable means do not exist for determining the applicable Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that Dollar deposits
are not being offered to banks in the London interbank eurodollar, or other
applicable, market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower in writing and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
such Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request, if applicable, into a request for a Borrowing of Base Rate Loans
in the amount specified therein.

Section 3.04    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves. (a) If any Lender reasonably determines that as
a result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurocurrency Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, or any Taxes excluded from the definition
of (x) “Indemnified Taxes” or (y) “Other Taxes” or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within 15 Business Days after written demand by such Lender setting forth in
reasonable detail (provided that the Lender need not be required to disclose any
price sensitive or confidential information or to the extent prohibited by law
or regulation) such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd‑Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith





--------------------------------------------------------------------------------




and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Law, regardless of the date enacted, adopted or issued.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any company controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time promptly following written
demand of such Lender setting forth in reasonable detail (provided that the
Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within 15 Business Days after receipt of such demand.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Law, regardless of the date enacted,
adopted or issued.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 15 Business Days’ prior
written notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice 15 Business
Days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable 15 Business Days from receipt of such notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to designate another Lending Office for any
Loan or Letter of Credit affected by such event; provided that such efforts are
made on terms that, in the commercially reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage and would not, in the sole determination of
such





--------------------------------------------------------------------------------




Lender, result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender; provided, further, that nothing in this Section
3.04(e) shall affect or postpone any of the Obligations of the Borrower or the
rights of such Lender pursuant to Section 3.04(a), (b), (c) or (d).
(f)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.04, include any L/C Issuer and the Swing Line Lender.

Section 3.05    Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail (provided that the Lender need not be required to
disclose any price sensitive or confidential information or to the extent
prohibited by law or regulation) the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (excluding loss of anticipated profits and
calculated without giving effect to any interest rate floor) actually incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Section 3.06    Matters Applicable to All Requests for Compensation. (a) Any
Agent or any Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable and
customary averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.02,
3.03 or 3.04, the Borrower shall not be required to compensate such Lender for
any amount incurred if such Lender notifies the Borrower of the event that gives
rise to such claim more than 180 days after such event; provided, that if the
circumstance giving rise to such claim is retroactive, then such 180‑day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loan, or, if applicable,
to convert Base Rate Loans into Eurocurrency Rate Loan, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.





--------------------------------------------------------------------------------




(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07    Replacement of Lenders under Certain Circumstances. (a) If at
any time (i) the Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or 3.04 or requires the Borrower to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, (iii) any Lender becomes a
Non‑Consenting Lender or (iv) any Lender refuses to make an Extension Election
pursuant to Section 2.16, then the Borrower may, on five (5) Business Days’
prior written notice to the Administrative Agent and such Lender, (x) replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (so long as the assignment fee is paid by
the Borrower in such instance) all of its rights and obligations under this
Agreement (in respect of any applicable Facility only in the case of clause (i)
or, with respect to a vote of a Class of directly and adversely affected Lenders
(“Affected Class”), clause (iii), or with respect to an Extension Election only,
in the case of clause (iv)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided, further,
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non‑Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment (if any) of such Lender or L/C
Issuer, as the case may be, and





--------------------------------------------------------------------------------




(1) in the case of a Lender (other than an L/C Issuer), repay (in Dollars) all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of an L/C Issuer, repay (in Dollars) all Obligations of the Borrower
owing to such L/C Issuer relating to the Loans and participations held by the
L/C Issuer as of such termination date and cancel or backstop on terms
satisfactory to such L/C Issuer any Letters of Credit issued by it; provided
that in the case of any such termination of a Non‑Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders
after giving effect hereto) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to an Affected Class, only in the case of clause (iii).
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of the Lender and the Administrative Agent shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Lender.
(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder (other than with respect to
any Term Loans) at any time that it has any Letter of Credit outstanding
hereunder unless arrangements reasonably satisfactory to such L/C Issuer
(including the furnishing of a back‑up standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory to such L/C Issuer
or Cash Collateral satisfactory to such L/C Issuer and the Administrative Agent)
have been made in respect of such outstanding Letters of Credit and the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto (including a Permitted
Repricing Amendment), (ii) the consent, waiver or amendment in question requires
the agreement of each affected Lender or each Lender of a Class in accordance
with the terms of Section 10.01 or all the Lenders with respect to a certain
Class of the Loans or each Lender holding Term Loans subject to a Permitted
Repricing Amendment and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment (1) involving all the Lenders with respect to a
certain Class, the Required Class Lenders or (2) involving a Permitted Repricing
Amendment, all other Lenders holding Term Loans actually subject to such
repricing that will continue as repriced or modified Term Loans) have agreed to
such





--------------------------------------------------------------------------------




consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non‑Consenting Lender.” If any
applicable Lender shall be deemed a Non‑Consenting Lender and is required to
assign all or any portion of its Initial Term Loans or its Initial Term Loans
are prepaid by the Borrower pursuant to Section 3.07(a) on or prior to the
twelve month anniversary of the Closing Date in connection with any such waiver,
amendment or modification constituting a Repricing Event, the Borrower shall pay
such Non‑Consenting Lender a fee equal to 1.00% of the principal amount of the
Initial Term Loans so assigned or prepaid.

Section 3.08    Survival. All the Loan Parties’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

Article IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01    Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction (or waiver) of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be original, pdf or facsimile copies or delivered by other electronic method
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent,
(i)    a Committed Loan Notice in accordance with the requirements hereof;
(ii)    executed counterparts of this Agreement;
(iii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;
(iv)    a copy of the Organization Documents in relation to each Loan Party;
(v)    the Security Agreement, each Collateral Document and each other document
set forth on Schedule 4.01(a) required to be executed on the Closing Date as
indicated on such schedule, duly executed by each Loan Party thereto, together
with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments, if any,
evidencing the Pledged Debt indorsed in blank; and
(B)    proper financing statements (Form UCC‑1 or the equivalent) naming each
Loan Party for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the foregoing Security Agreement;
(vi)    such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other corporate or limited liability
company action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party and resolutions of the board of directors, board of
managers or members of each Loan Party (in each case, as appropriate or
applicable) as the Administrative Agent may





--------------------------------------------------------------------------------




reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;
(vii)    an opinion from (w) Kirkland & Ellis LLP, New York and Illinois counsel
to the Loan Parties and (x) Reinhart Boerner Van Deuren s.c., local counsel in
Wisconsin, in each case in form and substance reasonably satisfactory to the
Administrative Agent;
(viii)    a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
(immediately after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit D‑2;
(ix)    certified copies of the Acquisition Agreement and exhibits and schedules
thereto, duly executed by the parties thereto, together with a certification by
a Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the conditions specified in Sections
4.01(c), (d), (e) and (i) have been satisfied or waived; and
provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on such Collateral may be
perfected solely (x) by the filing of a financing statement under the Uniform
Commercial Code, (y) by the delivery of stock certificates of the Borrower and
the Guarantors to the extent possession of such stock certificates or other
certificates perfects a security interest therein or (z) by a filing with the
United States Patent and Trademark Office or United States Copyright Office)
shall not constitute conditions precedent to any Credit Extension on the Closing
Date after the Borrower’s use of commercially reasonable efforts to provide such
items on or prior to the Closing Date without undue burden or expense if the
Borrower agrees to deliver, or cause to be delivered, such search results,
documents and instruments, or take or cause to be taken such other actions as
may be required to perfect such security interests within 90 days after the
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).
(b)    All fees and expenses required to be paid hereunder (and, with respect to
expenses, invoiced at least three Business Days before the Closing Date) shall
have been paid from the proceeds of the initial fundings under the Facilities,
including fees pursuant to the Fee Letter.
(c)    Prior to or substantially concurrently with the initial Borrowing on the
Closing Date, (i) the Equity Contribution shall have been consummated, (ii) the
Acquisition shall have been consummated in all material respects in accordance
with the terms of the Acquisition Agreement (without giving effect to any
amendments, waivers or consents thereto or modifications thereof that amend or
waive any terms of the Acquisition Agreement in a manner materially adverse to
the Commitment Parties without the consent of the Arrangers, such consent not to
be unreasonably withheld, conditioned or delayed); provided that (x) any
decrease in the Acquisition Consideration (other than (A) pursuant to any
purchase price or similar adjustment provisions set forth in the Acquisition
Agreement or (B) any decrease of total Acquisition Consideration to the extent
such decrease is applied to reduce the amount of the Term Facility, the Second
Lien Term Facility and the Equity Contribution on a pro rata basis) shall be
deemed to be materially adverse to the interests of the Commitment Parties, (y)
any increase in the consideration for the Acquisition shall be deemed not to be
materially adverse to the interests of the Commitment Parties so long as funded
through an increase in the Equity Contribution and (z) any amendment or other
modification to the definition of “Company Material Adverse Effect” set forth in
the Acquisition Agreement without the prior written consent of the Arrangers
(such consent not to be unreasonably withheld, conditioned or delayed) shall be
deemed to be materially adverse to the interests of the Lenders; (iii) the
Refinancing shall have been consummated and all security





--------------------------------------------------------------------------------




interests and guarantees in connection therewith shall have been terminated and
released; and (iv) the Loan Parties shall have entered into the Second Lien Loan
Documents providing for the Second Lien Term Loans in an aggregate principal
amount equal to $110,000,000.
(d)    Since March 16, 2014, no Company Material Adverse Effect (as defined in
the Acquisition Agreement) shall have occurred and continue to be in existence.
(e)    The Specified Representations shall be true and correct in all material
respects on and as of the Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date.
(f)    The Administrative Agent shall have received the Annual Financial
Statements and the Quarterly Financial Statements (it being understood the
Administrative Agent hereby acknowledges receipt thereof).
(g)    The Arrangers shall have received the Pro Forma Financial Statements.
(h)    The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti‑money laundering rules and regulations, including the USA Patriot Act that
has been requested by the Administrative Agent in writing at least 10 days prior
to the Closing Date.
(i)    The representations and warranties made by or with respect to the Company
in the Acquisition Agreement that are material to the interests of the Lenders
shall be true and correct in all respects, but only to the extent that the
Parent or its applicable affiliates have or would have the right (determined
without regard to any notice requirement) to terminate their obligations under
the Acquisition Agreement or decline to consummate the Acquisition as a result
of a breach of such representations and warranties.
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to satisfaction or waiver of
the following conditions precedent:
(a)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.





--------------------------------------------------------------------------------




(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom
(except in connection with a Credit Extension on the Closing Date).
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) (and, if submitted
after the Closing Date, Section 4.02(b)) have been satisfied on and as of the
date of the applicable Credit Extension; provided that the only representations
the accuracy of which shall be a condition to Credit Extensions hereunder on the
Closing Date are the representations set forth in Sections 4.01(e) and (i).
Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a
Permitted Acquisition or Investment permitted hereunder, the only conditions
precedent to the funding of such Incremental Term Loans shall be the conditions
precedent set forth in Section 2.14 and the related Incremental Amendment.

Article V    
REPRESENTATIONS AND WARRANTIES
Each Holdco, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article IV) that:

Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary that is a Material Subsidiary (a) is a
Person duly organized, incorporated or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, organization
or formation to the extent such concept exists in such jurisdiction, (b) has all
requisite organizational power and authority to, in the case of the Loan
Parties, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clauses (a) (other than with respect to a Holdco or the
Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action, and (b) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or by which it or any of its property or assets is bound or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not





--------------------------------------------------------------------------------




creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) approval, consent, exemption, authorization, or other action by,
or notice to, or filing necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties (or release existing Liens)
under applicable U.S. law, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii)  the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) the effect of foreign Laws, rules and regulations as they
relate to the granting of security interests in assets of, pledges of Equity
Interests in or Indebtedness owed by Foreign Subsidiaries (clauses (i), (ii) and
(iii), the “Enforcement Qualifications”).

Section 5.05    Financial Statements; No Material Adverse Effect. (a) The Annual
Financial Statements and the Quarterly Financial Statements fairly present in
all material respects the financial condition of the Company and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year‑end adjustments and the absence of footnotes.
(b)    The unaudited pro forma consolidated balance sheet of Holdings,
Intermediate Holdings, the Borrower and its Restricted Subsidiaries as of the
last day of the 12‑month period ending on the last day of the most recently
completed four‑fiscal quarter period ended at least 45 days (or 105 days if such
four‑fiscal quarter period is the end of the Company’s fiscal year) prior to the
Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (including the notes thereto) (the
“Pro Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of Holdings, Intermediate Holdings, the Borrower and its Restricted
Subsidiaries for the 12‑month period ended at least 45 days (or 105 days if such
four‑fiscal quarter period is the end of the Company’s fiscal year) prior to the
Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred at the beginning of such period and any other
adjustments reasonably acceptable to the Administrative Agent (together with the
Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which
have heretofore been furnished to the Administrative Agent, have been prepared
based on the Annual Financial Statements and the Quarterly Financial Statements
and have been prepared in good faith, based on





--------------------------------------------------------------------------------




assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof and adjustment as agreed by the Borrower, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its Subsidiaries as at the Closing Date and their estimated results
of operations for the period covered thereby; provided that no such pro forma
financial statement shall be required to include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial Account
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R)).
(c)    Since the Closing Date, there has been no event, circumstance or change,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any Restricted Subsidiary or against any of their
properties or revenues that have a reasonable likelihood of adverse
determination and such determination, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.07    Ownership of Property; Liens. The Borrower and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all Real Property
necessary in the ordinary conduct of its business, free and clear of all Liens,
except (a) as set forth on Schedule 5.07, (b) minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, (c) Liens permitted by Section 7.01 and
(d) where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08    Environmental Matters. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a)    Each Loan Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Loan Parties;
(b)    the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;
(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Borrower, Real Property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower or any of its Restricted Subsidiaries incurring liability
under any Environmental Laws; and
(d)    there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or Real Property or facilities
owned, operated or leased by any of the





--------------------------------------------------------------------------------




Loan Parties or, to the knowledge of the Borrower, Real Property or facilities
formerly owned, operated or leased by the Loan Parties that could reasonably be
expected to result in the Borrower or any of its Restricted Subsidiaries
incurring liability under any Environmental Laws.
The representations and warranties contained in this Section 5.08 are the sole
and exclusive representations and warranties of the Borrower, the Holdcos and
the Subsidiary Guarantors with respect to matters arising under or relating to
Environmental Laws, Environmental Permits, Environmental Liabilities or
Hazardous Materials.

Section 5.09    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have timely filed all tax returns
required to be filed, and have paid all Taxes levied or imposed upon them or
their properties, income, profits or assets, that are due and payable (including
in their capacity as a withholding agent), except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. To the
knowledge of the Loan Parties, there is no proposed Tax deficiency or assessment
against the Loan Parties or their Restricted Subsidiaries that, if made would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

Section 5.10    ERISA Compliance. (a) Except as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with its terms, the applicable provisions of
ERISA, the Code and other Federal or state Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due but not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan
Party, Restricted Subsidiary nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.11    Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries other
than those specifically disclosed on Schedule 5.11, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents or under the Second Lien Loan Documents (which
Liens shall be subject to the Closing Date Intercreditor Agreement) and (ii) any
Lien that is permitted under Section 7.01. As of the Closing Date, Schedules 1
and 9 of the Perfection Certificate (a) set forth the name and jurisdiction of
each Domestic Subsidiary that is a Loan Party, (b) set forth the ownership
interest of the Borrower and any other Subsidiary thereof in each Subsidiary,
including the percentage of such ownership and (c) identify each Subsidiary that
is a Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

Section 5.12    Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying





--------------------------------------------------------------------------------




Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation T, U or X of the
Board of Governors of the United States Federal Reserve System.
(b)    None of the Holdcos, the Borrower or any of the Restricted Subsidiaries
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.13    Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party (other than
projected financial information, pro forma financial information, budgets,
estimates and information of a general economic or industry nature) to any Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and pro forma
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished, it being understood that such projected financial information
and pro forma financial information are not to be viewed as facts or as a
guarantee of performance or achievement of any particular results and that
actual results may vary from such forecasts and that such variations may be
material and that no assurance can be given that the projected results will be
realized.

Section 5.14    Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against the Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of the Borrower or
any of its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and (c)
all payments due from the Borrower or any of its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

Section 5.15    Intellectual Property; Licenses, Etc. Each of the Borrower and
the Restricted Subsidiaries owns, licenses, possesses or otherwise has the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know‑how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of its businesses as
currently conducted, except to the extent the failure to own, license, possess
or otherwise have the right to use such IP Rights, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Borrower, the Borrower and the Restricted Subsidiaries’
present business operations do not infringe upon any IP Rights held by any
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding IP Rights is pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any of the Restricted Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
As of the Closing Date, all registrations under the name of each Loan Party
listed on Schedule 11 of the Perfection Certificate are valid and in full force
and effect, except, in each case, to the extent failure of any of the foregoing
to be valid and in full force and effect could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.





--------------------------------------------------------------------------------





Section 5.16    Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.17    [Reserved].

Section 5.18    USA Patriot Act; OFAC; FCPA. (a) To the extent applicable, each
of Holdings, Intermediate Holdings, the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.
(b)    None of Holdings, Intermediate Holdings, the Borrower, any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director or officer of
Holdings, Intermediate Holdings, the Borrower or any Restricted Subsidiary is
the subject of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
knowingly use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing activities of or with any
Person that, at the time of such financing, is the subject of any U.S. sanctions
administered by OFAC.
(c)    No part of the proceeds of the Loans will be used, directly or indirectly
by the Loan Parties or any Restricted Subsidiary for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 5.19    Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties legal, valid and enforceable Liens on, and security interests
in, the Collateral and, (i) when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Collateral Document), such Collateral Document will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Liens permitted under the Loan Documents, a legal, valid, enforceable
and perfected Lien (if and to the extent perfection may be achieved by the
filings and/or other actions required to be taken hereby or by the applicable
Collateral Documents) on all right, title and interest of the respective Loan
Parties in the Collateral described therein subject to the Enforcement
Qualifications and Liens permitted by Section 7.01.
Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non‑perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, in each
case under foreign Law, (B) the pledge or creation of any security interest, or
the effects of perfection or non‑perfection, the priority or the enforceability
of any pledge of or security interest to the extent such pledge, security
interest, perfection





--------------------------------------------------------------------------------




or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Closing Date and until required pursuant to Section 6.11, 6.13 or
4.01(a)(v), the pledge or creation of any security interest, or the effects of
perfection or non‑perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Section 4.01(a)(v).

Article VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing as to which
no claim has been asserted), hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date,
Holdings and Intermediate Holdings (solely in the case of Sections 6.01, 6.02,
6.04, 6.05, 6.06, 6.08, 6.09, 6.10, 6.11, 6.13, 6.19, 6.20 and 6.21) and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its respective Restricted
Subsidiaries to:

Section 6.01    Financial Statements. (a) Commencing with the fiscal year ended
December 31, 2014, deliver to the Administrative Agent for prompt further
distribution to each Lender, within 120 days after the end of each fiscal year,
a consolidated balance sheet of Holdings, Intermediate Holdings, the Borrower
and its Restricted Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail
(together with, in all cases, a customary management summary) and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing
or other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification (other than related (i) solely to the occurrence
of the Maturity Date or the upcoming maturity date under the Revolving Credit
Facility occurring within one year from the date such report is delivered or
(ii) any potential inability to satisfy any financial maintenance covenant on a
future date or in a future period) or any qualification or exception as to the
scope of such audit except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
such independent certified public accountants;
(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 45 days (or 60 days in the case of the first two fiscal
quarters following the Closing Date) after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, a consolidated balance sheet of
Holdings, Intermediate Holdings, the Borrower and its Restricted Subsidiaries as
at the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with, in all cases, a customary management
summary) and certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings, Intermediate
Holdings, the Borrower and its Restricted Subsidiaries in accordance with GAAP,
subject only to normal year‑end audit adjustments and the absence of footnotes;





--------------------------------------------------------------------------------




(c)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, no later than 120 days after the end of the fiscal year ending
December 31, 2014 and each subsequent fiscal year, a reasonably detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of Holdings, Intermediate
Holdings, the Borrower and its Restricted Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”); and
(d)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b), the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements (it being agreed
that no such consolidating financial statements shall be required to be
audited).
Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of Holdings, Intermediate
Holdings, the Borrower and the Restricted Subsidiaries by furnishing (I) the
applicable financial statements of Holdings (or any direct or indirect parent,
as applicable, of Holdings) or (II) the Form 10‑K or 10‑Q of Holdings (or any
direct or indirect parent of Holdings), as applicable filed with the SEC;
provided that, with respect to clauses (I) and (II), (i) to the extent such
information relates to a parent of Holdings, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such parent, on the one hand, and the
information relating to Holdings, Intermediate Holdings, the Borrower and the
Restricted Subsidiaries on a standalone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing or other independent registered public
accounting firm approved by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going‑concern” or like qualification (other than related
(i) solely to the occurrence of the Maturity Date or the upcoming maturity date
under the Revolving Credit Facility occurring within one year from the date such
report is delivered or (ii) any potential inability to satisfy any financial
maintenance covenant on a future date or in a future period) or exception or any
qualification or exception as to the scope of such audit except for
qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants.
Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to the Transactions or any Permitted Acquisition to the extent it is
not practicable to include them.
Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02(a); or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third‑party website or whether
sponsored by the Administrative Agent); provided that (x) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by





--------------------------------------------------------------------------------




electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non‑Public Information and who may be engaged in investment and
other market‑related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any Material Non‑Public Information
(although it may be sensitive and proprietary) (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, Intermediate Holdings, the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S‑8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;
(c)    promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Second Lien Loan Document, Second Lien Credit Agreement Refinancing
Indebtedness, Second Lien Incremental Equivalent Debt, Second Lien Permitted
Debt Exchange Notes, Incremental Equivalent Debt, Credit Agreement Refinancing
Indebtedness, Permitted Debt Exchange Notes or Permitted





--------------------------------------------------------------------------------




Ratio Debt (and, in each case, any Permitted Refinancing thereof), in each case,
in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any other clause of Section
6.01, 6.02 or 6.03;
(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party on
the Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the last such report; (ii) a
description of each event, condition or circumstance during the last fiscal
quarter or fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) (to the extent notice of such event
has not been previously furnished to the Administrative Agent) and (iii) a list
of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity or status as a Restricted Subsidiary or Unrestricted Subsidiary
of any such Subsidiaries since the Closing Date or the most recent list
provided);
(e)    [reserved]; and
(f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
In no event shall the requirements set forth in Section 6.02(f) require
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries to provide any such information which (i) constitutes non‑financial
trade secrets or non‑financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or (iii) is subject to
attorney‑client or similar privilege or constitutes attorney work‑product.

Section 6.03    Notices. Promptly after a Responsible Officer of the Borrower or
any Subsidiary Guarantor has obtained knowledge thereof, notify the
Administrative Agent:
(a)    of the occurrence of any Event of Default;
(b)    of the occurrence of an ERISA Event which would reasonably be expected to
result in a Material Adverse Effect;
(c)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect; and
(d)    of the occurrence of any other matter or development that has had or
could reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c) or (d) (as
applicable) and (y) setting





--------------------------------------------------------------------------------




forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

Section 6.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (b) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization; and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises necessary or desirable in the normal
conduct of its business;
except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or this Section 6.05(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article VII.

Section 6.06    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted.

Section 6.07    Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self‑insurance customary for similarly situated Persons engaged in the same
or similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 90 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date), each such policy of
insurance (other than business interruption insurance (if any), director and
officer insurance and worker’s compensation insurance) shall as appropriate (i)
name the Administrative Agent as additional insured thereunder or (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Lenders, as
loss payee thereunder. If the improvements on any Mortgaged Property are at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), then, to the
extent required by applicable Flood Insurance Laws, the Borrower shall, or shall
cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent (not to
exceed one time per fiscal year, unless an Event of Default has occurred and is
continuing) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.





--------------------------------------------------------------------------------





Section 6.08    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.09    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP and which reflect all material financial
transactions and matters involving the assets and business of the Borrower or a
Restricted Subsidiary, as the case may be (it being understood and agreed that
certain Foreign Subsidiaries maintain individual books and records in conformity
with generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent (on its own behalf or acting on behalf
of the Lenders) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section
6.10 and the Administrative Agent shall not exercise such rights more often than
one time during any calendar year and such time shall be at the Borrower’s
expense; provided, further, that during the continuation of an Event of Default,
the Administrative Agent (or any of its respective representatives or
independent contractors), on behalf of the Lenders, may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of Holdings,
Intermediate Holdings, the Borrower or any of the Restricted Subsidiaries will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(a) constitutes non‑financial trade secrets or non‑financial proprietary
information, (b) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (c) is subject to attorney‑client or similar
privilege or constitutes attorney work product.

Section 6.11    Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:
(a)    Upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Material Domestic Subsidiary as
a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) or any Excluded Subsidiary ceasing to be an
Excluded Subsidiary:





--------------------------------------------------------------------------------




(i)    within 60 days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in
writing in its discretion:
(A)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, a Joinder Agreement to become a
Guarantor under this Agreement, Security Agreement Supplements, Intellectual
Property Security Agreements, and other security agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;
(B)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is the Borrower or a Guarantor) to deliver
any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes constituting negotiable instruments (to the
extent certificated) that are required to be pledged pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Material Domestic Subsidiary and required to be
delivered pursuant to the Collateral and Guarantee Requirement indorsed in blank
to the Administrative Agent;
(C)    take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;
(ii)    if reasonably requested by the Administrative Agent, within 60 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;
(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
a Loan Party; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any environmental assessment report whose disclosure to
the Administrative Agent would require the consent of a Person other than a Loan
Party or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Borrower to obtain such consent, such consent cannot be obtained;
and





--------------------------------------------------------------------------------




(iv)    if reasonably requested by the Administrative Agent, within 60 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent any other
items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor (and the direct parent of each such
Guarantor) acquired after the Closing Date and subject to the Collateral and
Guarantee Requirement, but not specifically covered by preceding clauses (i),
(ii) or (iii) or Section 6.11(b) below.
(b)    Not later than 120 days (or such longer period as the Administrative
Agent may agree in writing in its discretion) after (i) any Material Real
Property is acquired by a Loan Party after the Closing Date or (ii) an entity
becomes a Loan Party if such entity owns Material Real Property at the time it
becomes a Loan Party, cause such Material Real Property, if such property is
required to be provided as Collateral pursuant to the Collateral and Guarantee
Requirement but is not automatically subject to a Lien pursuant to pre‑existing
Collateral Documents, to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.
(c)    Each Domestic Subsidiary required to be designated as a “Material
Domestic Subsidiary” pursuant to the proviso in the definition of “Material
Domestic Subsidiary” shall have taken all actions to comply with the provisions
of Section 6.11 within the timeframe required by the definition of “Material
Domestic Subsidiary”.

Section 6.12    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply, with all Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and occupancy of its properties; and, in each case to the extent
the Loan Parties are required to do so by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with Environmental
Laws. If an Event of Default arising out of an Environmental Liability has
occurred and is continuing, within 60 days of receiving a written request by the
Administrative Agent, the Borrower will provide the Administrative Agent with an
environmental assessment report regarding the scope of the Environmental
Liability and the likely cost of mitigating such Environmental Liability,
prepared at Borrower’s sole cost and expense and by an environmental consultant
reasonably acceptable to the Administrative Agent. If such report is not timely
provided, the Administrative Agent may have them prepared by an environmental
consultant of its choosing, at Borrower’s sole cost and expense.

Section 6.13    Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any mutually identified material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re‑record, file, re‑file, register and re‑register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of this Agreement and the Collateral
Documents, to the extent required pursuant to the Collateral





--------------------------------------------------------------------------------




and Guarantee Requirement and subject in all respects to the limitations
therein. If the Administrative Agent reasonably determines that it is required
by applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a mortgage constituting Collateral, the Borrower shall
promptly provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

Section 6.14    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that, (1) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (2) an Investment in such amount would be
permitted at such time, (3) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of any Permitted First Priority Refinancing Debt, Permitted Junior
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt, Incremental
Equivalent Debt, Permitted Ratio Debt, Indebtedness under the Second Lien Credit
Agreement (including any Second Lien Incremental Term Loans), Second Lien
Incremental Equivalent Debt, Second Lien Credit Agreement Refinancing
Indebtedness or Permitted Refinancing of any of the foregoing (in case of any
unsecured Indebtedness, in excess of the Threshold Amount) and (4) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value as determined in good faith by the Borrower of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary; provided that in no event shall
any such Return on any Investment by the Borrower in an Unrestricted Subsidiary
be duplicative of any Return that increases the Cumulative Credit pursuant to
the definition thereof.

Section 6.15    Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case, in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of each Class of Term Loans and the
Revolving Credit Facility from each of S&P and Moody’s, unless a given Class has
waived the requirement to maintain any rating for such Class at the time of
establishment thereof pursuant to the applicable Loan Documents.

Section 6.16    Use of Proceeds. Use the proceeds of the Initial Term Loans to
finance a portion of the Transactions and use the proceeds of the Term Loans
(other than Initial Term Loans), Revolving Credit Loans and the Letters of
Credit issued hereunder only for general corporate purposes and working capital
of the Borrower and its Subsidiaries and any other purpose not prohibited by
this Agreement including Permitted Acquisitions, and other Investments; provided
that no proceeds of the Revolving Credit Loans may be used to finance the
Transactions.

Section 6.17    Lender Meetings. To the extent requested by the Administrative
Agent or the Required Lenders, participate in a conference call (including a
customary question and answer session) with the Administrative Agent and Lenders
once during each fiscal year to be held at such time as may be agreed to by the
Borrower and the Administrative Agent, but in any event within 15 Business Days
of each date that financial statements are required to be delivered pursuant to
Section 6.01(a).





--------------------------------------------------------------------------------





Section 6.18    End of Fiscal Years. For financial reporting purposes, cause its
fiscal year to end on December 31 (other than any Subsidiary acquired after the
Closing Date); provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 6.19    Lines of Business. Holdings, Intermediate Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole, will not engage in any
material line of business substantially different from those lines of business
conducted by Holdings, Intermediate Holdings, the Borrower and the Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, corollary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

Section 6.20    Post‑Closing Covenant.
(a)    Holdings agrees that it will deliver, or will cause to be delivered, to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, the items described on Schedule 6.20(a) hereof by the
times specified with respect to such items, or such later time as the
Administrative Agent may agree in its reasonable discretion.
(b)    Holdings agrees that it will deliver, or will cause to be delivered, to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, the items described on Schedule 6.20(b) on the Closing
Date by the times specified with respect to such items, or such later time as
the Administrative Agent may agree in its reasonable discretion.

Section 6.21    Anti‑Terrorism Law; Anti‑Money Laundering; Embargoed Persons.
(a) Conduct its business in such manner so as to not, directly or indirectly,
(i) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) or any other law
with respect to terrorism or money laundering (“Anti‑Terrorism Law”), or (ii)
engage in or conspire to engage in any transaction that violates, or attempts to
violate, any of the material prohibitions set forth in any Anti‑Terrorism Law.
(b)    Repay the Loans exclusively with funds that are not derived from any
unlawful activity such that the result of any such repayment would not cause the
making of the Loans to be in material violation of any applicable Law.
(c)    (x) Use funds or properties of Holdings, Intermediate Holdings, the
Borrower or any of the Restricted Subsidiaries to repay the Loans only to the
extent it does not constitute, to the knowledge of the Borrower, property of, or
is beneficially owned, to the knowledge of the Borrower, directly or indirectly
by, any Person subject to sanctions or trade restrictions under United States
law (“Embargoed Person”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or any applicable Law promulgated thereunder, with the
result that the investment in Holdings, Intermediate Holdings, the Borrower or
any of the Restricted Subsidiaries (whether directly or indirectly) is
prohibited by any applicable Law, or the Loans made by the Lenders would be in
violation of any applicable Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (y) to the
knowledge of the Borrower, any





--------------------------------------------------------------------------------




Embargoed Person to have any direct or indirect interest, in Holdings,
Intermediate Holdings, the Borrower or any of the Restricted Subsidiaries, with
the result that the investment in Holdings, Intermediate Holdings, the Borrower
or any of the Restricted Subsidiaries (whether directly or indirectly) is
prohibited by any applicable Law or the Loans are in violation of any applicable
Law.

Article VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not yet due and owing as
to which no claim has been asserted), or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Borrower (and, with respect to Section 7.14 only, the Holdcos)
shall not and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly:

Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing other Secured Obligations;
(b)    Liens existing on the Closing Date and listed in Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after‑acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03 and (B) proceeds and products thereof and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefitted by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than any applicable grace period related thereto or (i)
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP or (ii) the
failure to pay of discharge the same would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
(d)    statutory or common law Liens of landlords, sub‑landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than 30 days or if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;





--------------------------------------------------------------------------------




(f)    pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;
(g)    covenants, conditions, easements, rights‑of‑way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;
(h)    Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h), (ii) arising out of
judgments or awards against the Borrower or any Restricted Subsidiary with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;
(i)    leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other intellectual property rights) and terminations
thereof, in each case either granted to others with respect to intellectual
property that is not material to the business of the Borrower and Restricted
Subsidiaries or in the ordinary course of business, which (i) do not interfere
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) do not secure any Indebtedness and
(iii) are permitted by Section 7.05;
(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4‑208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of setoff) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, and (iv) that are contractual rights
of setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;
(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n) or
to the extent related to any of the foregoing, Section 7.02(s), to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section





--------------------------------------------------------------------------------




7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(m)    Liens (i) in favor of the Borrower or any Subsidiary Guarantor and
(ii) in favor of a Restricted Subsidiary that is not a Loan Party on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03;
(n)    any interest or title of a lessor, sub‑lessor, licensor or sub‑licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business or with
respect to intellectual property that is not material to the business of the
Borrower and its Restricted Subsidiaries;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(p)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit‑taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(u)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;





--------------------------------------------------------------------------------




(v)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of any Restricted Subsidiary that is not a Loan
Party permitted under Section 7.03;
(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14) (other than Liens on the Equity Interests of any Person that
becomes a Restricted Subsidiary to the extent such Equity Interests are owned by
the Borrower or another Restricted Subsidiary) or Liens to secure Indebtedness
otherwise incurred pursuant to Section 7.03(g) to finance a Permitted
Acquisition, in each case after the Closing Date; provided that (i) such Lien
either (A) secures Indebtedness incurred pursuant to Section 7.03(g) to finance
a Permitted Acquisition and, if incurred by a Loan Party, does not extend to or
cover any assets or property other than Collateral or (B)(x) was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary and (y) does not extend to or cover any other assets or property
(other than the proceeds, products and accessions thereof and other than
after‑acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after‑acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (ii) the
Indebtedness secured thereby is permitted under Section 7.03(g),
(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;
(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(aa)    the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after‑acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, and (ii) the renewal, extension, restructuring or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);
(bb)    Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $15,000,000 and 20% of LTM
EBITDA, in each case determined as of the date of incurrence;
(cc)    [reserved];
(dd)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt
and any Permitted Refinancing of any of the foregoing;





--------------------------------------------------------------------------------




(ee)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(ff)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;
(gg)    [reserved];
(hh)    [reserved];
(ii)    Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted under Section 7.03;
(jj)    Liens on the Collateral securing (i) Indebtedness incurred pursuant to
Section 7.03(w), (ii) related Second Lien Secured Obligations under the Second
Lien Loan Documents governing such Indebtedness and (iii) all Hedging
Obligations (as defined in the Closing Date Intercreditor Agreement) and
guaranties thereof constituting Second Lien Secured Obligations;
(kk)    Liens on the Collateral securing Indebtedness incurred pursuant to
Section 7.03(y);
(ll)    in the case of any non‑wholly owned Restricted Subsidiary, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its organizational documents or any related joint venture or
similar agreement;
(mm)    Liens securing Swap Contracts so long as (x) such Swap Contracts do not
constitute Secured Hedge Agreements and (y) the value of the property securing
such Swap Contracts does not exceed $5,000,000 at any time;
(nn)    Liens on property incurred pursuant to any sale‑leaseback transaction
permitted hereunder and general intangibles related thereto;
(oo)    [reserved];
(pp)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods;
(qq)    Liens on the Collateral securing Permitted Debt Exchange Notes (and
Permitted Refinancings thereof) incurred pursuant to Section 7.03(bb).

Section 7.02    Investments. Make or hold any Investments, except:
(a)    Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were cash or Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
(i) for reasonable and customary business‑related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in





--------------------------------------------------------------------------------




connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof or to permit the payment of taxes with respect
thereto; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity; provided,
further, that the aggregate principal amount outstanding at any time under this
clause (ii) shall not exceed $7,500,000, and (iii) for any other purposes not
described in the foregoing clauses (i) and (ii); provided that the aggregate
principal amount outstanding at any time under this clause (iii) shall not
exceed $2,500,000;
(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than a Holdco), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) no such Investments made pursuant to clause (iii) in the form
of intercompany loans shall be evidenced by a promissory note unless any such
promissory note constituting a negotiable instrument is pledged to the
Administrative Agent in accordance with the terms of the Security Agreement, (B)
any Investments in the form of intercompany loans constituting Indebtedness of
any Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall
be unsecured and subordinated to the Obligations on terms consistent with the
subordination provisions of the Intercompany Note and (C) the aggregate amount
of Investments made pursuant to clause (iii) shall not exceed at any time
outstanding the sum of (x), together with the aggregate amount of all
Investments made in reliance on Section 7.02(i)(iii), the greater of $40,000,000
and 50% of LTM EBITDA, and (y) the Cumulative Credit at such time; provided,
that, if such Investment pursuant to this clause (y) made using the portion of
the Cumulative Credit described in clause (b) of the definition thereof, no
Default or Event of Default shall have occurred and be continuing;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(d)(ii) or 7.05(e)),
7.06 (other than 7.06(d) or (h)(iv)) and 7.13, respectively;
(f)    Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
in each case set forth on Schedule 7.02(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Closing Date
by the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that (x) the amount of the original Investment is not increased except
by the terms of such Investment or as otherwise permitted by this Section 7.02
and (y) any Investment in the form of Indebtedness of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party shall be subject to subordination
terms substantially consistent with the terms of the Intercompany Note;
(g)    Investments in Swap Contracts permitted under Section 7.03;
(h)    promissory notes, securities and other non‑cash consideration received in
connection with Dispositions permitted by Section 7.05;





--------------------------------------------------------------------------------




(i)    any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person that becomes a Restricted Subsidiary or division or
line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if no Event of Default
exists on the date that the Borrower or the applicable Restricted Subsidiary
enters into a binding agreement with respect to such acquisition and,
immediately after giving effect to such acquisition, (i) any acquired or newly
formed Restricted Subsidiary shall not be liable for any Indebtedness except for
Indebtedness otherwise permitted by Section 7.03; (ii) to the extent required by
the Collateral and Guarantee Requirement, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Restricted Subsidiary
(other than an Excluded Subsidiary or an Unrestricted Subsidiary) shall become a
Guarantor, in each case, in accordance with Section 6.11; and (iii) the
aggregate amount of Investments by Loan Parties pursuant to this Section 7.02(i)
in assets (other than Equity Interests) that are not (or do not become at the
time of such acquisition) directly owned by a Loan Party or in Equity Interests
of Persons that do not become Loan Parties shall not exceed, when taken together
with the aggregate amount of all Investments made pursuant to Section
7.02(c)(iii), the greater of $40,000,000 and 50% of LTM EBITDA (any such
acquisition, a “Permitted Acquisition”);
(j)    Investments made in connection with the Transactions;
(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    loans and advances to any direct or indirect parent of the Borrower, in
lieu of and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) Restricted Payments
to the extent permitted to be made to such parent in accordance with Section
7.06(f), (g) or (h), such Investment being treated for purposes of the
applicable clause of Section 7.06, including any limitations, as if a Restricted
Payment had been made pursuant to such clause;
(n)    Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 7.02(n) (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) at any time not
to exceed (x) the greater of $25,000,000 and 35% of LTM EBITDA plus (y) the
Cumulative Credit at such time; provided that if such Investment pursuant to
this clause (y) uses the portion of the Cumulative Credit described in clause
(b) of the definition thereof, then no Default or Event of Default shall have
occurred and be continuing;
(o)    Investments made in respect of joint ventures or other similar agreements
or partnership not to exceed $20,000,000;
(p)    Investments in any Person to which the Borrower or any Restricted
Subsidiary outsources operational activities or otherwise related to the
outsourcing of operational activities in the ordinary course of business in an
aggregate amount not to exceed $5,000,000;





--------------------------------------------------------------------------------




(q)    advances of payroll payments to employees in the ordinary course of
business;
(r)    (i) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors and suppliers in the ordinary course of business and
(ii) Investments to the extent that payment for such Investments is made solely
with Equity Interests of Holdings permitted to be issued hereunder (or any
direct or indirect parent of the Borrower);
(s)    Investments of a Restricted Subsidiary acquired after the Closing Date in
accordance with Section 7.02 or of a Person merged or amalgamated or
consolidated into the Borrower or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation; provided
that this clause (s) is intended solely to grandfather such Investments as are
indirectly acquired as a result of an acquisition of a Person otherwise
permitted hereunder and any consideration paid in connection with such
acquisition that may be allocable to such Investments that consist of Restricted
Subsidiaries that are not Loan Parties must be permitted by, and be taken into
account in computing compliance with, any basket amounts or limitations
applicable to such acquisition hereunder;
(t)    Investments made by a Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary by a Loan
Party permitted under this Section 7.02;
(u)    [reserved];
(v)    Investments funded with Excluded Contributions;
(w)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or such Restricted Subsidiary, as the case
may be;
(x)    Investments constituting any part of a reorganization and other
activities related to tax planning; provided that (i) no Event of Default shall
have occurred and be continuing and (ii) any security interests granted to the
Administrative Agent for the benefit of the Secured Parties in the Collateral
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been or will promptly be taken; and
(y)    contributions of the Equity Interests of any Restricted Subsidiary that
is not a Loan Party to any other Restricted Subsidiary that is not a Loan Party
to the extent necessary in connection with any intercompany reorganization
and/or other activities related to tax planning; provided that no Event of
Default shall have occurred and be continuing.
To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary, or a Holdco, and further contemporaneously advanced
or contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must





--------------------------------------------------------------------------------




satisfy the requirements of, and shall count towards any thresholds in, a
provision of this Section 7.02 as if made by the applicable Loan Party directly
to the Target Person).

Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of any Loan Party under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note;
(c)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein, (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
(as reasonably determined by the Borrower) to the Lenders as those contained in
the subordination of such Indebtedness and (C) any Guarantee by a Restricted
Subsidiary that is not a Loan Party of any Permitted Ratio Debt or Indebtedness
under Section 7.03(g) or (m) (or any Permitted Refinancing in respect thereof)
shall only be permitted if such Guarantee meets the requirements of clauses (s),
(g) or (m), as the case may be, of this Section 7.03;
(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that (x) no such Indebtedness owed to a Loan Party shall be evidenced
by a promissory note unless such promissory note constitutes a negotiable
instrument and is pledged to the Administrative Agent in accordance with the
terms of the Security Agreement and (y) all such Indebtedness of any Loan Party
owed to any Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursuant to subordination terms
substantially consistent with the terms of the Intercompany Note;
(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $15,000,000 and 20% of LTM
EBITDA, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and (ii) Attributable
Indebtedness arising out of sale‑leaseback transactions permitted by Section
7.05(m) and any Permitted Refinancing of such Attributable Indebtedness;
(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;
(g)    Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof or (ii) incurred to finance any Permitted





--------------------------------------------------------------------------------




Acquisition or any Permitted Refinancing thereof; provided that after giving pro
forma effect to such Permitted Acquisition and the assumption or incurrence of
such Indebtedness, as applicable, the aggregate amount of such Indebtedness does
not exceed (x) $50,000,000, plus (y) any additional amount of such Indebtedness
so long as the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09 and without netting the cash proceeds of
any such Indebtedness for the purposes of such calculation) is no greater than
5.50 to 1.00, and, (I) if such Indebtedness is designated as “Additional First
Lien Debt” under (and as defined in) the Closing Date Intercreditor Agreement,
the Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis
in accordance with Section 1.09 and without netting the cash proceeds of any
such Indebtedness for the purposes of such calculation and treating all
refinancing Indebtedness in respect of such Indebtedness that is unsecured or
secured on a junior lien basis to the Term Loans as at all times being secured
on a first priority basis (unless the Borrower complies with the Consolidated
Total Net Leverage Ratio described in preceding clause (y) above or the
Consolidated Total Secured Net Leverage Ratio described in subclause (II) below,
as the case may be, at the time of the incurrence of such refinancing
Indebtedness)) is no greater than 3.75 to 1.00 or (II) if such Indebtedness is
designated as “Additional Second Lien Debt” under (and as defined in) the
Closing Date Intercreditor Agreement and the Consolidated Total Secured Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09
and without netting the cash proceeds of any such Indebtedness for the purposes
of such calculation and treating all refinancing Indebtedness in respect of such
Indebtedness that is unsecured as at all times being secured on a junior lien
basis to the Facilities (unless the Borrower complies with the Consolidated
Total Net Leverage Ratio described in preceding clause (y) above at the time of
the incurrence of such refinancing Indebtedness) is no greater than 4.50 to
1.00, in each case determined on a Pro Forma Basis; provided that in the case of
clause (y), any such Indebtedness assumed or incurred by a Restricted Subsidiary
that is not a Loan Party (together with any Indebtedness assumed or incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(s)
and (u) (and any Permitted Refinancing of the foregoing, to the extent assumed
or incurred by a Restricted Subsidiary that is not a Loan Party)) does not
exceed in the aggregate at any time outstanding the greater of $50,000,000 and
50% of LTM EBITDA, in each case determined at the time of assumption or
incurrence; provided, further, that in the case of clause (ii), (A) such
Indebtedness does not have a Weighted Average Life to Maturity less than the
remaining Weighted Average Life to Maturity of any then outstanding Term Loans
and meets the Permitted Other Debt Conditions, (B) no Event of Default shall
exist or result therefrom (other than a Permitted Acquisition or a permitted
Investment made pursuant to a legally binding commitment entered into a that
time when no Event of Default exists or would result therefrom), (C) such
Indebtedness shall be in the form of (x) one or more series of notes which may
be unsecured, secured on a junior lien basis with the Facilities or secured on a
pari passu basis with the Facilities or (y) one or more series of loans which
may be unsecured or secured on a junior lien basis with respect to the
Facilities, (D) in no event will any such Indebtedness incurred by a Loan Party
be permitted to be mandatorily prepaid prior to the repayment in full of the
Initial Term Loans, except (in the case of any such Indebtedness secured on a
pari passu basis with the Facilities only) if accompanied by at least a ratable
payment of the Initial Term Loans and (E) the terms of any such Indebtedness
that are not substantially identical to the then existing Loans shall be no less
favorable (taken as a whole) to the Lenders under the then existing Loans than
those applicable to the then existing Loans or otherwise reasonably acceptable
to the Administrative Agent (except for (x) covenants or other provisions
applicable only to periods after the Maturity Date of the Initial Term Loans
existing at the time of incurrence of such Indebtedness and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the Initial Term Loan Lenders hereunder) or reflect market terms on the date
of issuance, as determined by the Borrower;
(h)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;





--------------------------------------------------------------------------------




(i)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by Section
7.06; provided that such Indebtedness shall be subordinated in right of payment
to the Obligations on terms reasonably satisfactory to the Administrative Agent;
(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment permitted
hereunder (including through a merger) or any Disposition permitted hereunder,
in each case, constituting indemnification obligations or obligations in respect
of purchase price (including earnouts) or other similar adjustments;
(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment permitted hereunder;
(l)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof or the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished in the ordinary course of business;
(m)    Indebtedness in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, would not exceed the greater of
$25,000,000 and 35% of LTM EBITDA determined at the time of incurrence;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take‑or‑pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self‑insurance or other Indebtedness with respect to
reimbursement‑type obligations regarding workers’ compensation claims;
(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(q)    letters of credit issued in a currency other than Dollars or an Approved
Alternate Currency in an aggregate amount at any time outstanding not to exceed
$2,000,000;
(r)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
(s)    Permitted Ratio Debt and any Permitted Refinancing thereof;
(t)    Credit Agreement Refinancing Indebtedness;





--------------------------------------------------------------------------------




(u)    Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this Section
7.03(u) and then outstanding for all such Persons taken together and all
Indebtedness assumed or incurred by a Restricted Subsidiary that is not a Loan
Party pursuant to Section 7.03(g) in reliance on clause (y) thereof and Section
7.03(s) (and any Permitted Refinancing of the foregoing, to the extent assumed
or incurred by a Restricted Subsidiary that is not a Loan Party), does not
exceed the greater of $50,000,000 and 50% of LTM EBITDA determined at the time
of incurrence;
(v)    Indebtedness of the Borrower and its Restricted Subsidiaries in respect
of seller financing and any Permitted Refinancing in respect thereof in an
aggregate amount not to exceed $7,500,000 at any time outstanding;
(w)    (i) Indebtedness under the Second Lien Credit Agreement (including any
Second Lien Incremental Term Loans under and pursuant to, and in accordance with
the terms of, the Second Lien Credit Agreement), (ii) any Second Lien
Incremental Equivalent Debt, (iii) any Second Lien Credit Agreement Refinancing
Indebtedness, (iv) any Second Lien Permitted Debt Exchange Notes and (v) any
Permitted Refinancing in respect of any of the foregoing Indebtedness (other
than Second Lien Credit Agreement Refinancing Indebtedness);
(x)    Indebtedness in an amount equal to 100% of the Net Proceeds received by
Holdings since immediately after the Closing Date from the issue or sale of
Equity Interests of Holdings or cash contributed to the capital of Holdings (in
each case, other than proceeds of Disqualified Equity Interests, the Cure Amount
or sales of Equity Interests to Holdings or any of its Subsidiaries) to the
extent such Net Proceeds or cash have been contributed, directly or indirectly,
to common equity capital of the Borrower and have not been applied pursuant to
Section 7.02, 7.06 or 7.13 (and do not otherwise increase the Cumulative Credit
or the Excluded Contribution and are not used to fund Equity Funded Employee
Plan Costs) (“Contribution Indebtedness”); provided that such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from a Responsible
Officer of the Borrower on the date incurred;
(y)    (i) Indebtedness in the form of  (x) one or more series of notes which
may be unsecured, secured on a junior lien basis with the Facilities or secured
on a pari passu basis with the Facilities or (y) one or more series of loans
which may be unsecured or secured on a junior lien basis with respect to the
Facilities incurred by the Borrower to the extent that the Borrower shall have
been permitted to incur such Indebtedness pursuant to and in reliance on Section
2.14(d)(iv); provided that (A) such Indebtedness shall not mature earlier than
the Maturity Date applicable to the Initial Term Loans, (B) as of the date of
the incurrence of such Indebtedness, the Weighted Average Life to Maturity of
such Indebtedness shall not be shorter than that of the Initial Term Loans, (C)
no Person is a borrower or guarantor with respect to such Indebtedness unless
such Person is a Guarantor which shall have previously or substantially
concurrently Guaranteed the Obligations, (D) such Indebtedness shall not be
secured by any Lien on any property or asset that does not constitute Collateral
securing the Facilities, (E) in no event will any Incremental Equivalent Debt be
permitted to be mandatorily prepaid prior to the repayment in full of the
Initial Term Loans, except (in the case of Incremental Equivalent Debt secured
on a pari passu basis with the Facilities only) if accompanied by at least a
ratable payment of the Initial Term Loans and (F) the other terms and conditions
of such Indebtedness (excluding pricing and optional prepayment or redemption
terms) reflect market terms on the date of issuance (as determined by the
Borrower) (such Indebtedness incurred pursuant to this clause (y)) being
referred to as “Incremental Equivalent Debt”) and (ii) any Permitted Refinancing
thereof;
(z)    [reserved];





--------------------------------------------------------------------------------




(aa)    obligations in respect of Disqualified Equity Interests in an amount not
to exceed $2,500,000 at any time outstanding;
(bb)    Indebtedness in respect of Permitted Debt Exchange Notes incurred or
issued in accordance with Section 2.19 (and Permitted Refinancings thereof); and
(cc)    all premiums (if any), interest (including post‑petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 7.03(a) through Section 7.03(bb);
provided, however, that all Indebtedness permitted by this Section 7.03 which is
permitted to be secured pursuant to Section 7.01 and is secured by the
Collateral shall be subject to the following: (1) in the case of the
Indebtedness described in Section 7.03(w), all such Indebtedness incurred on the
Closing Date shall constitute “Second Lien Credit Agreement Secured Obligations”
under (and as defined in) the Closing Date Intercreditor Agreement and the
Second Lien Administrative Agent acting on behalf of the holders of such
Indebtedness shall have become party to the Closing Date Intercreditor Agreement
on the Closing Date; (2) in the case of such Indebtedness incurred after the
Closing Date, all such Indebtedness shall either constitute “First Lien Credit
Agreement Secured Obligations”, “Second Lien Credit Agreement Secured
Obligations” or shall be designated by the Borrower as “Additional First Lien
Debt” or “Additional Second Lien Debt” (in each case as defined in the Closing
Date Intercreditor Agreement), (3) a Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Closing Date Intercreditor Agreement, (4) if such
Indebtedness is designated as “Additional First Lien Debt” (as defined in the
Closing Date Intercreditor Agreement), a Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of a Parity Intercreditor Agreement; provided, further, that if
such Indebtedness is the initial issuance of Indebtedness designated as
“Additional First Lien Debt” thereunder, then the Borrower, Holdings,
Intermediate Holdings, the Subsidiary Guarantors, the Administrative Agent and
the Representative for such Indebtedness shall have executed and delivered a
Parity Intercreditor Agreement and (5) if such Indebtedness is designated as
“Additional Second Lien Debt” (as defined in the Closing Date Intercreditor
Agreement), a Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Second Lien Parity Intercreditor Agreement; provided, further, that if such
Indebtedness is the initial issuance of Indebtedness designated as “Additional
Second Lien Debt” thereunder, then the Borrower, the Holdcos, the Subsidiary
Guarantors, the Second Lien Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered a Second Lien Parity
Intercreditor Agreement.
For purposes of determining compliance with any Dollar‑denominated restriction
on the incurrence of Indebtedness, the Dollar‑equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar‑denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar‑denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.





--------------------------------------------------------------------------------




The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non‑interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(cc), Holdings shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (v) all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in Section 7.03(a), (w) Credit Agreement Refinancing Indebtedness will
at all times be deemed to be outstanding in reliance only on the exception in
Section 7.03(t), (x) the Incremental Equivalent Debt (and Permitted Refinancings
in respect thereof) will at all times be deemed to be outstanding in reliance
only on the exception in Section 7.03(y), (y) the Second Lien Term Facility,
Second Lien Incremental Term Loans, Second Lien Incremental Equivalent Debt, any
Second Lien Credit Agreement Refinancing Indebtedness, any Second Lien Permitted
Debt Exchange Notes and Permitted Refinancing in respect of the foregoing will
at all times be deemed to be outstanding in reliance only on the exception in
Section 7.03(w) and (z) Permitted Debt Exchange Notes (and Permitted
Refinancings in respect thereof) will at all times be deemed to be outstanding
in reliance only on the exception in Section 7.03(bb).

Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person (other than as
part of the Transactions), except that:
(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with (i)
the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary that is not a Loan Party, the Loan Party shall be the
continuing or surviving Person or the surviving entity shall substantially
concurrently become a Loan Party; provided, further, that any security interests
granted to the Administrative Agent for the benefit of the Secured Parties in
the Collateral pursuant to the Collateral Documents shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been or will promptly be taken,
in each case, as required by Sections 6.11 or 6.13 to the extent required
pursuant to the Collateral and Guarantee Requirement;
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) any Restricted Subsidiary may liquidate or dissolve and
(iii) any Restricted Subsidiary may change its legal form if, with respect to
clauses (ii) and (iii), the Borrower determines in good faith that such action
is in the best interest of the Borrower and its Restricted Subsidiaries and is
not materially disadvantageous to the Lenders (it being understood that in the
case of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);





--------------------------------------------------------------------------------




(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Subsidiary Guarantor or the
Borrower or (ii) to the extent constituting an Investment, such Investment must
be a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e) or
7.02(h)) and 7.03, respectively;
(d)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation;
provided, further, that any security interests granted to the Administrative
Agent for the benefit of the Secured Parties in the Collateral pursuant to the
Collateral Documents shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger,
consolidation, dissolution or liquidation), the Successor Company shall, to the
extent subject to the terms hereof, have complied with the requirements of
Section 6.11 and all actions required to maintain said perfected status have
been or will promptly be taken as required by Section 6.13 to the extent
required pursuant to the Collateral and Guarantee Requirement; or (ii) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Company”), (A) the Successor Company
shall be an entity organized or existing under the Laws of the United States or
any state thereof or the District of Columbia, (B) the Successor Company shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantee shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if reasonably requested by
the Administrative Agent, each mortgagor of a Mortgaged Property, unless it is
the other party to such merger or consolidation, shall have by an amendment to
or restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement;
(e)    so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of such surviving Person’s Subsidiaries that are Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 or 6.13
to the extent required pursuant to the Collateral and Guarantee Requirement;
(f)    the Borrower and the Restricted Subsidiaries may consummate the
Acquisition, related transactions contemplated by the Acquisition Agreement (and
documents related thereto) and the Transactions; and





--------------------------------------------------------------------------------




(g)    so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 or a Restricted Payment permitted pursuant to Section 7.06.

Section 7.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;
(b)    Dispositions of inventory in the ordinary course of business or
consistent with past practice, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business) and termination of leases
and licenses in the ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party (other than a Holdco) or (ii) if such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02 other than Section 7.02(e);
(e)    to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01 (other than Section 7.01(i) and (l)(ii)), (ii) Section 7.02
(other than 7.02(e) or (h)), (iii) Section 7.04 (other than 7.04(g)) and
(iv) Section 7.06 (other than 7.06(d));
(f)    Dispositions to consummate the Transactions;
(g)    Dispositions of cash and Cash Equivalents;
(h)    leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other intellectual property rights) and terminations
thereof, in each case in the ordinary course of business, and which do not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries (taken as a whole) and (ii) Dispositions of intellectual property
(including inbound licenses) that is no longer material to the business of the
Borrower and its Restricted Subsidiaries;
(i)    transfers of property subject to Casualty Events;
(j)    Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Event of Default shall have occurred and be continuing or would
result from such Disposition, (ii) with respect to Dispositions pursuant to this
Section 7.05(j) for an aggregate purchase price for all such Dispositions in
excess of $10,000,000 in any fiscal year, the Borrower or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all





--------------------------------------------------------------------------------




Liens at the time received, other than non‑consensual Liens permitted by Section
7.01 and Liens permitted by Sections 7.01(a), (f), (k), (l), (m), (n), (p), (q),
(r)(i), (r)(ii), (s), (dd) (only to the extent the Obligations are secured by
such cash and Cash Equivalents), (jj) and (kk) (only to the extent the
Obligations are secured by such cash and Cash Equivalents)); provided, however,
that for the purposes of this clause (ii), the following shall be deemed to be
cash: (A) any liabilities (as shown on the Borrower’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non‑cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non‑cash consideration is received) not to exceed the
greater of $12,500,000 and 20% of LTM EBITDA at any time and (iii) the Borrower
or the applicable Restricted Subsidiary complies with the applicable provision
of Section 2.05(b);
(k)    Dispositions of non‑core assets acquired in connection with Permitted
Acquisitions or other Investments; provided that (i) the aggregate amount of
such sales shall not exceed 25% of the fair market value of the acquired entity
or business and (ii) each such sale is in an arm’s‑length transaction and the
Borrower or the respective Restricted Subsidiary receives at least fair market
value in exchange therefor;
(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(m)    Dispositions of property pursuant to sale‑leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $15,000,000, such excess shall be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
shall be applied to prepay Loans in accordance with Section 2.05(b)(ii);
(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;
(o)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(q)    the unwinding or settlement of any Swap Contract;
(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;
(s)    [reserved]; and





--------------------------------------------------------------------------------




(t)    [reserved];
(u)    Dispositions of non‑Collateral assets in an aggregate amount not to
exceed $5,000,000; and
(v)    Dispositions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.05(v);
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (b), (d), (e), (f), (h), (i), (l), (p),
(q) and (r) and except for Dispositions from a Loan Party to any other Loan
Party) shall be for no less than the fair market value of such property at the
time of such Disposition as determined by the Borrower in good faith. To the
extent any Collateral is Disposed of as permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
and other Restricted Subsidiaries of the Borrower (and, in the case of a
Restricted Payment by a non‑wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests of
such Person (and, in the case of such a Restricted Payment by a non‑wholly owned
Restricted Subsidiary, to the Borrower and any other Restricted Subsidiary and
to each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);
(c)    Restricted Payments made (i) on or within seven Business Days of the
Closing Date to consummate the Transactions, (ii) in respect of working capital
adjustments or purchase price adjustments pursuant to the Acquisition Agreement,
any Permitted Acquisition or other permitted Investments and (iii) in order to
satisfy indemnity and other similar obligations under the Acquisition Agreement;
(d)    to the extent constituting Restricted Payments, the Borrower (or any
direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions permitted by any provision of Section 7.02
(other than 7.02(e) and 7.02(m)), 7.04 (other than 7.04(g)), 7.05 (other than
7.05(e)(iv) and 7.05(g)) or 7.08 (other than 7.08(f), 7.08(g), 7.08(h), and
7.08(m));
(e)    repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
(f)    the Borrower and each Restricted Subsidiary may (i) pay (or make
Restricted Payments to allow a Holdco or any other direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted





--------------------------------------------------------------------------------




Subsidiary (or of the Borrower or any other direct or indirect parent thereof)
held by any future, present or former employee, officer, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of a
Restricted Subsidiary or the Borrower (or any direct or indirect parent thereof)
or (ii) make Restricted Payments in the form of distributions to allow a Holdco
or any direct or indirect parent a Holdco to pay principal or interest on
promissory notes that were issued to any future, present or former employee,
officer, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of a Restricted Subsidiary (or the Borrower or any other direct
or indirect parent thereof) in lieu of cash payments for the repurchase,
retirement or other acquisition or retirement for value of such Equity Interests
held by such Persons, in each case, upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee,
manager or director equity plan, employee, manager or director stock option plan
or any other employee, manager or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, officer or consultant of such Restricted Subsidiary (or the Borrower
or any other direct or indirect parent thereof) or any of its Restricted
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this Section 7.06(f), together with the aggregate amount of loans
and advances to the Holdcos made pursuant to Section 7.02(m) in lieu of
Restricted Payments permitted by this Section 7.06(f), shall not exceed
$5,000,000 in any calendar year (which shall increase to $10,000,000 subsequent
to the consummation of a Qualified IPO) (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum
(without giving effect to the following proviso) of $10,000,000 in any calendar
year (which shall increase to $20,000,000 subsequent to the consummation of a
Qualified IPO)); provided, further, that such amount in any calendar year may
further be increased by an amount not to exceed:
(A)    amounts used to increase the Cumulative Credit pursuant to clauses (b)
and (c) of the definition of “Cumulative Credit”;
(B)    Excluded Contributions;
(C)    the Net Proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries less the amount of Restricted Payments
previously made with the cash proceeds of such key man life insurance policies;
provided, further, that cancellation of Indebtedness owing to the Borrower from
members of management of the Borrower, any of the Borrower’s direct or indirect
parent companies or any of the Borrower’s Restricted Subsidiaries in connection
with a repurchase of Equity Interests of any of the Borrower’s direct or
indirect parent companies will not be deemed to constitute a Restricted Payment
for purposes of this covenant or any other provision of this Agreement;
(g)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed, the Cumulative Credit at such time; provided that (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) solely
to the extent such payments are made in reliance on clause (b) of the definition
of “Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on
a Pro Forma Basis in accordance with Section 1.09) is less than or equal to 5.25
to 1.00;
(h)    the Borrower may make Restricted Payments to any direct or indirect
parent of the Borrower:





--------------------------------------------------------------------------------




(i)    to pay its operating costs and expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business and attributable to the
ownership or operations of the Borrower and its Restricted Subsidiaries,
Transaction Expenses and any indemnification claims made by directors or
officers of such parent attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries;
(ii)    the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) franchise or similar
Taxes, other fees and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;
(iii)    for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrower is the common parent (a
“Tax Group”), to pay the portion of any federal, foreign, state and/or local
income taxes of such Tax Group that are attributable to the taxable income of
the Borrower and/or its Subsidiaries provided that, for each taxable period, the
amount of such payments made in respect of such taxable period in the aggregate
shall not exceed the amount that the Borrower and its Subsidiaries would have
been required to pay as a stand‑alone consolidated, combined or similar income
tax group; provided, further, that the permitted payment pursuant to this clause
(iii) with respect to any Taxes of any Unrestricted Subsidiary for any taxable
period shall be limited to the amount actually paid with respect to such period
by such Unrestricted Subsidiary to the Borrower or its Restricted Subsidiaries
for the purposes of paying such consolidated, combined or similar income Taxes
(any amount permitted to be paid under this Section 7.06(h)(iii), a “Tax
Distribution”);
(iv)    to finance any Investment that would be permitted to be made pursuant to
Sections 7.02 and 7.08 if such parent were subject to such Sections; provided
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such Investment, (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or the Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such Investment, in each case, in accordance with the requirements of Section
6.11 and (C) such contribution shall constitute an Investment by the Borrower or
the applicable Restricted Subsidiaries, as the case may be, at the date of such
contribution or merger, as applicable, in an amount equal to the amount of such
Restricted Payment;
(v)    the proceeds of which (A) shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of a Holdco or any direct
or indirect parent company of a Holdco to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08(e), (i), (j), (k), (l), (m) and (p) (but only to the extent
such payments have not been and are not expected to be made by the Borrower or a
Restricted Subsidiary); and





--------------------------------------------------------------------------------




(vi)    the proceeds of which shall be used by a Holdco to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by a Holdco (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;
(i)    payments made or expected to be made by a Holdco, Borrower or any of the
Restricted Subsidiaries (or Restricted Payments to allow any direct or indirect
parent thereof to make payments) in respect of withholding or similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;
(j)    after a Qualified IPO by the Borrower or a Relevant Public Company,
(i) any Restricted Payment by the Borrower to pay listing fees and other costs
and expenses attributable to the Borrower or such Relevant Public Company being
a publicly traded company which are reasonable and customary and (ii) additional
Restricted Payments in an aggregate amount per annum not to exceed an amount
equal to 6.0% of the net proceeds received by (or contributed to) the Borrower
from such Qualified IPO;
(k)    the Borrower or any of the Restricted Subsidiaries may pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) cash
in lieu of fractional Equity Interests in connection with (x) any dividend,
split or combination thereof or (y) any Permitted Acquisition; and
(l)    Restricted Payments in the amount of any Excluded Contribution.

Section 7.07    [Reserved].

Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, in each case involving aggregate payments or consideration in
excess of $3,000,000, other than:
(a)    transactions among the Borrower and its Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;
(b)    on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s‑length transaction with a Person other than an
Affiliate;
(c)    the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions;
(d)    the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries in connection
with the Transactions;
(e)    (i) so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, the payment of management, monitoring, consulting,
advisory and other fees (including transaction and termination fees), in each
case pursuant to the Management Agreement





--------------------------------------------------------------------------------




and (ii) indemnifications and reimbursement of expenses of the Permitted Holders
in connection with management, monitoring, consulting and advisory services
provided pursuant to the Management Agreement, if any;
(f)    Restricted Payments permitted under Section 7.06;
(g)    loans and other Investments among Holdings, Intermediate Holdings, the
Borrower and its Subsidiaries and joint ventures (to the extent any such
Subsidiary that is not a Restricted Subsidiary or any such joint venture is only
an Affiliate as a result of Investments by the Holdcos, the Borrower and/or its
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 7.02;
(h)    transactions by the Borrower and its Restricted Subsidiaries permitted
under an express provision (including any exceptions thereto) of this Article
VII;
(i)    employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(j)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;
(k)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.08(k) or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;
(l)    customary payments by the Borrower and any of its Restricted Subsidiaries
to the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) in an aggregate
amount not to exceed $5,000,000 in any fiscal year, which payments are approved
by the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower in good faith;
(m)    payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii);
(n)    the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof;
(o)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in





--------------------------------------------------------------------------------




compliance with the terms of this Agreement that are fair to the Borrower and
the Restricted Subsidiaries, in the reasonable determination of the board of
directors or the senior management of the Borrower, or are on terms at least as
favorable (as reasonably determined by the Borrower) as might reasonably have
been obtained at such time from an unaffiliated party;
(p)    (i) any payments required to be made pursuant to the Acquisition
Agreement and (ii) the Transactions;
(q)    the payment of reasonable out‑of‑pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith;
(r)    transactions in which the Borrower or any of the Restricted Subsidiaries,
as the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.08(b);
(s)    payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Borrower and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02; and
(t)    [reserved].

Section 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of:
(a)    any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Borrower or any Guarantor; or
(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations;
provided that the foregoing Sections 7.09(a) and (b) shall not apply to
Contractual Obligations which:
(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09(b) and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing (taken as a whole) does not materially expand the scope of such
Contractual Obligation (as reasonably determined by the Borrower);
(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further, that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14;





--------------------------------------------------------------------------------




(iii)    represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party;
(iv)    are customary restrictions (as reasonably determined by the Borrower)
that arise in connection with (x) any Lien permitted by Sections 7.01(a), (b),
(f), (i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (s), (u), (v), (w), (z),
(aa), (dd), (ee), (ii), (jj), and (kk) and relate to the property subject to
such Lien or (y) arise in connection with any Disposition permitted by Section
7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition;
(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;
(vi)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds, accessions and products thereof or (ii) the property secured by such
Indebtedness and the proceeds, accessions and products thereof so long as the
agreements governing such Indebtedness permit the Liens securing the
Obligations;
(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;
(viii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g), (n)(i), (t), (u),
(w), (y) and (bb) and to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or, in the case of Section 7.03(g)
or (u), to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness;
(ix)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;
(x)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;
(xi)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(xii)    arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;
(xiii)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of the Borrower, either (a) no
more restrictive than the restrictions contained in this Agreement or (b) no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Borrower
shall have determined in good faith that such restrictions pursuant to this
clause (b) will not affect its obligation or ability to make any payments
required hereunder;





--------------------------------------------------------------------------------




(xiv)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(xv)    are restrictions regarding licensing or sublicensing by the Borrower and
its Restricted Subsidiaries of intellectual property (including customary
restrictions on assignment contained in license or sublicense agreements)
entered into in the ordinary course of business;
(xvi)    are restrictions contained in the Second Lien Loan Documents and
documents otherwise governing Indebtedness permitted pursuant to Section
7.03(w);
(xvii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder; and
(xviii)    [reserved].

Section 7.10    [Reserved].

Section 7.11    Consolidated First Lien Net Leverage Ratio. With respect to the
Revolving Credit Facility only, except with the written consent of the Required
Revolving Credit Lenders, permit the Consolidated First Lien Net Leverage Ratio
as of the last day of any Test Period set forth below to be greater than the
ratio set forth below opposite such last day of a Test Period below.
Test Period Ended
Consolidated First Lien Net Leverage Ratio
 
 
September 26, 2014
5.50: 1.00
December 31, 2014
5.50: 1.00
March 27, 2015
5.50: 1.00
June 26, 2015
5.50: 1.00
September 25, 2015
5.50: 1.00
December 31, 2015
5.50: 1.00
April 1, 2016
5.50: 1.00
July 1, 2016
5.25: 1.00




5.25: 1.00
5.00: 1.00
5.00: 1.00
4.75: 1.00
4.75: 1.00
4.50: 1.00
Thereafter
4.50: 1.00



Notwithstanding the foregoing, this Section 7.11 shall be in effect (and shall
only be in effect) as of the last day of any fiscal quarter, if the aggregate
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and/or L/C
Obligations (other than (i) Letters of Credit in an aggregate Stated Amount not
to exceed $5,000,000 and (ii) Letters of Credit the aggregate Stated Amount of
which have been Cash Collateralized in full) at such time is greater than 25% of
the Revolving Credit Commitments at such time





--------------------------------------------------------------------------------




as of the last day of such Test Period (it being understood that calculation of
compliance with this Section 7.11 shall be determined as of the last day of the
then most recently ended Test Period and shall not give Pro Forma Effect to any
such incurrence or issuance after such date).

Section 7.12    [Reserved].

Section 7.13    Prepayments, Etc. of Subordinated Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments and “AHYDO”
payments and, subject to no Event of Default arising under Section 8.01(a) or
(f) then existing or resulting therefrom, in connection with the amendment of
any Junior Financing, the payment of related fees (other than in connection with
any amendment that reduces or forgives the commitments, outstanding principal
amount or effective yield of such Junior Financing) shall be permitted) any
(i) Indebtedness subordinated in right of payment incurred under Section 7.03,
or (ii) any other Indebtedness for borrowed money of a Loan Party that is (x)
subordinated in right of payment to the Obligations expressly by its terms or
(y) is secured on a junior lien basis to the Liens securing the Obligations
(including the Second Lien Term Loans) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to Section
7.03(g)), to the extent not required to prepay any Loans pursuant to Section
2.05(b), (ii) the conversion or exchange of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct or indirect parents, (iii) the prepayment of Indebtedness of the Borrower
or any Restricted Subsidiary to the Borrower or any Restricted Subsidiary,
subject to the subordination provisions applicable to any such Indebtedness,
(iv) prepayments of principal of and any required premium on loans under the
Second Lien Credit Agreement (or any comparable provision of a Permitted
Refinancing thereof) in connection with the removal of a lender pursuant to
Section 3.07 of the Second Lien Credit Agreement (or any comparable provision of
a Permitted Refinancing thereof or the payment of any fees in connection with
amendments thereto), (v) repayments of the seller financing permitted by Section
7.03(v), subject to the subordination provisions (if any) applicable thereto and
(vi) repayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed, $10,000,000 plus, the Cumulative Credit at such time;
provided that solely to the extent such payments are made in reliance on clause
(b) of the definition of “Cumulative Credit”, the Consolidated Total Net
Leverage Ratio (calculated on a Pro Forma Basis in accordance with Section 1.09)
is less than or equal to 5.25 to 1.00.
(b)    Amend, modify or change any term or condition of any Junior Financing
Documentation in respect of any Specified Junior Financing Obligation (x) in the
case of the Second Lien Credit Agreement or the documentation governing Second
Lien Incremental Equivalent Debt, any Second Lien Credit Agreement Refinancing
Indebtedness and any other Second Lien Secured Obligations (and any Permitted
Refinancing in respect of the foregoing), in violation of the Closing Date
Intercreditor Agreement or the definition of “Permitted Refinancing” and (y) in
respect of any other Junior Financing, in violation of the definition of
“Permitted Refinancing” or any applicable subordination or intercreditor
agreement.
Notwithstanding anything to the contrary in any Loan Document, the Borrower may
make regularly scheduled payments of interest and fees on the Second Lien Term
Facility or any Junior Financing, and may make any payments required by the
terms of such Indebtedness in order to avoid the application of Section
163(e)(5) of the Code to such Indebtedness.





--------------------------------------------------------------------------------





Section 7.14    Permitted Activities. With respect to a Holdco, engage in any
material operating or business activities; provided that the following and any
activities incidental thereto shall be permitted in any event: (i) (a) in the
case of Intermediate Holdings, its ownership of the Equity Interests of the
Borrower and activities incidental thereto, including payment of dividends and
other amounts in respect of its Equity Interests and (b) in the case of
Holdings, its ownership of the Equity Interests of Intermediate Holdings and
activities incidental thereto, including payment of dividends and other amounts
in respect of its Equity Interests, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents, the Second Lien Loan Documents and any other documents governing
Indebtedness permitted to be incurred by the Borrower or a Restricted Subsidiary
pursuant to Section 7.03, (iv) any public offering of its common stock or any
other issuance or sale of its Equity Interests, (v) (1) Subordinated Debt or
unsecured Guaranteed Obligations in respect of any Subordinated Debt in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding,
provided that such Guaranteed Obligations shall be subordinated to the
Obligations to the same extent and on the same terms as the Indebtedness so
guaranteed is subordinated to the Obligations, (2) Guaranteed Obligations in
respect of Indebtedness of, the Borrower and its Restricted Subsidiaries
permitted under Section 7.03, including any Permitted Refinancing thereof and
(3) guaranties of other obligations not constituting Indebtedness incurred by,
the Borrower or any of the Restricted Subsidiaries, (vi) if applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings, Intermediate Holdings and the Borrower,
(vii) holding any cash or property (but not operating any property), (viii)
[reserved], (ix) providing indemnification to officers and directors and (x) any
activities incidental or reasonably related to the foregoing. No Holdco shall
incur any Liens on Equity Interests of Intermediate Holdings or the Borrower,
other than non‑consensual Liens and those for the benefit of the First Lien
Secured Obligations and the Second Lien Secured Obligations (subject at all
times to the Closing Date Intercreditor Agreement). Holdings shall not own any
Equity Interests other than those of Intermediate Holdings, and Intermediate
Holdings shall not own any Equity Interests other than those of the Borrower.

Article VIII    
EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(a)    Non‑Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five Business
Days after the same becomes due, any interest on any Loan or any Unreimbursed
Amount (to the extent that such Unreimbursed Amount has not been refinanced by a
Revolving Credit Borrowing in accordance with Section 2.03(c)), any fees or
other amounts payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. The Borrower, any Restricted Subsidiary or, in the
case of Section 7.14, a Holdco, fails to perform or observe any term, covenant
or agreement contained in any of Section 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or 6.20(b) or Article VII; provided that an Event of Default
under Section 7.11 shall not constitute an Event of Default for purposes of any
Term Loan unless and until the Required Revolving Credit Lenders have actually
terminated the Revolving Commitments and/or declared all Revolving Credit Loans
and all related Obligations to be immediately due and payable in accordance with
this Agreement and such declaration has not been rescinded on or before the date
the Required Lenders declare an Event of





--------------------------------------------------------------------------------




Default with respect to Section 7.11; provided, further, that the covenant in
Section 7.11 is subject to cure pursuant to Section 8.04; or
(c)    Other Defaults. Any Holdco, the Borrower or any Restricted Subsidiary
fails to perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b) or (d)) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after receipt by
the Borrower of written notice thereof from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein
or in any other Loan Document, or any certification in any document required to
be delivered in connection herewith or therewith shall be incorrect in any
material respect (or, in the case of any representation and warranty qualified
by materiality, in all respects) when made or deemed made; or
(e)    Cross‑Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder, but including
Indebtedness outstanding under the Second Lien Loan Documents) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness referenced in clause (A) above, or any other event occurs
(other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts and not as a result of any default thereunder by any Loan Party), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause (after delivery of any notice
if required and after giving effect to any waiver, amendment, cure or grace
period), with the giving of notice if required, such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(B) shall not apply to (i) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder, (ii) any
Indebtedness if (x) the sole remedy of the holder thereof in the event of the
non‑payment of such Indebtedness or the non‑payment or non‑performance of
obligations related thereto or (y) the sole rights of the holder(s) thereof is
to elect, in each case, to convert such Indebtedness into Qualified Equity
Interests and cash in lieu of fractional shares and (iii) in the case of
Indebtedness which the holder thereof may elect to convert into Qualified Equity
Interests, such Indebtedness from and after the date, if any, on which such
conversion has been effected; provided, further, that such failure is unremedied
or is not waived by the holders of such Indebtedness prior to any termination of
the Commitments or acceleration of the Loans pursuant to Section 8.02; or
(f)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for





--------------------------------------------------------------------------------




60 calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or substantially all of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60
consecutive calendar days, or an order for relief is entered in any such
proceeding; or
(g)    [Reserved]; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by either (i)
independent third‑party insurance as to which the insurer does not deny coverage
or (ii) another creditworthy (as reasonably determined by the Administrative
Agent) indemnitor); and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of 60
consecutive days; or
(i)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender which do not arise from a
breach by a Loan Party of its obligations under the Loan Documents or the
satisfaction in full of all the Obligations (other than (i) contingent
obligations as to which no claim has been asserted, (ii) obligations in respect
of outstanding Letters of Credit that have been Cash Collateralized,
back‑stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer, (iii) obligations under the Secured Hedge Agreements and
(iv) Cash Management Obligations), ceases to be in full force and effect; or any
Loan Party contests in writing the validity or enforceability of any provision
of any Loan Document or the validity or priority of a Lien as required by the
Collateral Documents on a material portion of the Collateral; or any Loan Party
denies in writing that it has any or further liability or obligation under any
Loan Document (other than as a result of repayment in full of the Obligations
(other than in accordance with its terms) and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document
(other than in accordance with its terms); or
(j)    Change of Control. There occurs any Change of Control; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral having an aggregate value in excess of
$2,500,000 purported to be covered thereby, subject to Liens permitted under
Section 7.01 or any Loan Party contests in writing the validity or priority of a
Lien, (i) except to the extent that any such perfection or priority is not
required pursuant to the Collateral and Guarantee Requirement or results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities or negotiable instruments
pledged under the Collateral Documents or take other required actions required
to be taken by the Administrative Agent under the Loan Documents, in each case,
which does not arise from a breach by a Loan Party of its obligations under the
Loan Documents, and (ii) except as to Collateral consisting of Real Property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or





--------------------------------------------------------------------------------




(l)    ERISA. (i) An ERISA Event occurs which has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan and a Material Adverse Effect would reasonably be expected to result.

Section 8.02    Remedies Upon Event of Default. (a) If any Event of Default
occurs and is continuing (other than an Event of Default under Section 8.01(b)
as it relates to a Default under Section 7.11 unless the conditions of the first
proviso of Section 8.01(b) have been satisfied), the Administrative Agent may
and, at the request of the Required Lenders shall take any or all of the
following actions:
(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law);
(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any Debtor Relief Laws, the obligation of each Lender to make Loans
and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
(b)    Subject to the second proviso in Section 8.01(b), if any Event of Default
under Section 8.01(b) as it relates to a Default under Section 7.11 occurs and
is continuing (other than if the conditions of the first proviso of Section
8.01(b) have been satisfied and, for the avoidance of doubt, Section 8.02(a) is
applicable to such Default), the Administrative Agent may and, at the request of
the Required Revolving Credit Lenders, shall take any or all of the following
actions:
(i)    declare the commitment of each Lender to make Revolving Credit Loans and
Swing Line Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;
(ii)    declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Swing Line Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document under
or in respect of the Revolving Credit Facilities to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;





--------------------------------------------------------------------------------




(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(iv)    exercise on behalf of itself and the Revolving Credit Lenders all rights
and remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable Laws, in each case under or in respect of the Revolving
Credit Facility.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such hereunder;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any Secured Obligations
constituting fees, premiums and scheduled periodic payments due under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn Stated Amount of
Letters of Credit), and any Secured Obligations constituting breakage,
termination or other payments under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts (for this purpose, taking the Dollar Equivalent of
Obligations in respect of Letters of Credit denominated in a currency other than
Dollars) described in this clause Fourth held by them;
Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Secured Obligations then earned, due
and payable have been paid in full, to the Borrower or as otherwise required by
Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
Stated Amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, to the Borrower as applicable, or as
otherwise required by the Intercreditor Agreements.





--------------------------------------------------------------------------------





Section 8.04    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02:
(a)    For the purpose of determining whether an Event of Default under Section
7.11 has occurred, the Borrower may on one or more occasions designate any
portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of the Borrower or any cash contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that (A) such amounts to be designated (i)
are actually received by the Borrower after the first day of the applicable
fiscal quarter and on or prior to the tenth Business Day after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date and
(B) the Borrower shall have provided notice (the “Notice of Intent to Cure”) to
the Administrative Agent that such amounts are designated as a “Cure Amount” (it
being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such Net Proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any
Event of Default under Section 7.11 is less than the full amount of such
originally designated amount). The Cure Amount shall be added to Consolidated
EBITDA for the applicable fiscal quarter and included when calculating
Consolidated EBITDA for each Test Period that includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 and shall not result in any adjustment to
any amounts hereunder (including the amount of the Cumulative Credit,
Indebtedness, Total Assets, LTM EBITDA, Consolidated First Lien Net Debt or
Consolidated Total Debt or any other calculation of net leverage or Indebtedness
hereunder (directly or by way of netting) and shall not be included for purposes
of determining pricing, mandatory prepayments, financial ratio‑based conditions
and the availability or amount permitted pursuant to any covenant under Article
VII) with respect to the quarter with respect to which such Cure Amount was made
other than the amount of the Consolidated EBITDA referred to in Section 8.04(a)
above.
(c)    In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenant under Section 7.11
shall be deemed retroactively cured with the same effect as though there had
been no failure to comply with the covenant under such Section 7.11 and any
Event of Default or potential Event of Default under Section 7.11 shall be
deemed not to have occurred for purposes of the Loan Documents, and (ii) after
delivery of an applicable Notice of Intent to Cure, neither the Administrative
Agent nor any Lender may exercise any rights or remedies under Section 8.02 (or
under any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received. Notwithstanding the
foregoing, no Credit Extension shall be made until receipt by the Administrative
Agent of the Cure Amount or waiver of the Event of Default.
(d)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised and (ii) there shall be no pro forma reduction in Indebtedness
(directly or by way of netting) with the Cure Amount for determining compliance
with Section 7.11 for the fiscal quarter with respect to which such Cure Amount
was made.





--------------------------------------------------------------------------------




(e)    There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

Article IX    
ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01    Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints BNYM to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental or
related thereto. The provisions of this Article IX (other than Sections 9.01,
9.06 and 9.09 through and including 9.12) are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party has
rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co‑agents, sub‑agents and attorneys‑in‑fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co‑ agents, sub‑agents and attorneys‑in‑fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to (i) execute
any and all documents (including releases) with respect to the Collateral
(including each Intercreditor Agreement and any amendment, supplement,
modification or joinder with respect thereto) and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent (and, to the extent applicable after the Agency Transfer
Effective Date, the Former Agent):





--------------------------------------------------------------------------------




(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) or, in the case of the Former Agent, as
expressly required pursuant to the terms of the Agency Transfer Agreement;
provided that the Administrative Agent or Former Agent, as applicable, shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may (i) expose it to liability or that is contrary to any Loan Document
or applicable law or (ii) be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; provided,
further, that prior to taking any action, the Administrative Agent or Former
Agent may require an indemnity (such indemnity to be reasonably satisfactory to
the Administrative Agent or Former Agent, as applicable, in all respects) from
the Required Lenders or Lenders, as applicable, against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any action;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer;
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent;
(f)    shall not be responsible for (i) perfecting, maintaining, monitoring,
preserving or protecting the security interest or lien granted under this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the filing, re-filing, recording, re-recording or
continuing or any document, financing statement, mortgage, assignment, notice,





--------------------------------------------------------------------------------




instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on or the payment of taxes with respect to any of the Collateral. The
actions described in items (i) through (iii) shall be the sole responsibility of
the Borrower;
(g)    shall not be responsible or liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the Administrative Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action;
(h)    shall not be liable for any error of judgment made in good faith by a
responsible officer of the Administrative Agent unless it shall be proved that
the Administrative Agent was negligent in ascertaining the pertinent facts;
(i)    shall not be required to qualify in any jurisdiction in which it is not
presently qualified to perform its obligations as Administrative Agent; and
(j)    shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or the other Loan Documents
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities,
computer (hardware or software) or communication services; accidents; labor
disputes; acts of civil or military authority and governmental action.
In addition, any assignor of a Loan or seller of a participation hereunder shall
be entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant assignment or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution;
provided that such representation shall only be required to be made if the list
of Disqualified Institutions is made to all Lenders and such assignees. None of
the Agents shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.
Delivery of any reports, information and documents to the Administrative Agent
is for informational purposes only and the Administrative Agent’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Borrower’s compliance with any of its covenants hereunder.
No provision of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby shall require the Administrative Agent to: (i) expend or risk its own
funds or provide indemnities in the performance of any of its duties hereunder
or the exercise of any of its rights or power or (ii) otherwise incur any
financial liability in the performance of its duties or the exercise of any of
its rights or powers.
The Administrative Agent has accepted and is bound by the Loan Documents
executed by the Administrative Agent as of the Closing Date and, as directed in
writing by the Required Lenders, the Administrative Agent shall execute
additional Loan Documents delivered to it after the Closing Date; provided,
however, that such additional Loan Documents do not adversely affect the rights,
privileges, benefits and immunities of the Administrative Agent. The
Administrative Agent will not otherwise be bound by, or be held obligated by,
the provisions of any credit agreement, indenture or other agreement governing
the





--------------------------------------------------------------------------------




Obligations (other than this Agreement and the other Loan Documents to which the
Administrative Agent is a party).
For the avoidance of doubt the Borrower, the Guarantors and the Lenders hereby
agree that the Administrative Agent shall be under no obligation to make any
determination, demand or request, grant or withhold any approval or consent or
deliver any notice pursuant to the defined terms “Additional Refinancing
Lender”, “Collateral and Guarantee Requirement”, “Credit Agreement Refinancing
Indebtedness”, “Excluded Assets”, “Excluded Subsidiary”, “Guarantors”,
“Management Agreement”, “Material Domestic Subsidiary, “Material Foreign
Subsidiary”, “Mortgages”, “Parity Intercreditor Agreement”, “Permitted
Refinancing”, “Revaluation Date”, “Second Lien Parity Intercreditor Agreement”,
“Subordinated Debt”, and pursuant to Sections 2.03(b) and (g), 2.14, 2.15, 2.16,
5.05(b), 6.01(a) and (d), 6.07, 6.11, 6.12, 6.18, 7.03(g) and (i), 7.04(d),
8.01(h), 9.02(d) and (e) and 10.01 without the written direction of Required
Lenders or Lenders, as applicable.

Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance, extension or increase of such Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent (including, without limitation, the Former Agent). The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article IX shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub‑agents except to the extent that a court
of competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.

Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. If the Administrative Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon 15 days’ notice
to the Lenders. Upon receipt of any such notice of resignation or removal of the
Administrative Agent by the Borrower, the Required Lenders shall have the right,
with the consent of the Borrower at all times other than upon the occurrence and
during the continuation of an Event of Default under Section 8.01(a) or 8.01(f)
(which consent of the Borrower shall not be unreasonably withheld, conditioned
or delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such





--------------------------------------------------------------------------------




bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above (including consent of the Borrower); provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents (including, without limitation, pursuant to the
Agency Transfer Agreement), the provisions of this Article IX and Sections 10.04
and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent (including, without limitation, the Former Agent), its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
To the extent the Administrative Agent is also the Swing Line Lender or an L/C
Issuer hereunder, any resignation by the Administrative Agent as Administrative
Agent pursuant to this Section 9.06 may also, at the option of the resigning or
removed Administrative Agent, constitute its resignation as L/C Issuer and Swing
Line Lender (it being acknowledged by DBNY that DBNY has not chosen to resign in
its capacity as Swing Line Lender and L/C Issuer in connection with the Agency
Transfer on the Agency Transfer Effective Date), in which case such resigning
L/C Issuer and Swing Line Lender (x) shall not be required to issue any further
Letters of Credit or extend any further Swing Line Loans hereunder and (y) shall
maintain all of its rights as L/C Issuer or Swing Line Lender with respect to
any Letters of Credit issued by it or Swing Line Loans extended by it, as
applicable, prior to the date of such resignation so long as such Letters of
Credit or L/C Obligations or Swing Line Loans remain outstanding and not
otherwise Cash Collateralized in accordance with the terms herein. To the extent
the Administrative Agent is also Swing Line Lender or L/C Issuer hereunder at
the time of such resignation and chooses to resign in its capacity as Swing Line
lender and/or L/C Issuer, as well, upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents as L/C Issuer or Swing
Line Lender, as applicable, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.





--------------------------------------------------------------------------------





Section 9.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Former Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Former
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, the Bookrunners, the
Arrangers, the Syndication Agent, the Documentation Agent or the Senior Managing
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder and, after the Agency Transfer Effective Date, the Former Agent
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except as and to the extent required pursuant
to the express terms of the Agency Transfer Agreement and, to the extent
applicable, in its capacity as a Lender, the Swing Line Lender or an L/C Issuer
hereunder.

Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.





--------------------------------------------------------------------------------





Section 9.10    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to the occurrence and continuance of an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to create, perfect and maintain perfected security interests in and
liens upon the Collateral granted pursuant to the Collateral Documents. Each of
the Lenders irrevocably authorizes the Administrative Agent, at its option, and
in its sole discretion:
(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;
(b)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent obligations for which no claim has been made and Letters of Credit
which have been Cash Collateralized or otherwise backstopped) and the expiration
or termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuers shall
have been made), (ii) at the time the property subject to such Lien is Disposed
or to be Disposed as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document (including any Disposition of Equity
Interests of a Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party in connection with an Investment
permitted under Section 7.02(y)), (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to Section 9.10(d);
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted to be senior to the Liens securing the Secured
Obligations pursuant to Sections 7.01(b), (u), (w) (with respect to assumed
Indebtedness), (aa) (with respect to Sections 7.01(b), (u), (w) (as to assumed
Indebtedness) and (bb); and
(d)    to release any Subsidiary Guarantor from its obligations under this
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.10.





--------------------------------------------------------------------------------




Beyond the exercise of reasonable care in the custody of the Collateral in its
possession, the Administrative Agent will not have any duty as to any Collateral
in its possession or control or in the possession or control of any agent or
bailee or any income thereon or as to preservation of rights against prior
parties or any other rights pertaining thereto. The Administrative Agent will be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Administrative Agent will not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Administrative Agent in good faith.
The Administrative Agent will not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Administrative Agent, as
determined by a court of competent jurisdiction in a final, nonappealable order,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of any grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Administrative Agent hereby disclaims any representation or
warranty to the present and future holders of the Obligations concerning the
perfection of the Liens granted hereunder or in the value of any of the
Collateral.
In the event that the Administrative Agent is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Administrative Agent’s sole discretion may cause the
Administrative Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause the Administrative Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, either to resign as Administrative Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Administrative Agent will not be liable to any person
for any environmental liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment.

Section 9.11    Secured Treasury Services Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guaranty or
any Collateral Document, no Hedge Bank that obtains the benefits of Section
8.03, any Guaranty or any Collateral by virtue of the provisions hereof or of
any Guaranty or any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank.
The Hedge Banks hereby authorize the Administrative Agent to enter into any
Parity Intercreditor Agreement, any Closing Date Intercreditor Agreement or
other intercreditor agreement permitted under this





--------------------------------------------------------------------------------




Agreement, and any amendment, modification, supplement or joinder with respect
thereto, and any such intercreditor agreement is binding upon the Hedge Banks.

Section 9.12    Withholding Tax Indemnity. To the extent required by any
applicable Laws (as determined in good faith by the Administrative Agent), the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective
or if any payment has been made by the Administrative Agent to any Lender
without applicable withholding tax being deducted from such payment), such
Lender shall, within 10 days after written demand therefor, indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower pursuant to Section 3.01 and
3.04 and without limiting or expanding the obligation of the Borrower to do so)
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out‑of‑pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any L/C Issuer and the Swing Line Lender.

Section 9.13    Non-U.S. Administrative Agent Tax Matters.
If legally entitled to do so, any successor or supplemental Administrative Agent
that is not a United States person under Section 7701(a)(30) of the Code, shall
deliver to the Borrower two duly completed copies of Internal Revenue Service
Form W-8IMY certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of a trade or business in the United States and that it is using such
form as evidence of its agreement with the Borrower to be treated as a United
States person with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a United
States person with respect to such payments as contemplated by Treasury
Regulation Section 1.1441-1(b)(2)(iv)(A)), with the effect that the Borrower can
make such payments to the Administrative Agent without deduction or withholding
of any Taxes imposed by Section 1441 of the Code.

Article X    
MISCELLANEOUS

Section 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) (other
than with respect to any amendment or waiver contemplated in Sections 10.01(a)
through (j) below (except an amendment to increase Commitments hereunder as
contemplated in clause (a) below) , which shall only require the consent of the
Lenders expressly set forth therein and not Required Lenders) (or by the
Administrative Agent with the





--------------------------------------------------------------------------------




consent of the Required Lenders) and the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of any Commitments shall not constitute such an extension or
increase);
(b)    postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver (or amendment to the terms) of any
mandatory prepayment of the Loans or any obligation of the Borrower to pay
interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof shall not
constitute a postponement of such scheduled payment);
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or extend the timing of payments of such fees or
other amounts) without the written consent of each Lender directly and adversely
affected thereby (it being understood that (i) the waiver of (or amendment to
the terms of) any obligation of the Borrower to pay interest at the Default
Rate, any mandatory prepayment of the Loans or mandatory reduction of any
Commitments or any Default or Event of Default shall not constitute such a
reduction and (ii) any change to the definition of “Consolidated First Lien Net
Leverage Ratio” or the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);
(d)    change any provision of Section 2.12(a), 2.13 or 8.03 or the definition
of “Pro Rata Share” in any manner that would alter the pro rata sharing of
payments or other amounts required thereby, without the written consent of each
Lender directly and adversely affected thereby; provided that modifications to
Section 2.12(a), Section 2.13, Section 8.03 or the definition of “Pro Rata
Share” in connection with (x) any buy back of Term Loans by any Holdco or the
Borrower pursuant to Section 10.07(l), (y) any Incremental Amendment or (z) any
Extension Amendment, in each case, shall only require approval (to the extent
any such approval is otherwise required) of the Required Lenders;
(e)    change any provision of (i) this Section 10.01 or (ii) the definition of
“Required Revolving Credit Lenders,” “Required Lenders”, “Required Class
Lenders” or any other provision specifying the number of Lenders or portion of
the Loans or Commitments required to take any action under the Loan Documents to
reduce the percentage set forth therein, without the written consent of each
Lender directly and adversely affected thereby (it being understood that, with
the consent of the Required Lenders, Required Revolving Credit Lenders or
Required Class Lenders, as applicable (if such consent is otherwise required),
or the Administrative Agent (if the consent of the Required Lenders, Required
Revolving Credit Lenders or Required Class Lenders, as applicable, is not
otherwise required), additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders or Required
Revolving Credit Lenders, as applicable,





--------------------------------------------------------------------------------




on substantially the same basis as the Term Commitments or Revolving Credit
Commitments, as applicable);
(f)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
(g)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;
(h)    amend, waive or otherwise modify any term or provision of Section 7.11,
8.01(b) (solely as it relates to Section 7.11), 8.04 or the definition of
“Consolidated First Lien Net Leverage Ratio” (or any of its component
definitions (as used in such Section but not as used in other Sections of this
Agreement)), without the written consent of the Required Revolving Credit
Lenders;
(i)    amend, modify or waive any provision relating to the application of any
voluntary or mandatory prepayment or commitment reduction that results in a
given Class being allocated a lesser prepayment, repayment or commitment
reduction than such Class would otherwise have been entitled to in the absence
of such amendment, modification or waiver, without the consent of the Required
Class Lenders for such affected Class (it being understood, however, that the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Classes, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered); or
(j)    waive any condition precedent set forth in Section 4.02 without the
written consent of the Required Revolving Credit Lenders;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by a Swing Line Lender in addition to the Lenders required above,
adversely affect the rights or duties of such Swing Line Lender under this
Agreement; provided, however, that this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders; (iii)  no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, adversely affect the rights or duties
of, or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; (iv) only the consent of the parties to
the Fee Letter shall be required to amend, modify or supplement the terms
thereof and only the consent of the parties to the Agency Transfer Agreement
shall be required to amend, modify or supplement the terms thereof; (v) Section
10.07(h) may not be amended, waived or otherwise modified without the consent of
each Granting Lender all or any part of whose Loans are being funded by an SPC
at the time of such amendment, waiver or other modification; and (vi) (x) no
Lender consent is required to effect an Incremental Amendment, Refinancing
Amendment or Extension Amendment (except as expressly provided in Sections 2.14,
2.15, or 2.16, as applicable) or to effect any amendment expressly contemplated
by Section 6.18 and (y) subject to the terms of Section 3.07(d), in connection
with an amendment that addresses solely a re‑pricing transaction and any related
amendments (including any amendments to Section 2.09(d) and related provisions)
in which any Class of Term Loans is refinanced with a replacement Class of term
loans bearing





--------------------------------------------------------------------------------




(or is modified in such a manner such that the resulting term loans bear) a
lower Effective Yield (a “Permitted Repricing Amendment”), only the consent of
the Lenders holding Term Loans subject to such permitted repricing transaction
that will continue as a Lender in respect of the repriced tranche of Term Loans
or modified Term Loans shall be required for such Permitted Repricing Amendment.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except (x) in respect of an
amendment, waiver or consent under Section 10.01(a) or (b) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Parity Intercreditor Agreement, the Closing Date Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral, including any Incremental
Commitment, any Incremental Equivalent Debt, or any Permitted First Priority
Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for the
purpose of adding the holders of such Indebtedness (or their Representative) as
a party thereto and otherwise causing such Indebtedness to be subject thereto,
in each case as contemplated by the terms of such Parity Intercreditor
Agreement, such Closing Date Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Line Loans and L/C
Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the Effective Yield for
such Replacement Term Loans shall not be higher than the Effective Yield for
such Refinanced Term Loans unless the maturity of the Replacement Term Loans is
at least one year later than the maturity of the Refinanced Term Loans, (b) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans (plus accrued interest,
fees, expenses and premium), (c) the Weighted Average Life to Maturity of
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing, (d)
such Replacement Term Loans must satisfy the requirements of Credit Agreement
Refinancing Indebtedness and (e) all other terms applicable to such





--------------------------------------------------------------------------------




Replacement Term Loans shall be as agreed between the Borrower and the Lenders
providing such Replacement Term Loans.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.
Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    Notices; Effectiveness; Electronic Communications.
(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(a)(ii)), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(A)    if to:
(1)    the Administrative Agent, to:
The Bank of New York Mellon
2001 Bryan Street, Suite 1000
Dallas, Texas 75201
Attention: Stacie Row
Telephone: 214-468-5525
Facsimile: 214-468-5539
E-mail: lpcoe-agentsvcs@bnymellon.com


with a copy to:


Emmet & Marvin LLP
120 Broadway
New York, New York 10271
Attention: Elizabeth M. Clark, Esq.
Telephone: 212-238-3037





--------------------------------------------------------------------------------




Facsimile: 212-238-3100
E-mail: eclark@emmetmarvin.com;


(2)    DBNY, in its capacity as L/C Issuer, to:  
Deutsche Bank AG New York Branch
Standby Letter of Credit Unit
60 Wall Street
New York, New York 10005
Attention: Everardus J. Rozing
Telephone: 212-250-1014
Facsimile: 212-797-0403
E-mail: everardus.rozing@db.com;


(3)    DBNY, in its capacity as Swing Line Lender, to:  
Deutsche Bank AG New York Branch
5022 Gate Parkway, Suite 200
Jacksonville, Florida 32256
Attention: Mike Stanchina
Telephone: 904-271-3423
Facsimile: 646-867-1799
E-mail: mike.stanchina@db.com; and


(4)     if to the Borrower, or any other L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02(a); and
(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such Section
10.02(a)(ii).
(ii)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.





--------------------------------------------------------------------------------




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of the Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non‑appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Agent Party (or its representatives);
provided, however, that in no event shall any Person have any liability to any
other Person hereunder for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages); provided that nothing
in this sentence shall limit any Loan Party’s indemnification obligations set
forth herein.
(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and any L/C Issuer and the Swing Line Lender may change its address, electronic
mail address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, any L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
the Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain Material Non‑Public
Information.
(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower





--------------------------------------------------------------------------------




even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in accordance with Section 10.05 hereof. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04    Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, (1) to pay or reimburse the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Senior Managing Agent, the
Arrangers and the Bookrunners and their respective Affiliates for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication, execution and delivery of this Agreement
and the other Loan Documents, and (2) to pay or reimburse the Administrative
Agent and its Affiliates for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the administration of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including,
in each case, all Attorney Costs, which shall be limited to (i) counsel to each
of DBNY and BNYM in connection with the Agency Transfer and (ii) counsel to the
Administrative Agent and its Affiliates, one counsel to the Syndication Agent,
the Documentation Agent, the Senior Managing Agent, the Arrangers and the
Bookrunners and their respective





--------------------------------------------------------------------------------




Affiliates, taken as a whole, and, if reasonably necessary, one local counsel in
each relevant jurisdiction material to the interests of the Lenders, taken as a
whole and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the L/C Issuers and the Lenders for all reasonable and
documented out-of-pocket costs, charges and expenses incurred in connection with
the enforcement or protection of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs, charges and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all respective Attorney Costs, which shall be limited
to (i) counsel to each of DBNY and BNYM in connection with the Agency Transfer
and (ii) Attorney Costs of counsel to the Administrative Agent and its
Affiliates and, if reasonably necessary, one local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole and,
solely in the case of an actual conflict of interest, one additional counsel in
each relevant jurisdiction to each group of similarly situated affected
parties). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within 30 days following receipt by
the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail (provided that the Lender need not be required to disclose any
confidential information or to the extent prohibited by law or regulation);
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within two Business Days of the Closing Date. If any Loan Party
fails to pay when due any costs, charges, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its discretion following five
Business Days’ prior written notice to the Borrower. For the avoidance of doubt,
this Section 10.04 shall not apply to Taxes, except any Taxes that represent
costs and expenses arising from any non-Tax claim.

Section 10.05    Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless each Agent, Agent-Related Person, Lender, Arranger and
Bookrunner and their respective Affiliates and controlling Persons, and their
respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing and their respective successors
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses, charges and disbursements (including Attorney Costs but
limited in the case of legal fees and expenses to the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel to Administrative
Agent and its Affiliates, one counsel to all other Indemnitees taken as a whole,
and, if reasonably necessary, one local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction that is material to the interests of the
Lenders, and in the case of an actual or potential conflict of interest, one
additional counsel in each relevant jurisdiction to each group of similarly
situated affected Indemnitees ), joint or several, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, (c) any actual or alleged presence or
Release of Hazardous Materials at, in, on, under or from any property or
facility currently or formerly owned, leased or operated by the Loan Parties or
any Subsidiary, or any Environmental Liability or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (a “Proceeding”) and regardless of
whether any Indemnitee is a party thereto or whether or not such Proceeding is
brought by the Borrower or any other person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of





--------------------------------------------------------------------------------




the Indemnitee (all of the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses, charges
or disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) any dispute solely among Indemnitees other than any
claims by or against an Indemnitee in its capacity or in fulfilling its role as
an administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of any Holdco, the
Borrower or any of their Affiliates or (z) settlements effected without the
Borrower’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned), but if settled with the Borrower’s written consent, or
if there is a final judgment against an Indemnitee in any such Proceeding, the
Borrower shall indemnify and hold harmless such Indemnitee to the extent and the
manner set forth above. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
electronic, telecommunications or other information transmission systems,
including, without limitation, SyndTrak, IntraLinks, the internet, email or
similar electronic transmission systems in connection with this Agreement, in
each case, except to the extent any such damages are found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
(or its controlling Persons, controlled Affiliates or their respective
directors, officers, employees, partners, advisors or other representatives),
nor shall the Sponsor or any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of any Holdco or any Subsidiary (including, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
and for any out-of-pocket expenses). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, equity holders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. All amounts due under this Section 10.05 shall be
paid within thirty (30) days after written demand therefor (together with
reasonable backup documentation supporting such reimbursement request);
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of clauses (x) through (z) above. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses, charges and disbursements arising from any non-Tax claims.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub‑agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub‑agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent) or any L/C Issuer in its capacity as such, or against any Related





--------------------------------------------------------------------------------




Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent) or such L/C Issuer in connection with such capacity. The obligations
of the Lenders under this paragraph are subject to the provisions of Section
2.12(e).

Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 10.07    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender (except as permitted by Section 7.04) and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Assignee that, immediately prior to or
upon giving effect to such assignment, is an Affiliated Lender, Section
10.07(k), (B) in the case of any Assignee that is Holdings or any of its
Subsidiaries, Section 10.07(l), or (C) in the case of any Assignee that,
immediately prior to or upon giving effect to such assignment, is a Debt Fund
Affiliate, Section 10.07(o), (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void);
provided, however, that notwithstanding the foregoing, no Lender may assign or
transfer by participation any of its rights or obligations hereunder to (i) any
Person that is a Defaulting Lender, (ii) a natural Person, (iii) so long as the
list of Disqualified Institutions has been made available to all Lenders, a
Disqualified Institution, (iv)  Holdings, the Borrower or any of their
respective Subsidiaries (except pursuant to Section 2.05(a)(v) or 10.07(l), as
applicable) and (v) Affiliated Lenders (except pursuant to Section 10.07(k)) or
Debt Fund Affiliates (except pursuant to Section 10.07(e) or (o)).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    i. Subject to the conditions set forth in Section 10.07(b)(ii) below and
the proviso to Section 10.07(a), any Lender may at any time assign to one or
more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:





--------------------------------------------------------------------------------




(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) an assignment of all or
a portion of any Revolving Credit Commitments or Revolving Credit Exposure to a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, (iii) prior to the completion of primary syndication, an
assignment of all or a portion of the Initial Term Loans, Revolving Commitments
or Revolving Credit Loans to any Assignee approved by the Sponsor and (iv) after
the occurrence and during the continuance of an Event of Default under Section
8.01(a) or Section 8.01(f), an assignment to any Assignee; provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall have objected thereto by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund and (ii) of all
or a portion of the Term Loans pursuant to, and in accordance with the terms of,
Section 10.07(k) or Section 10.07(l);
(C)    each L/C Issuer at the time of such assignment; provided that no consent
of the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and
(D)    the Swing Line Lender; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer or any other party
hereto so long as such Lender complies with the requirements of Section
10.07(b)(ii).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of each Revolving Credit Loan), $1,000,000 (in the case
of a Term Loan), and shall be in increments of an amount of $1,000,000 (in the
case of each Revolving Credit Loan) or $1,000,000 (in the case of Term Loans),
in excess thereof unless each of the Borrower and the Administrative Agent
otherwise consents; provided that concurrent assignments to any Lender and its
Affiliates or Approved Funds and concurrent assignments from any Lender and its
Affiliates or Approved Funds to a single Assignee (or to an Assignee and its
Affiliates or Approved Funds) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;





--------------------------------------------------------------------------------




(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds;
(C)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and
(D)    the Assignee shall execute and deliver to the Administrative Agent and
the Borrower the forms described in Sections 3.01(e) and 3.01(f) applicable to
it.
This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non‑pro
rata basis among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub‑participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(subject to Sections 10.07(k), (m) and (n)), and (2) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.07(c) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.07(e).





--------------------------------------------------------------------------------




(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Borrower pursuant to Section 10.07(l) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under Section
2.03, owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Upon its receipt of, and consent to, a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 10.07(b)(ii)(B) above, if applicable, and, if
required, the written consent of the Administrative Agent, the Borrower and/or
each L/C Issuer to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and (ii)
promptly record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this Section 10.07(d). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower
and, with respect to itself, any Lender, at any reasonable time and from time to
time upon reasonable prior notice, provided that the information contained in
the Register which is shared with each Lender (other than the Administrative
Agent and its affiliates) shall be limited to the entries with respect to such
Lender including the Term Commitment of, or principal amount of and stated
interest on the Term Loans owing to such Lender. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Borrower shall (i) promptly (and in any case, not less
than three Business Days (or shorter period as agreed to by the Administrative
Agent) prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 10.01) provide to the Administrative Agent, a complete list
of all Affiliated Lenders holding Term Loans at such time and (ii) not less than
three Business Days (or shorter period as agreed to by the Administrative Agent)
prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 10.01, provide to the Administrative Agent, a complete list
of all Debt Fund Affiliates holding Term Loans at such time.
(e)    Any Lender may at any time (other than a natural person, a Defaulting
Lender, a Holdco, the Borrower, any Non‑Debt Fund Affiliate or so long as the
list of Disqualified Institutions has been made available to all Lenders, any
Disqualified Institution) sell participations to any Person (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the





--------------------------------------------------------------------------------




consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (i) of the first proviso to Section 10.01 that
requires the affirmative vote of such Lender. Subject to Section 10.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 3.07, including Section 3.01(e), and it being
understood that the documentation required under Section 3.01(e) shall be
delivered solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is reasonably necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The Participant Register shall be conclusive, and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
consent or except to the extent such entitlement to a greater payment results
from a change in any Law after the sale of the participation takes place.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Sections and
Section 3.07, including Section 3.01(e), and it being understood that the
documentation required under Section 3.01(e) shall be delivered solely to the
participating Lender), but neither the grant to any SPC nor the exercise by any
SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement except, in the case
of Section 3.01 and 3.04, unless such entitlement to a greater payment results
from a change in any Law after the grant to the SPC takes place, (ii) no SPC
shall





--------------------------------------------------------------------------------




be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non‑public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or Swing Line Lender may, upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer or Swing Line Lender, respectively, in which case such
resigning L/C Issuer and/or Swing Line Lender shall not be required to issue any
further Letters of Credit or extend any further Swing Line Loans hereunder. In
the event of any such resignation of an L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer or Swing Line Lender hereunder and, if
in connection with the resignation of an L/C Issuer, the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit; provided that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be and if no such successor shall have been so appointed by the Borrower and
shall have accepted such appointment within 30 days after the retiring Swing
Line Lender or L/C Issuer gives notice of its resignation, then such resignation
shall nonetheless become effective in accordance with such notice and the
retiring Swing Line Lender or L/C Issuer shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and, if in connection
with the resignation of an L/C Issuer, the Letters of Credit of the retiring L/C
Issuer shall be Letters of Credit that have been Cash Collateralized or
backstopped in a manner and pursuant to arrangements satisfactory to the
retiring L/C Issuer. If an L/C Issuer resigns as an L/C Issuer, it shall retain
all the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c) so long as such Letters of
Credit or L/C Obligations remain outstanding and not otherwise Cash
Collateralized in accordance with the terms herein). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans, Eurocurrency Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
After the retiring





--------------------------------------------------------------------------------




Swing Line Lender’s or L/C Issuer’s resignation hereunder and under the other
Loan Documents, the provisions of Article IX and Sections 10.04 and 10.05 shall
continue in effect for the benefit of such retiring Swing Line Lender or L/C
Issuer, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Swing
Line Lender or L/C Issuer was acting as Swing Line Lender or L/C Issuer.
(k)    Any Lender may, at any time, without any consent, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
a Person who is or will become, after such assignment, an Affiliated Lender
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures of the type described in Section 2.05(a)(v) or (y) open market
purchases on a non‑pro rata basis, in each case subject to the following
limitations:
(i)    no assignment of Term Loans to an Affiliated Lender may be purchased with
the proceeds of any Revolving Credit Loan or Swing Line Loan;
(ii)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K hereto (an “Affiliated Lender
Assignment and Assumption”), which Affiliated Lender assignment and assumption
shall include customary “big boy” language regarding information that is not
known to such assigning Lender that may be material to the decision by such
assigning Lender to enter into such assignment to such Affiliated Lender;
(iii)    Affiliated Lenders (A) will not receive access to the Platform or
information provided solely to Lenders by the Administrative Agent or any
Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II, (B) will not be permitted to attend
or participate in conference calls or meetings attended solely by the Lenders
and the Administrative Agent and (C) will not receive advice of counsel to the
Administrative Agent and the Lenders; and
(iv)    the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under this Section 10.07(k)) held at any one
time by all Affiliated Lenders shall not exceed 25% of the aggregate principal
amount of any Class of Term Loans at such time outstanding (such percentage, the
“Affiliated Lender Cap”).
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit E‑2.
Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of their Subsidiaries, a Holdco, the Borrower or any of its Subsidiaries,
the Administrative Agent or any other Agent‑Related Persons, has made its own
analysis and determination to participate in such assignment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Affiliated Lenders or any of their Subsidiaries, any Holdco, the Borrower or any
of its Subsidiaries shall be required to make any representation that it is not
in possession of Excluded Information, (4) none of the Affiliated Lenders or any
of their Subsidiaries, any Holdco, the Borrower or its respective Subsidiaries,
the Administrative Agent or any other Agent‑Related Persons shall have any
liability to such Lender, and





--------------------------------------------------------------------------------




such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Affiliated Lenders and any of their
Subsidiaries, a Holdco, the Borrower and its Subsidiaries, the Administrative
Agent and any other Agent‑Related Persons, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information and (5) that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.
Notwithstanding anything to the contrary in the Loan Documents, any Term Loans
assigned to an Affiliated Lender in accordance with this Section 10.07(k) or
Section 10.07(o) may be contributed to Holdings (or any of its direct or
indirect parents) and, in turn, directly or indirectly, to the Borrower as a
common capital contribution and be exchanged for Equity Interests (other than
Disqualified Equity Interests) of Holdings (or any of its direct or indirect
parents) to the extent otherwise permitted herein, whereupon such contributed
Term Loans shall be cancelled in accordance with Section 10.07(l)(ii) below.
(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to a
Holdco or the Borrower through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures of the type described in Section
2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other provision
in this Agreement, open market purchase on a non‑pro rata basis, in each case
subject to the following:
(i)    if Holdings or Intermediate Holdings is the assignee, upon such
assignment, transfer or contribution, such entity shall automatically be deemed
to have contributed the principal amount of such Term Loans, plus all accrued
and unpaid interest thereon, to the Borrower as common equity;
(ii)    if the Borrower is the assignee (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishment of the Term Loans
then held by the Borrower and (c) the Borrower shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term Loans in the Register;
(iii)    purchases of Term Loans pursuant to this Section 10.07(l) may not be
funded with the proceeds of Revolving Credit Loans or Swing Line Loans;
(iv)    the assigning Lender and Holdings, Intermediate Holdings or the
Borrower, as applicable, shall execute and deliver to the Administrative Agent
an Affiliated Lender Assignment and Assumption substantially in the form of
Exhibit K hereto;
(v)    [reserved]; and
(vi)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non‑cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Terms Loans purchased by a Holdco or the Borrower shall be
excluded from the determined amount of Consolidated Net Income and Consolidated
EBITDA.





--------------------------------------------------------------------------------




Each Lender participating in any assignment to any Holdco or the Borrower
acknowledges and agrees that in connection with such assignment, (1) such Holdco
or the Borrower then may have, and later may come into possession of Excluded
Information, (2) such Lender has independently and, without reliance on any
Holdco, the Borrower or any of their Subsidiaries, the Administrative Agent or
any other Agent‑Related Persons, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of Holdings, Intermediate Holdings, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent‑Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against Holdings, Intermediate Holdings, the Borrower and their
respective Subsidiaries, the Administrative Agent and any other Agent‑ Related
Persons, under applicable laws or otherwise, with respect to the nondisclosure
of the Excluded Information and (4) that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.
The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), Holdings or its Subsidiaries pursuant to this
Section 10.07(l) and each principal repayment installment with respect to the
Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro rata
by the par value of the aggregate principal amount of Term Loans so purchased or
contributed (and subsequently cancelled).
Any purchase of Term Loans pursuant to this Section 10.07(l) shall not
constitute voluntary or mandatory payment or prepayment under this Agreement.
(m)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to Section
10.07(n), any plan of reorganization pursuant to the Bankruptcy Code,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and:
(A)    all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and
(B)    all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.
(n)    Additionally, the Loan Parties and Affiliated Lenders hereby agree that
if a case under the Bankruptcy Code is commenced against any Loan Party, such
Loan Party shall seek (and the Affiliated Lenders shall consent) to provide that
the vote of the Affiliated Lenders with respect to any plan of reorganization of
such Loan Party shall be counted in the same proportion as all other Lenders
except that the Affiliated Lenders’ vote may be counted to the extent any such
plan of reorganization proposes to treat the Obligations held by the Affiliated
Lenders in a manner that is less favorable in any material respect to the
Affiliated Lenders than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates of the Borrower or would deprive the Affiliated
Lenders of their Pro Rata Share of any payments





--------------------------------------------------------------------------------




to which all Lenders are entitled. The Affiliated Lenders hereby irrevocably
appoint the Administrative Agent (such appointment being coupled with an
interest) as the Affiliated Lenders’ attorney‑in‑fact, with full authority in
the place and stead of the Affiliated Lenders and in the name of the Affiliated
Lenders, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Section 10.07(n).
(o)    Debt Fund Affiliates shall be Eligible Assignees and shall not be subject
to the provisions of Section 10.07(m) or 10.07(n). Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders”, “Requiring Revolving
Credit Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders, the Required Revolving Credit Lenders
or the Required Class Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans, Revolving Credit Commitments and Revolving Credit
Loans held by Debt Fund Affiliates (of a given Class, in the case of a
determination of the Required Revolving Credit Lenders or the Required Class
Lenders) may not account for more than 49.9% (pro rata among such Debt Fund
Affiliates) of the Term Loans, Revolving Credit Commitments and Revolving Credit
Loans of consenting Lenders (of a given Class, in the case of a determination of
the Required Revolving Credit Lenders or the Required Class Lenders) included in
determining whether the Required Lenders, the Required Revolving Credit Lenders
or the Required Class Lenders, as applicable, have consented to any action
pursuant to Section 10.01.
(p)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans in connection with a
primary syndication of such Term Loans relating to any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to cashless settlement mechanisms approved by the Borrower,
the Administrative Agent, the assignor Lender and the assignee of such Lender.

Section 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its Affiliates’ managers, administrators,
directors, officers, employees, trustees, partners, investors, funding sources,
investment advisors and agents, including accountants, legal counsel and other
advisors (collectively “Advisors”) on a “need to know basis” (provided that (i)
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree or otherwise have an obligation to keep
such Information confidential and (ii) such Agent or Lender, as applicable,
shall be responsible for the compliance of its Affiliates and such Affiliates’
Advisors with this paragraph); (b) to the extent required or requested by, or
upon the good faith determination by counsel that such information should be
disclosed in light of ongoing oversight or review of such Person, by any
Governmental Authority or self‑regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), provided that the Administrative Agent or such
Lender, as applicable, agrees that it will notify the Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) to (i) any pledgee referred to in Section 10.07(g),
(ii) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably





--------------------------------------------------------------------------------




acceptable to the Borrower), any direct or indirect contractual counterparty to
a Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement (other than any Disqualified Institution or Person whom the
Borrower has affirmatively denied to provide consent to assignment in accordance
with Section 10.07(b)(i)(A))); or (iii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder (other than any Disqualified Institution or
Person whom the Borrower has affirmatively denied to provide consent to
assignment in accordance with Section 10.07(b)(i)(A)); (f) with the prior
written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
other obligation of confidentiality owed to the Borrower, the Sponsor or their
respective Affiliates or becomes available to the Administrative Agent, any
Arranger, any Lender, the L/C Issuer or any of their respective Affiliates on a
non‑confidential basis from a source other than a Loan Party or any Sponsor or
their respective related parties (so long as such source is not known (after due
inquiry) to the Administrative Agent, such Arranger, such Lender, the L/C Issuer
or any of their respective Affiliates to be bound by confidentiality obligations
to any Loan Party, the Sponsor or its respective Affiliates); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender) or to the CUSIP Service Bureau or any similar organization;
(i) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of its rights hereunder or thereunder;
(j) to the extent such information is independently developed by the
Administrative Agent, any Arranger, any Lender, any L/C Issuer or any of their
respective Affiliates; or (k) for purposes of establishing a due diligence
defense. In addition, the Agents and the Lenders may disclose the existence of
this Agreement and publicly available information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration,
settlement and management of this Agreement, the other Loan Documents, the
Commitments and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from the Loan Parties relating to
any Loan Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisors or agents, other than any such
information that is publicly available to any Agent, any L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08 or any other confidentiality obligation owed to any Loan
Party or their Affiliates.

Section 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than escrow, payroll, petty cash,
trust and tax accounts) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit of other obligations;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be





--------------------------------------------------------------------------------




segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.

Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile or other electronic
transmission.

Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. Subject to Section 10.21, in the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.





--------------------------------------------------------------------------------





Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided, that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 10.15    GOVERNING LAW. (a) THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, OR ANY APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.16    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B)





--------------------------------------------------------------------------------




ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

Section 10.17    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party
hereto and the Administrative Agent shall have been notified by each Lender, the
Swing Line Lender and each L/C Issuer that each such Lender, Swing Line Lender
and L/C Issuer has executed it and thereafter shall be binding upon and inure to
the benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.18    USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.
This notice is given in accordance with the requirements of the USA Patriot Act
and is effective as to the Lenders and the Administrative Agent. The Borrower
shall, promptly following a reasonable request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the USA Patriot Act.

Section 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the other
Arrangers are arm’s‑length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
other Arrangers and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each other Arranger and each Lender each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any other Arranger nor any Lender has
any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the other Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the other Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.





--------------------------------------------------------------------------------





Section 10.20    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

Section 10.21    Intercreditor Agreements. Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreements, (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements and (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreements as
Administrative Agent and on behalf of such Lender. The foregoing provisions are
intended as an inducement to the lenders under the Second Lien Loan Documents
and the Loan Documents to extend credit to the Loan Parties and such lenders are
intended third party beneficiaries of such provisions. In the event of any
conflict or inconsistency between the provisions of any Intercreditor Agreement
and this Agreement, the provisions of such Intercreditor Agreement shall
control.

Article XI    
GUARANTEE

Section 11.01    The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety to
each Secured Party and their respective permitted successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Secured Hedge Agreement or any Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”);
provided, however, that Guaranteed Obligations shall exclude all Excluded Swap
Obligations. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision hereof or in any other Loan Document to the
contrary, in the event that any





--------------------------------------------------------------------------------




Guarantor is not an “eligible contract participant” as such term is defined in
Section 1(a)(18) of the Commodity Exchange Act, as amended at the time (i) any
transaction is entered into under a Secured Hedge Agreement or (ii) such
Guarantor becomes a Guarantor hereunder, the Guaranteed Obligations of such
Guarantor shall not include (x) in the case of clause (i) above, such
transaction and (y) in the case of clause (ii) above, any transactions under
Secured Hedge Agreements as of such date.

Section 11.02    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted (including incurring any increase or decrease
in the principal amount of the Guaranteed Obligations or the rate of interest or
the fees thereon);
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(e)    the release of any other Guarantor pursuant to Section 11.09.
The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be





--------------------------------------------------------------------------------




construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 11.03    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 11.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed
Obligations (other than Cash Management Obligations, obligations pursuant to
Secured Hedge Agreements and contingent obligations, in each case not yet due
and owing, and Letters of Credit that have been Cash Collateralized or
backstopped) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

Section 11.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

Section 11.06    [Reserved].

Section 11.07    Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 11.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.09, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Subsidiary Guarantor, any Loan Party or any other Person,
be automatically limited and reduced to the highest amount (after giving effect
to the liability under this Guaranty and the right of contribution established
in Section 11.10, but before





--------------------------------------------------------------------------------




giving effect to any other guarantee (including any guarantee of the Second Lien
Obligations)) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

Section 11.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Loan Party in a transaction permitted
hereunder or (ii) any Subsidiary Guarantor ceases to be a Restricted Subsidiary
or becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder (any such Subsidiary Guarantor, and any Subsidiary Guarantor
referred to in clause (i), a “Transferred Guarantor”), such Transferred
Guarantor shall, upon the consummation of such sale or transfer or other
transaction (but subject to the proviso below), be automatically released from
its obligations under this Agreement (including under Section 10.05 hereof) and
the other Loan Documents, including its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Administrative Agent
pursuant to the Collateral Documents shall be automatically released, and, so
long as the Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Administrative Agent shall
take such actions as are necessary to effect each release described in this
Section 11.09 in accordance with the relevant provisions of the Collateral
Documents; provided, however, that the release of any Subsidiary Guarantor from
its obligations under this Agreement and the other Loan Documents if such
Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
clause (a) of the definition thereof shall only be permitted if at the time such
Subsidiary Guarantor becomes an Excluded Subsidiary of such type (1) no Default
or Event of Default shall have occurred and be outstanding, (2) after giving pro
forma effect to such release and the consummation of the transaction that causes
such Person to be an Excluded Subsidiary of such type, the Borrower is deemed to
have made a new Investment in such Person for purposes of Section 7.02 (as if
such Person were then newly acquired) and such Investment is permitted pursuant
to Section 7.02 (other than Section 7.02(f)) at such time and (3) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clauses (1) and (2); provided, further, that no such release shall
occur if such Subsidiary Guarantor continues to be a guarantor in respect of the
Second Lien Term Facility, any Permitted First Priority Refinancing Debt, any
Permitted Junior Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt, any Incremental Equivalent Debt, any Junior Financing, any Permitted Debt
Exchange Notes or any Permitted Refinancing in respect of any of the foregoing.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted, Cash
Management Obligations and obligations pursuant to Secured Hedge Agreements),
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04. The provisions of this Section 11.10 shall in no respect limit
the obligations and liabilities of any Subsidiary Guarantor to the





--------------------------------------------------------------------------------




Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent, the
L/C Issuer, the Swing Line Lender and the Lenders for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

Section 11.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.11, or otherwise under this Guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.11 shall remain in full force and effect until all Commitments hereunder have
terminated, and all Loans or other Obligations hereunder which are accrued and
payable have been paid or satisfied (other than Cash Management Obligations and
Obligations arising under any Secured Hedge Agreement), and no Letter of Credit
remains outstanding (except any Letter of Credit the Outstanding Amount of which
the Obligations related thereto has been Cash Collateralized or for which a
backstop letter of credit reasonably satisfactory to the applicable L/C Issuer
has been put in place). Each Qualified ECP Guarantor intends that this Section
11.11 constitute, and this Section 11.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 11.12    Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
party or any Borrower, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not action is brought against any
other guarantor, any other party or any Borrower and whether or not any other
guarantor, any other party or any Borrower be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantors.
[Signature Pages Follow]



